[amendmentno1toaandrcredi001.jpg]
EXECUTION VERSION AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT THIS
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of November 15, 2019, is entered into by and among Winnebago
Industries, Inc., an Iowa corporation (the “Company”), Winnebago of Indiana,
LLC, an Iowa limited liability company (“Winnebago of Indiana”), Grand Design
RV, LLC, an Indiana limited liability company (“Grand Design”; the Company,
Winnebago of Indiana and Grand Design are collectively referred to herein as the
“Existing Borrowers”), Newmar Corporation, an Indiana corporation (“Newmar”;
Newmar and the Existing Borrowers are collectively referred to herein as the
“Borrowers”), the other Loan Parties party hereto, the financial institutions
party hereto as Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Credit Agreement referenced
below. WITNESSETH WHEREAS, the Existing Borrowers, the other Loan Parties party
thereto (including Octavius Corporation), the financial institutions from time
to time party thereto as Lenders (collectively, the “Lenders”) and the
Administrative Agent are parties to an Amended and Restated Credit Agreement,
dated as of October 22, 2019 (as amended by this Amendment, the “Credit
Agreement”); WHEREAS, Octavius Corporation has acquired all of the outstanding
Equity Interests of Newmar; WHEREAS, the Existing Borrowers have requested that
the Lenders and the Administrative Agent agree to amend the Credit Agreement to
add Newmar as a borrower and make certain other amendments thereto; and WHEREAS,
the Lenders party hereto and the Administrative Agent have agreed to such
amendments on the terms and conditions set forth herein; NOW, THEREFORE, in
consideration of the premises set forth above, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the other Loan
Parties party hereto, the Lenders party hereto and the Administrative Agent
hereby agree as follows: Section 1. Amendments to Credit Agreement. The parties
hereto agree that, effective as of the date of satisfaction of the conditions
precedent set forth in Section 2 below (such date, the “Effective Date”), the
Credit Agreement and Exhibits thereto shall be amended (i) to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double- underlined text) as set forth in
the pages of the Credit Agreement and Exhibits thereto attached as Annex A
hereto and (ii) Schedules 3.15 and 3.18 to the Credit Agreement are hereby
amended and restated in their entirety to read as set forth on Annex B attached
hereto. Section 2. Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received: (a) counterparts to this Amendment, duly executed by each
of the Borrowers, the other Loan Parties, the Lenders and the Administrative
Agent; 1 US-DOCS\111513709.3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi002.jpg]
(b) all documentation and other information regarding Newmar requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent requested in
writing of the Company and (ii) to the extent Newmar qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, any Lender that has
requested, in a written notice to the Company prior to the Amendment No. 1
Effective Date, a Beneficial Ownership Certification in relation to Newmar shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Amendment,
the condition set forth in this clause (ii) shall be deemed to be satisfied);
(c) payment and reimbursement of the Administrative Agent’s and its affiliates’
fees and expenses (including, to the extent invoiced, reasonable fees and
expenses of counsel for the Administrative Agent) in connection with this
Amendment and the other Loan Documents; and (d) such other opinions, instruments
and documents as are reasonably requested by the Administrative Agent. Section
3. Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows: (a) This Amendment has been duly executed
and delivered by it and constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. (b) Immediately after giving
effect to this Amendment, the representations and warranties of the Loan Parties
set forth in the Loan Documents shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language shall be true and correct in all respects) as
of such earlier date. (c) Immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing. Section 4.
Reaffirmation. Except as specifically set forth in this Amendment, the Loan
Documents shall remain in full force and effect and are hereby reaffirmed,
ratified and confirmed. To the extent that any provision of this Amendment
conflicts with any terms or conditions set forth in the Loan Documents, the
provisions of this Amendment shall supersede and control. Except as expressly
provided herein, the execution and delivery of this Amendment shall not: (i)
constitute an extension, modification, or waiver of any aspect of the Loan
Documents or any right or remedy thereunder; (ii) extend the terms of the Loan
Documents or the due date of any of the loans set forth therein; (iii) establish
a course of dealing between the Administrative Agent, the Issuing Bank and/or
the Lenders and the Loan Parties or give rise to any obligation on the part of
the Administrative Agent, the Issuing Bank and/or any Lender to extend, modify
or waive any term or condition of the Loan Documents; or (iv) give rise to any
defenses or counterclaims to the Administrative Agent’s, the Issuing Bank’s
and/or any Lender’s right to compel payment of any loan or to otherwise enforce
its rights and remedies under the Loan Documents. Each of the Loan Parties
restates, acknowledges and agrees that the Secured Obligations are outstanding
without claim, offset, counterclaim, defense or affirmative defense of any kind
and the Secured Obligations remain the continuing and individual obligations of
the Loan Parties, until the termination of 2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi003.jpg]
all Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent. Section 5. Effect on Credit Agreement. Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended and modified hereby. Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose. Section 8. Counterparts. This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A facsimile or PDF copy of any signature
hereto shall have the same effect as the original thereof. [The remainder of
this page is intentionally blank.] 3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi004.jpg]
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written. . WINNEBAGO INDUSTRIES, INC. By, ~.if✓~ ~•k.i.R~ Title: Cto
WINNEBAGO OF INDIANA, LLC Bye ~t./~------ -N-ame-: ~,.,,----= ~,----- -----
Title: ~~t~ GRAND DESIGN RV, LLC NEWMAR CORPORATION Bye~* N~ ~•~ ~ Title: C..~O
: Signature Page to Amendment No. I to Amended & Restated Credit Agreement
Winnebago Industries, Inc.



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi005.jpg]




--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi006.jpg]
GOLDMAN SACHS BANK USA,individually as a Lender By: ~— ~. Name: Thomas Ma~lning
Title: Authorized Signatory Signature Page to Amendment No. 1 to Amended and
Restated Credit Agreement Winnebago Industries, Inc.



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi007.jpg]




--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi008.jpg]
Annex A [see attached]



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi009.jpg]
EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 22,
2019 among WINNEBAGO INDUSTRIES, INC. WINNEBAGO OF INDIANA, LLC GRAND DESIGN RV,
LLC NEWMAR CORPORATION The Other Loan Parties Party Hereto The Lenders Party
Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent and BMO HARRIS BANK
N.A. as Syndication Agent _____________________________ JPMORGAN CHASE BANK,
N.A. as Sole Bookrunner and Sole Lead Arranger ASSET BASED LENDING US-DOCS\
110011973.10 111500703.3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi010.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01. Defined Terms 1
SECTION 1.02. Classification of Loans and Borrowings 47 SECTION 1.03. Terms
Generally 47 SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations 47
SECTION 1.05. Status of Obligations 48 SECTION 1.06. Interest Rates; LIBOR
Notifications 49 SECTION 1.07. Amendment and Restatement of the Existing Credit
Agreement 49 ARTICLE II THE CREDITS 50 SECTION 2.01. Commitments 50 SECTION
2.02. Loans and Borrowings 50 SECTION 2.03. Requests for Borrowings 51 SECTION
2.04. Protective Advances 51 SECTION 2.05. Swingline Loans and Overadvances 52
SECTION 2.06. Letters of Credit 53 SECTION 2.07. Funding of Borrowings 58
SECTION 2.08. Interest Elections 59 SECTION 2.09. Termination and Reduction of
Commitments; Increase in Commitments 60 SECTION 2.10. Repayment of Loans;
Evidence of Debt 62 SECTION 2.11. Prepayment of Loans 63 SECTION 2.12. Fees 63
SECTION 2.13. Interest 64 SECTION 2.14. Alternate Rate of Interest; Illegality
65 SECTION 2.15. Increased Costs 66 SECTION 2.16. Break Funding Payments 68
SECTION 2.17. Taxes 68 SECTION 2.18. Payments Generally; Allocation of Proceeds;
Pro Rata Treatment; Sharing of Set-offs 71 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders 74 SECTION 2.20. Defaulting Lenders 75 SECTION 2.21.
Returned Payments 77 SECTION 2.22. Banking Services and Swap Agreements 77
ARTICLE III REPRESENTATIONS AND WARRANTIES 78 SECTION 3.01. Organization; Powers
78 SECTION 3.02. Authorization; Enforceability 78 SECTION 3.03. Governmental
Approvals; No Conflicts 78 SECTION 3.04. Financial Condition; No Material
Adverse Change 78 SECTION 3.05. Properties 79 SECTION 3.06. Litigation and
Environmental Matters 79 SECTION 3.07. Compliance with Laws and Agreements; No
Default 79 SECTION 3.08. Investment Company Status 80 SECTION 3.09. Taxes 80
SECTION 3.10. ERISA 80 SECTION 3.11. Disclosure 80 SECTION 3.12. Material
Agreements 80 i



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi011.jpg]
SECTION 3.13. Margin Stock 80 SECTION 3.14. Liens 81 SECTION 3.15.
Capitalization and Subsidiaries 81 SECTION 3.16. No Burdensome Restrictions 81
SECTION 3.17. Solvency 81 SECTION 3.18. Insurance 81 SECTION 3.19. Security
Interest in Collateral 81 SECTION 3.20. Employment Matters 82 SECTION 3.21.
Anti-Corruption Laws and Sanctions 82 SECTION 3.22. EEA Financial Institutions
82 SECTION 3.23. Use of Proceeds 82 SECTION 3.24. Plan Assets; Prohibited
Transactions 82 ARTICLE IV CONDITIONS 82 SECTION 4.01. Effective Date 82 SECTION
4.02. Each Other Credit Event 83 ARTICLE V AFFIRMATIVE COVENANTS 84 SECTION
5.01. Financial Statements; Borrowing Base and Other Information 84 SECTION
5.02. Notices of Material Events 87 SECTION 5.03. Existence; Conduct of Business
87 SECTION 5.04. Payment of Obligations 87 SECTION 5.05. Maintenance of
Properties 88 SECTION 5.06. Books and Records; Inspection Rights 88 SECTION
5.07. Compliance with Laws and Material Contractual Obligations 88 SECTION 5.08.
Use of Proceeds 88 SECTION 5.09. Insurance 89 SECTION 5.10. Casualty and
Condemnation 89 SECTION 5.11. Appraisals 89 SECTION 5.12. Field Examinations 89
SECTION 5.13. Accuracy of Information 90 SECTION 5.14. Additional Collateral;
Further Assurances 90 ARTICLE VI NEGATIVE COVENANTS 92 SECTION 6.01.
Indebtedness 92 SECTION 6.02. Liens 94 SECTION 6.03. Fundamental Changes 97
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 98
SECTION 6.05. Asset Sales 102 SECTION 6.06. Sale and Leaseback Transactions 104
SECTION 6.07. Swap Agreements 104 SECTION 6.08. Transactions with Affiliates 104
SECTION 6.09. Restricted Payments 105 SECTION 6.10. Subordinated Indebtedness
and Amendments to Subordinated Indebtedness Documents 107 SECTION 6.11.
Restrictive Agreements 108 SECTION 6.12. Fixed Charge Coverage Ratio 109 SECTION
6.13. [Intentionally Omitted] 109 SECTION 6.14. Depository Banks 109 ii



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi012.jpg]
ARTICLE VII EVENTS OF DEFAULT 110 ARTICLE VIII THE ADMINISTRATIVE AGENT 113
SECTION 8.01. Authorization and Action 113 SECTION 8.02. Administrative Agent’s
Reliance, Indemnification, Etc. 115 SECTION 8.03. Posting of Communications 116
SECTION 8.04. The Administrative Agent Individually 117 SECTION 8.05. Successor
Administrative Agent 117 SECTION 8.06. Acknowledgements of Lenders and Issuing
Bank 118 SECTION 8.07. Collateral Matters 119 SECTION 8.08. Credit Bidding 120
SECTION 8.09. Certain ERISA Matters 121 SECTION 8.10. Flood Laws 122 ARTICLE IX
MISCELLANEOUS 122 SECTION 9.01. Notices 122 SECTION 9.02. Waivers; Amendments
124 SECTION 9.03. Expenses; Indemnity; Damage Waiver 127 SECTION 9.04.
Successors and Assigns 129 SECTION 9.05. Survival 134 SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution 134 SECTION 9.07.
Severability 134 SECTION 9.08. Right of Setoff 135 SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process 135 SECTION 9.10. WAIVER OF JURY
TRIAL 136 SECTION 9.11. Headings 136 SECTION 9.12. Confidentiality 136 SECTION
9.13. USA PATRIOT Act 137 SECTION 9.14. Several Obligations; Nonreliance;
Violation of Law 137 SECTION 9.15. Disclosure 137 SECTION 9.16. Appointment for
Perfection 137 SECTION 9.17. Interest Rate Limitation 138 SECTION 9.18. Release
of Loan Guarantors 138 SECTION 9.19. Intercreditor Agreements 138 SECTION 9.20.
Marketing Consent 139 SECTION 9.21. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 139 SECTION 9.22. No Fiduciary Duty, etc. 139 SECTION
9.23. Acknowledgement Regarding Any Supported QFCs 140 ARTICLE X LOAN GUARANTY
141 SECTION 10.01. Guaranty 141 SECTION 10.02. Guaranty of Payment 141 SECTION
10.03. No Discharge or Diminishment of Loan Guaranty 141 SECTION 10.04. Defenses
Waived 142 SECTION 10.05. Rights of Subrogation 142 SECTION 10.06.
Reinstatement; Stay of Acceleration 142 SECTION 10.07. Information 142 SECTION
10.08. Termination 143 SECTION 10.09. Taxes 143 SECTION 10.10. Maximum Liability
143 iii



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi013.jpg]
SECTION 10.11. Contribution 143 SECTION 10.12. Liability Cumulative 144 SECTION
10.13. Keepwell 144 ARTICLE XI THE BORROWER REPRESENTATIVE 144 SECTION 11.01.
Appointment; Nature of Relationship 144 SECTION 11.02. Powers 145 SECTION 11.03.
Employment of Agents 145 SECTION 11.04. Notices 145 SECTION 11.05. Successor
Borrower Representative 145 SECTION 11.06. Execution of Loan Documents;
Borrowing Base Certificate 145 SECTION 11.07. Reporting 145 SCHEDULES:
Commitment Schedule Schedule 3.15 – Capitalizations and Subsidiaries Schedule
3.18 – Insurance Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing
Liens Schedule 6.04 – Existing Investments Schedule 6.05 – Dispositions Schedule
6.08 – Transactions with Affiliates Schedule 6.11 – Restrictive Agreements
EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B-1 – Form of
Borrowing Base Certificate Exhibit B-2 – Form Aggregate Borrowing Base
Certificate Exhibit C – Form of Compliance Certificate Exhibit D – List of
Closing Documents Exhibit E – Form of Joinder Agreement Exhibit F-1 – U.S. Tax
Certificate (For Foreign Lenders that are not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit F-2 – U.S. Tax Certificate (For Foreign
Participants that are not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes) Exhibit F-4 – U.S. Tax
Certificate (For Foreign that are Partnerships for U.S. Federal Income Tax
Purposes) Exhibit G-1 – Form of Borrowing Request Exhibit G-2 – Form of Interest
Election Request iv



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi014.jpg]
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement ”) dated as of October
22, 2019 among Winnebago Industries, Inc., Winnebago of Indiana, LLC and , GRAND
DESIGN RV, LLC and NEWMAR CORPORATION , as Borrowers, the other LOAN PARTIES
from time to time party hereto, the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. WHEREAS, the Loan Parties,
certain of the Lenders and the Administrative Agent are currently party to the
Credit Agreement, dated as of November 8, 2016 (as amended prior to the date
hereof, the “Existing Credit Agreement ”); WHEREAS, the Borrowers, the other
Loan Parties, the Lenders and the Administrative Agent have agreed to enter into
this Agreement in order to (i) amend and restate the Existing Credit Agreement
in its entirety; (ii) modify and re-evidence the “Obligations ” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement and the other Loan Documents; and
(iii) set forth the terms and conditions under which the Lenders will, from time
to time, make loans and extend other financial accommodations to or for the
benefit of the Loan Parties; WHEREAS, it is the intent of the parties hereto
that this Agreement not constitute a novation of the obligations and liabilities
of the parties under the Existing Credit Agreement or be deemed to evidence or
constitute full repayment of such obligations and liabilities, but that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
re-evidence the obligations and liabilities of the Borrowers and the other Loan
Parties outstanding thereunder, which shall be payable in accordance with the
terms hereof; and WHEREAS, it is also the intent of the Borrowers and the “Loan
Guarantors ” (as referred to and defined in the Existing Credit Agreement) to
confirm that all obligations under the “Loan Documents ” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents and that, from and
after the Effective Date, all references to the “Credit Agreement ” contained in
any such existing “Loan Documents ” shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows: ARTICLE I Definitions
SECTION 1.01. Defined Terms . As used in this Agreement, the following terms
have the meanings specified below: “ABR ”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bear interest at a rate determined by reference to the REVLIBOR30 Rate. “ABL
Priority Collateral ” has the meaning assigned thereto in the ABL/Term Loan
Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the Administrative Agent on
behalf of the Secured Parties. US-DOCS\ 110011973.10 111500703.3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi015.jpg]
“ABL/Term Loan Intercreditor Agreement ” means the Intercreditor Agreement,
dated as of November 8, 2016, by and among the Administrative Agent, as ABL
Representative, the Term Loan Agent, as Term Loan Representative, and each of
the Loan Parties party thereto. “Acceptable Field Examination ” means, with
respect to any assets of any Loan Party, a field examination conducted by the
Administrative Agent or its designee of such assets and related working capital
matters and of such Loan Party’s related data processing and other systems, the
results of which shall be satisfactory to the Administrative Agent in its
Permitted Discretion. “Acceptable Inventory Appraisal ” means, with respect to
any Inventory, an appraisal of such Inventory from one or more firms
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its Permitted Discretion. “Account ” has the
meaning assigned to such term in the Security Agreement. “Account Debtor ” means
any Person obligated on an Account. “Acquisition ” means any transaction, or any
series of related transactions, consummated on or after the Effective Date, by
which any Loan Party (a) acquires any going business or all or substantially all
of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person. “Adjusted LIBO Rate ” means, with respect to any Eurodollar Borrowing
for any Interest Period or for any ABR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent ” means JPMorgan Chase Bank, N.A. (including its
successors, branches and affiliates), in its capacity as administrative agent
for the Lenders hereunder. “Administrative Questionnaire ” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate ” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agent
Indemnitee ” has the meaning assigned to it in Section 9.03(c). “Agent Party ”
has the meaning assigned to such term in Section 9.01(d) . “Aggregate
Availability ” means, at any time, the aggregate Availability of all the
Borrowers. “Aggregate Borrowing Base ” means the aggregate of the Borrowing
Bases of all the Borrowers. “Aggregate Borrowing Base Certificate ” means a
certificate, signed and certified as accurate and complete by a Financial
Officer of the Borrower Representative, in substantially the form of Exhibit B-2
or another form which is acceptable to the Administrative Agent in its sole
discretion. 2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi016.jpg]
“Aggregate Commitment ” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. Subject to the other terms set forth herein, as of the
Effective Date, the Aggregate Commitment is $192,500,000. “Aggregate Revolving
Exposure ” means, at any time, the aggregate Revolving Exposures of all the
Lenders at such time. “Alternate Base Rate ” means, for any day, a rate per
annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
a one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternative Base Rate as determined pursuant to the foregoing would be
less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement. “Amendment No. 1 Effective Date” means November 15, 2019.
“Anti-Corruption Laws ” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption. “Applicable Percentage ” means,
with respect to any Lender, a percentage equal to a fraction the numerator of
which is such Lender’s Commitment and the denominator of which is the Aggregate
Commitment; provided that, if the Commitments have terminated or expired, the
Applicable Percentage with respect to any Lender shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at such time.
Notwithstanding the foregoing, in accordance with Section 2.20 , so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the foregoing calculations. “Applicable Pledge Percentage ”
means (a) in the case of a pledge by the Company or any Subsidiary of its voting
Equity Interests in an Excluded Domestic Subsidiary or an Excluded Foreign
Subsidiary, 65%, and (b) in all other cases, 100%. “Applicable Rate ” means, for
any day, with respect to any Loan, the applicable rate per annum set forth below
under the caption “Eurodollar or REVLIBOR30 Spread ” or “Alternate Base Rate
Spread ”, as the case may be, based upon the Average Quarterly Availability
during the most recently ended fiscal quarter of the Company (it being
understood and agreed, for purposes of clarity, that the “Eurodollar or
REVLIBOR30 Spread” shall be applicable to ABR Loans at all times that ABR Loans
bear interest by reference to the REVLIBOR30 Screen Rate and the “Alternate Base
Rate Spread” shall be applicable to ABR Loans at all times that ABR Loans bear
interest by reference to the Alternate Base Rate); provided that, the
“Applicable Rate” shall be the applicable rates per annum set forth below in
Category 1 during the period from the Effective Date to, but excluding, the
first day following the end of the first full fiscal quarter of the Company
ending after the Effective Date: Average Quarterly Availability Eurodollar or
Alternate Base Rate Spread 3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi017.jpg]
REVLIBOR30 Spread Category 1 66% of the Aggregate Commitment 1.25% 0.25%
Category 2 < 66% of the Aggregate Commitment but > 33% of the Aggregate
Commitment 1.50% 0.50% Category 3 < 33% of the Aggregate Commitment 1.75% 0.75%
For purposes of the foregoing, each change in the Applicable Rate shall be
effective during the period commencing on and including the first day of each
fiscal quarter of the Company and ending on the last day of such fiscal quarter,
it being understood and agreed that, for purposes of determining the Applicable
Rate on the first day of any fiscal quarter of the Company, the Average
Quarterly Availability during the most recently ended fiscal quarter of the
Company shall be used. Notwithstanding the foregoing, the Average Quarterly
Availability shall be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver any Aggregate Borrowing Base Certificate or Borrowing Base
Certificate required to be delivered by them pursuant to Section 5.01 , during
the period from the expiration of the time for delivery thereof until five (5)
days after the date each such Aggregate Borrowing Base Certificate or Borrowing
Base Certificates, as applicable, are so delivered. “Approved Electronic
Platform ” has the meaning assigned to it in Section 8.03(a). “Approved Fund ”
has the meaning assigned to such term in Section 9.04(b) . “Assignment and
Assumption ” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04 ), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent. “Availability ”
means, at any time: (a) with respect to the Company, an amount equal to the
lesser of (i) an amount equal to (x) the Aggregate Commitment minus (y) the
Aggregate Revolving Exposure and (ii) an amount equal to (x) the Aggregate
Borrowing Base minus (y) the Aggregate Revolving Exposure; (b) with respect to
Winnebago of Indiana, an amount equal to the lesser of (i) an amount equal to
(x) the Aggregate Commitment minus (y) the Aggregate Revolving Exposure and (ii)
an amount equal to (x) the sum of Winnebago of Indiana’s Borrowing Base plus the
Company’s Borrowing Base minus (y) the sum of (A) the Winnebago of Indiana
Revolving Exposures of all Lenders plus (B) the excess, if any, of the aggregate
Company Revolving Exposures of all Lenders over the an amount equal to the sum
of (x) the Excess Grand Design Borrowing Base plus ( y) the Excess Newmar
Borrowing Base plus ( C) an amount equal to the sum of (x) the Grand Design
Utilization ; and (y) the Newmar Utilization; (c) with respect to Grand Design,
an amount equal to the lesser of (i) an amount equal to (x) the Aggregate
Commitment minus (y) the Aggregate Revolving Exposure and (ii) an amount equal
to (x) the sum of Grand Design’s Borrowing Base plus the Company’s Borrowing
Base minus (y) the sum of (A) the Grand Design Revolving Exposures of all
Lenders plus (B) the excess, if any, of the aggregate 4



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi018.jpg]
Company Revolving Exposures of all Lenders over the an amount equal to the sum
of (x) the Excess Winnebago of Indiana Borrowing Base plus ( y) the Excess
Newmar Borrowing Base plus ( C) an amount equal to the sum of (x) the Winnebago
of Indiana Utilization . and (y) the Newmar Utilization; and (d) with respect to
Newmar, an amount equal to the lesser of (i) an amount equal to (x) the
Aggregate Commitment minus (y) the Aggregate Revolving Exposure and (ii) an
amount equal to (x) the sum of Newmar’s Borrowing Base plus the Company’s
Borrowing Base minus (y) the sum of (A) the Newmar Revolving Exposures of all
Lenders plus (B) the excess, if any, of the aggregate Company Revolving
Exposures of all Lenders over an amount equal to the sum of (x) the Excess
Winnebago of Indiana Borrowing Base plus (y) the Excess Grand Design Borrowing
Base plus (C) an amount equal to the sum of (x) the Winnebago of Indiana
Utilization and (y) the Grand Design Utilization. “Availability Period ” means
the period from and including the Effective Date to but excluding the earlier of
the Maturity Date and the date of termination of the Commitments. “Available
Commitment ” means, with respect to any Lender at any time, such Lender’s
Commitment minus such Lender’s Revolving Exposure. “Average Quarterly
Availability ” means, for any fiscal quarter of the Company, an amount equal to
the average daily Aggregate Availability during such fiscal quarter, as
determined by the Administrative Agent; provided that, in order to determine
Aggregate Availability on any day for purposes of this definition, the Aggregate
Borrowing Base and each Borrower’s Borrowing Base for such day shall be
determined by reference to the most recent Aggregate Borrowing Base Certificate
and each other Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(f) as of such day. “Bail-In Action ” means the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of an EEA Financial Institution. “Bail-In
Legislation ” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Banking
Services ” means each and any of the following bank services provided to the
Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services) and (e) Lease Financing. “Banking Services Agreement ” means any
agreement entered into by the Company or any Subsidiary in connection with
Banking Services. “Banking Services Obligations ” means any and all obligations
of the Company and its Subsidiaries, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services; provided , however , that Banking Services
Obligations in respect of Lease Financing shall be limited to Lease Deficiency
Obligations. 5



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi019.jpg]
“Banking Services Reserves ” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding. “Bankruptcy Code ” means Title 11 of the United
States Code entitled “Bankruptcy”, as now and hereafter in effect, or any
successor statute. “Bankruptcy Event ” means, with respect to any Person, when
such Person becomes the subject of a voluntary or involuntary bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. “Benefit Plan ” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “BHC Act
Affiliate ” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. “Board ” means
the Board of Governors of the Federal Reserve System of the United States of
America. “Bond Hedge Transaction ” has the meaning assigned to such term in the
definition of “Permitted Call Spread Swap Agreement”. “Borrower ” or “Borrowers
” means, individually or collectively, (a) the Company, (b) Winnebago of Indiana
and , (c) Grand Design and (d) Newmar . “Borrower Representative ” has the
meaning assigned to such term in Section 11.01 . “Borrowing ” means (a)
Revolving Loans of the same Type, made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, (b) Loans of the same Type, made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect, (c) a Swingline Loan, (d) a Protective Advance and (e) an
Overadvance. “Borrowing Base ” means, at any time, with respect to each
Borrower, the sum of (a) 90% (less the Dilution Percentage then in effect) of an
amount equal to (i) such Borrower’s Eligible Accounts at such time minus (ii)
the Specified Reserves with respect to such Borrower at such time plus (b) the
lesser of (i) 75% of such Borrower’s Eligible Inventory (other than any Eligible
Non-Perpetual Inventory and any Eligible Non-U16 Inventory), at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value 6



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi020.jpg]
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by such Borrower’s Eligible Inventory (other
than any Eligible Non-Perpetual Inventory and any Eligible Non-U16 Inventory),
valued at the lower of cost or market value, determined on a first-in-first-out
basis plus (c) the lesser of (i) 55% of such Borrower’s Eligible Non-Perpetual
Inventory and Eligible Non-U16 Inventory, at such time, valued at the lower of
cost or market value, determined on a first-in-first-out basis and (ii) the
product of 65% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by such Borrower’s Eligible Non-Perpetual Inventory and
Eligible Non-U16 Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis minus (d) Reserves (other than the
Specified Reserves or any Reserves related to dilution of Accounts that are
captured in the definition of Dilution Percentage) related to such Borrower,
such Eligible Accounts or such Eligible Inventory. Notwithstanding the
foregoing, no assets acquired pursuant to any Acquisition shall be included in
the calculation of any Borrowing Base until such time as the Administrative
Agent shall have received an Acceptable Inventory Appraisal and an Acceptable
Field Examination shall have been completed with respect to such assets;
provided that, Eligible Accounts and Eligible Inventory acquired pursuant to any
Acquisition but for which no Acceptable Inventory Appraisal has been received or
no Acceptable Field Examination has been completed may be included in a
Borrowing Base for a period of up to ninety (90) days following such Acquisition
(or such longer period as the Administrative Agent may agree to in its sole
discretion), so long as (i) the aggregate amount of such acquired assets
included in such Borrowing Base shall not exceed an amount equal to 20% of such
Borrowing Base (prior to giving effect to such acquired assets) at any time and
(ii) subject to clause (i) of this proviso, such Eligible Accounts and Eligible
Inventory shall be included in such Borrowing Base with the following
adjustments: (A) the advance rate set forth in clause (a) shall be 75% and (B)
in lieu of including such Eligible Inventory in any Borrowing Base in accordance
with clauses (b) and (c) above, the applicable Borrowing Base shall include an
amount equal to 50% of such Eligible Inventory, valued at the lower of cost or
market value, determined on a first-in-first-out basis. For purposes of clarity,
any such assets included in any Borrowing Base pursuant to the proviso of the
preceding sentence shall be subject to all future appraisals and field
examinations conducted pursuant to Section 5.11 or 5.12 , as applicable, after
the acquisition thereof. “Borrowing Base Certificate ” means a certificate,
signed and certified as accurate and complete by a Financial Officer of the
Borrower Representative, in substantially the form of Exhibit B-1 or another
form which is acceptable to the Administrative Agent in its sole discretion.
“Borrowing Request ” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03 . “Burdensome Restrictions ” means any
consensual encumbrance or restriction of the type described in clause (a) or (b)
of Section 6.11 (without giving effect to any exceptions described in clauses
(i) and (ii) of the proviso to Section 6.11 ). “Business Day ” means any day
that is not a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to remain closed; provided that,
when used in connection with a Eurodollar Loan or a Loan accruing interest at
REVLIBOR30 Rate without giving effect to the proviso contained in the definition
for “REVLIBOR30 Rate, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London. “Canadian Dollars ” and
“Cdn.$ ” means dollars in the lawful currency of Canada. “Capital Expenditures ”
means, for any period, (a) the additions to property, plant and equipment and
other capital expenditures of the Company and its Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the Company
and its Subsidiaries for such period prepared in 7



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi021.jpg]
accordance with GAAP, excluding (i) any such expenditures made to restore,
replace or rebuild assets to the condition of such assets immediately prior to
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, such assets to the extent
such expenditures are made with insurance proceeds, condemnation awards or
damage recovery proceeds relating to any such casualty, damage, taking,
condemnation or similar proceeding, (ii) any such expenditures constituting
Permitted Acquisitions or any other acquisition of all the Equity Interests in,
or all or substantially all the assets of (or the assets constituting a business
unit, division, product line or line of business of), any Person and related
costs and expenses and (iii) any such expenditures in the form of a
substantially contemporaneous exchange of similar property, plant, equipment or
other capital assets, except to the extent of cash or other consideration (other
than the assets so exchanged), if any, paid or payable by the Company and its
Subsidiaries, and (b) such portion of principal payments on Capital Lease
Obligations made by the Company and its Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period. “Capital Lease
Obligations ” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital lease obligations on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. “CFC
” means any Subsidiary organized under the laws of any jurisdiction other than
the United States of America, any state thereof or the District of Columbia,
that is a “controlled foreign corporation” for purposes of Section 957 of the
Code. “Change in Control ” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of the
Company nor (ii) appointed by the directors of the Company so nominated,
appointed or approved; (c) the acquisition of direct or indirect Control of the
Company by any Person or group; (d) the occurrence of a change in control, or
other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing); or (e) the
Company ceases to own, directly or indirectly, and Control 100% (other than
directors’ qualifying shares) of the ordinary voting and economic power of any
Borrower. “Change in Law ” means the occurrence, after the date of this
Agreement (or with respect to any Lender, if later, the date on which such
Lender becomes a Lender), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.15(b) , by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, rules, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority; provided
however , that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar 8



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi022.jpg]
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law ”
regardless of the date enacted, adopted, issued or implemented. “Charges ” has
the meaning assigned to such term in Section 9.17 . “Class ” when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans, Swingline Loans, Protective
Advances or Overadvances. “Code ” means the Internal Revenue Code of 1986, as
amended from time to time. “Collateral ” means any and all property owned by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations; provided that in no case shall the “Collateral ” include any
Excluded Assets. “Collateral Access Agreement ” has the meaning assigned to such
term in the Security Agreement. “Collateral Documents ” means, collectively, the
Security Agreement, the Mortgages and all other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, mortgages,
deeds of trust, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Company or any of its Subsidiaries
and delivered to the Administrative Agent. “Collection Account ” has the meaning
assigned to such term in the Security Agreement. “Commercial LC Exposure ”
means, at any time, the sum of (a) the aggregate undrawn amount of all
outstanding commercial Letters of Credit plus (b) the aggregate amount of all LC
Disbursements relating to commercial Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers. The Commercial LC Exposure of any
Lender at any time shall be its Applicable Percentage of the aggregate
Commercial LC Exposure at such time. “Commitment ” means, with respect to each
Lender, the commitment, if any, of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit, Overadvances, Protective Advances
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such Lender pursuant to Section 9.04 .
The initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule , or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. “Commitment Schedule ” means
the Schedule attached hereto identified as such. “Commodity Exchange Act ” means
the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time,
and any successor statute. “Communications ” has the meaning assigned to such
term in Section 9.01(d) . 9



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi023.jpg]
“Company ” means Winnebago Industries, Inc., an Iowa corporation. “Company
Revolving Exposures ” means, with respect to any Lender at any time, and without
duplication, the sum of (a) the outstanding principal amount of the Revolving
Loans made by such Lender to the Company at such time plus (b) such Lender’s LC
Exposure with respect to Letters of Credit issued for the account of the Company
at such time plus (c) such Lender’s Swingline Exposure with respect to Swingline
Loans made to the Company at such time plus (d) an amount equal to its
Applicable Percentage of the aggregate principal amount of outstanding
Protective Advances made to the Company at such time plus (e) an amount equal to
its Applicable Percentage of the aggregate principal amount of outstanding
Protective Advances Overadvances made to the Company at such time. “Connection
Income Taxes ” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated EBITDA ” means Consolidated Net Income plus , to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary losses incurred other than in the ordinary
course of business, (vi) non-cash charges, expenses or losses, (vii) any losses
for such period attributable to early extinguishment of Indebtedness or
obligations under any Swap Agreement, (viii) any unrealized losses for such
period attributable to the application of “mark to market” accounting in respect
of Swap Agreements, (ix) the cumulative effect for such period of a change in
accounting principles, (x) non-recurring out-of-pocket transactional fees, costs
and expenses relating to Permitted Acquisitions (or any failed Acquisitions),
Investments, Indebtedness, securities offerings and Dispositions, including
legal fees, advisory fees and upfront financing fees, (xi) non-recurring
out-of-pocket fees, costs and expenses relating to the incurrence, refinancing,
amendment or modification of Indebtedness on or prior to the Effective Date,
(xii) (A) non-recurring restructuring charges (including, without limitation,
relocation costs and costs relating to the opening, closure and/or consolidation
of facilities) that are paid or to be paid in cash and (B) with respect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction occurring during such period, (1) any
projected cost savings (net of continuing associated expenses) expected to be
realized as a result of such event, to the extent such cost savings would be
permitted to be reflected in financial statements prepared in compliance with
Article 11 of Regulation S-X under the Securities Act and (2) any other
demonstrable cost-savings (net of continuing associated expenses) not included
in the foregoing subclause (B)(1) of this clause (xii) that are reasonably
projected in good faith by the Borrower Representative to be achieved in
connection with any such event within the 18-month period following the
consummation of such event, that are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of the Company and that are set
forth in reasonable detail in a certificate of a Financial Officer of the
Company (in the case of each of the foregoing subclauses (B)(1) and (B)(2) ,
calculated on a pro forma basis as though such cost savings had been realized on
the first day of such period, net of the amount of actual benefits realized
during such period from such event); provided that, (x) for purposes of
determining Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters, the aggregate amount added back under subclauses (A) and (B)(2) of
this clause (xii) in respect of such period shall not exceed fifteen percent
(15%) of Consolidated EBITDA (as calculated without giving effect to subclauses
(A) and (B)(2) of this clause (xii) ), (y) all adjustments pursuant to the
foregoing subclause (B) of this clause (xii) will be without duplication of any
amounts that are otherwise included or added back in computing Consolidated
EBITDA in accordance with this definition and (z) with respect to the foregoing
subclause (B)(2) of this clause (xii) , if any cost savings included in any pro
forma calculations based on the anticipation that such cost savings will be
achieved within such 18-month period shall at any time cease to be reasonably
anticipated by the Company to be so achieved, then on and after such time, such
cost savings shall no longer be added to Consolidated EBITDA pursuant to this
clause (xii) and (xiii) fees, costs and expenses incurred in connection with the
Company’s implementation of enterprise resource planning (ERP); provided that,
for 10



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi024.jpg]
purposes of determining Consolidated EBITDA for any period of four (4)
consecutive fiscal quarters of the Company, the aggregate amount added back
under this clause (xiii) in respect of such period shall not exceed $8,000,000
minus , to the extent included in Consolidated Net Income, (1) interest income,
(2) any cash payments made during such period in respect of items described in
clause (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, (3) extraordinary gains realized
other than in the ordinary course of business, (4) any non-cash gains for such
period, including with respect to write-ups of assets or goodwill, determined on
a consolidated basis in accordance with GAAP, (5) any gains attributable to the
early extinguishment of Indebtedness or obligations under any Swap Agreement,
determined on a consolidated basis in accordance with GAAP, (6) the cumulative
effect for such period of a change in accounting principles and (7) any
unrealized gains for such period attributable to the application of “mark to
market” accounting in respect of Swap Agreements, all calculated for the Company
and its Subsidiaries in accordance with GAAP on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each such period, a “Reference Period ”), (i) if at any time
during such Reference Period the Company or any Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (in the manner described in Section
1.04(b) ) as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this Agreement, “Material Acquisition ” means any
acquisition of property or series of related acquisitions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $10,000,000; and “Material Disposition ” means any Disposition of
property or series of related sales, transfers, or dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries in excess of
$10,000,000. “Consolidated Interest Expense ” means, with reference to any
period, the interest expense (including without limitation interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) of the Company and its Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP). In the event that the Company
or any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period. “Consolidated Net
Income ” means, with reference to any period, the net income (or loss) of the
Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period; provided that, there
shall be excluded any income (or loss) of any Person other than the Company or a
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Company or any Subsidiary of the Company. 11



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi025.jpg]
“Consolidated Total Assets ” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of the last day of the most recent Test Period,
determined on a pro forma basis. “Consolidated Total Indebtedness ” means at any
time the sum, without duplication, of (a) the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP, (b) the aggregate amount of Indebtedness of the Company
and its Subsidiaries relating to the maximum drawing amount of all letters of
credit outstanding and bankers’ acceptances and (c) Indebtedness of the type
referred to in clauses (a) or (b) hereof of another Person guaranteed by the
Company or any of its Subsidiaries; provided that Consolidated Total
Indebtedness shall exclude the aggregate amount of Indebtedness of the Company
and its Subsidiaries in respect of undrawn performance and commercial letters of
credit, Guarantees related thereto, obligations with respect to deposits and
advances in the ordinary course of business, and obligations in respect of
Repurchase Agreements. “Consolidated Total Secured Indebtedness ” means, as of
any date of determination, any Consolidated Total Indebtedness that is secured
by Liens on any assets or property of the Company or any of its Subsidiaries.
“Control ” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling ” and “Controlled ” have meanings correlative thereto. “Covered
Entity ” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Covered Party ” has the
meaning assigned to it in Section 9.23 . “Credit Event ” means a Borrowing, the
issuance, amendment, renewal or extension of a Letter of Credit, an LC
Disbursement or any of the foregoing. “Credit Party ” means the Administrative
Agent, each Issuing Bank, the Swingline Lender or any other Lender. “DDA Access
Product ” means the bank service provided to any Loan Party by JPMCB in its sole
discretion consisting of direct access to schedule payments from the Funding
Account by electronic, internet or other access mechanisms that may be agreed
upon from time to time by JPMCB and the funding of such payments under the Loan
Borrowing Option in the DDA Access Product Agreement. “DDA Access Product
Agreement ” means JPMCB’s Treasury Services End of Day Investment & Loan Sweep
Service Terms, as in effect on the date of this Agreement, as the same may be
amended from time to time. 12



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi026.jpg]
“Default ” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default. “Defaulting Lender ” means any Lender that (a) has failed,
within two (2) Business Days of the date required to be funded or paid, to (i)
fund any portion of its Loans, (ii) fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action. “Default Right ” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “Dilution Percentage ” means,
with respect to each Borrower at any time, for any twelve-month period, a
percentage (rounded to the nearest tenth of one percent) determined by the
Administrative Agent, based on information contained in the most recent field
examination conducted by or on behalf of the Administrative Agent (or, in the
Permitted Discretion of the Administrative Agent, based on updated information
provided to the Administrative Agent by the Borrowers), that reflects the amount
of dilution of such Borrower’s Accounts expressed as a percentage of gross sales
for the applicable twelve-month measurement period. “Disposition ” has the
meaning assigned to such term in Section 6.05 . “Disqualified Equity Interest ”
means, with respect to any Person, any Equity Interest in such Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable, either mandatorily or at the option of the holder
thereof), or upon the happening of any event or condition: (a) matures or is
mandatorily redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), whether pursuant to a sinking fund
obligation or otherwise; (b) is or becomes convertible or exchangeable, either
mandatorily or at the option of the holder thereof, for Indebtedness or Equity
Interests (other than solely for Equity Interests in such Person that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests); or (c) is redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
13



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi027.jpg]
to be repurchased by the Company or any Subsidiary, in whole or in part, at the
option of the holder thereof; in each case, on or prior to the date that is
ninety one (91) days after the Maturity Date (determined as of the date of
issuance thereof or, in the case of any such Equity Interests outstanding on the
Effective Date, the Effective Date); provided , however , that (i) an Equity
Interest in any Person that would not constitute a Disqualified Equity Interest
but for terms thereof giving holders thereof the right to require such Person to
redeem or purchase such Equity Interest upon the occurrence of an “asset sale”
or a “change of control” (or similar event, however denominated) shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Secured
Obligations that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination or expiration of the Commitments and (ii)
an Equity Interest in any Person that is issued to any employee or to any plan
for the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability. “Disqualified Lenders ” means (a) entities
that have been specifically identified by the Company to the Administrative
Agent in writing prior to October 2, 2016, or after October 2, 2016 and prior to
November 8, 2016 with the reasonable consent of the Lead Arranger, (b) entities
that are reasonably determined by the Company to be competitors of the Company
or its subsidiaries (including Grand Design and its subsidiaries) and which are
specifically identified by the Company to the Administrative Agent in writing
prior to November 8, 2016 and (c) in the case of the foregoing clauses (a) and
(b) , any of such entities’ Affiliates to the extent such Affiliates (x)(i) are
clearly identifiable as Affiliates of such entities based solely on the
similarity of such Affiliates’ and such entities’ names and (ii) are not bona
fide debt investment funds or (y)(i) upon reasonable notice to the
Administrative Agent after the Effective Date, are identified as Affiliates in
writing after the Effective Date in a written supplement to the list of
“Disqualified Lenders ”, which supplement shall become effective three (3)
Business Days after delivery to the Administrative Agent and the Lenders, but
which shall not apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest in the Loans and
(ii) are not bona fide debt investment funds. It is understood and agreed that
(i) any supplement to the list of Persons that are Disqualified Lenders
contemplated by the foregoing clause (c) shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans),
(ii) the Administrative Agent shall have no responsibility or liability to
determine or monitor whether any Lender or potential Lender is a Disqualified
Lender, (iii) the Company’s failure to deliver such list (or supplement thereto)
in accordance with Section 9.01 shall render such list (or supplement) not
received and not effective and (iv) “Disqualified Lender ” shall exclude any
Person that the Company has designated as no longer being a “Disqualified Lender
” by written notice delivered to the Administrative Agent from time to time in
accordance with Section 9.01. “Dividing Person ” has the meaning assigned to it
in the definition of “Division. ” “Division ” means the division of the assets,
liabilities and/or obligations of a Person (the “Dividing Person ”) among two or
more Persons (whether pursuant to a “plan of division” or similar arrangement),
which may or may not include the Dividing Person and pursuant to which the
Dividing Person may or may not survive. “Division Successor ” means any Person
that, upon the consummation of a Division of a Dividing Person, holds all or any
portion of the assets, liabilities and/or obligations previously held by such
Dividing Person immediately prior to the consummation of such Division. A
Dividing Person which 14



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi028.jpg]
retains any of its assets, liabilities and/or obligations after a Division shall
be deemed a Division Successor upon the occurrence of such Division. “Document ”
has the meaning assigned to such term in the Security Agreement. “Dollars ” or
“$” refers to lawful money of the United States of America. “Domestic Foreign
Holdco Subsidiary ” means any Domestic Subsidiary substantially all of the
assets of which consist of the Equity Interests (or Equity Interests and
Indebtedness) of one or more CFCs. “Domestic Subsidiary ” means a Subsidiary
organized under the laws of a jurisdiction located in the United States of
America. “DQ List ” has the meaning assigned to such term in Section 9.04(e)(iv)
. “ECP ” means an “eligible contract participant” as defined in Section 1(a)(18)
of the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC. “EEA Financial Institution ” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country ” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority ” means any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Effective Date ” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02 ). “Electronic Signature ” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Electronic System ” means any electronic system, including e-mail, e-fax, web
portal access for any Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system. “Eligible Accounts ”
means, at any time, the Accounts of any Borrower which the Administrative Agent
determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Accounts shall not include any Account of a Borrower: 15



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi029.jpg]
(a) other than to the extent a Reserve is established pursuant to clause (b) ,
which is not subject to a first priority perfected security interest in favor of
the Administrative Agent; (b) which is subject to any Lien, unless (i) such Lien
constitutes (x) a Lien in favor of the Administrative Agent, (y) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or (z) a Lien permitted under Section 6.02(a)(ii) or (ii)
the Administrative Agent shall have established a Reserve in its Permitted
Discretion for liabilities of such Borrower that are secured by such Lien; (c)
(i) which is unpaid more than ninety (90) days after the date of the original
invoice therefor or more than sixty (60) days after the original due date
therefor (“Overage ”) (when calculating the amount under this clause (i) , for
the same Account Debtor, the Administrative Agent shall include the net amount
of such Overage and add back any credits, but only to the extent that such
credits do not exceed the total gross receivables from such Account Debtor), or
(ii) which has been written off the books of such Borrower or otherwise
designated as uncollectible; (d) which is owing by an Account Debtor for which
more than 50% of the Accounts owing from such Account Debtor and its Affiliates
are ineligible under clause (c) above; (e) which is owing by an Account Debtor
to the extent the aggregate amount of Accounts owing from such Account Debtor
and its Affiliates to the Borrowers exceeds 20% or such greater percentage as
the Administrative Agent may determine from time to time in its Permitted
Discretion of the aggregate amount of Eligible Accounts of all Borrowers (but
will only be ineligible to the extent of such excess); (f) with respect to which
any covenant, representation or warranty contained in any Loan Document has been
breached or is not true in any material respect (or, with respect to any
covenant, representation or warranty which is subject to any materiality
qualifier, has been breached or is not true in any respect); (g) which (i) does
not arise from the sale of goods or performance of services in the ordinary
course of business, (ii) is not evidenced by an invoice or other documentation
reasonably satisfactory to the Administrative Agent which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such Borrower’s completion of any further performance, (v) represents a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or cash-on-delivery basis (other than general product warranties given in the
ordinary course of business) or (vi) relates to payments of interest (but only
to the extent thereof); (h) for which the goods giving rise to such Account have
not been shipped to the Account Debtor or for which the services giving rise to
such Account have not been performed by such Borrower or if such Account was
invoiced more than once; (i) with respect to which any check or other instrument
of payment has been returned uncollected for any reason; (j) which is owed by an
Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrative receiver,
administrator, compulsory manager, liquidator or other similar officer of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee, administrative receiver, administrator,
compulsory manager, liquidator or other similar officer, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, administration,
winding-up, or voluntary or involuntary case under any Federal, state or foreign
bankruptcy, insolvency, 16



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi030.jpg]
receivership or similar law, (iv) admitted in writing its inability, or is
generally unable to, pay its debts as they become due or has had a moratorium
declared in respect of it, (v) become insolvent, or (vi) ceased operation of its
business (other than, in any such case, post-petition accounts payable of an
Account Debtor that is a debtor-in-possession under the United States Bankruptcy
Code and reasonably acceptable to the Administrative Agent); (k) which is owed
by any Account Debtor which has sold all or substantially all of its assets; (l)
which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
laws of the U.S., any state of the U.S., Canada or any province of Canada,
unless, in any such case, such Account is backed by a letter of credit or bank
guarantee reasonably acceptable to the Administrative Agent; (m) which is owed
in any currency other than U.S. dollars or Canadian Dollars; (n) which is owed
by (i) any Governmental Authority of any country other than Canada (or any
province or territory thereof) or the U.S. unless such Account is backed by a
letter of credit or bank guarantee reasonably acceptable to the Administrative
Agent or (ii) any Governmental Authority of the U.S., or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), and any other steps necessary to perfect the Lien of the Administrative
Agent in such Account have been complied with to the Administrative Agent’s
satisfaction; (o) which is owed by any Affiliate of any Loan Party or any
employee, officer, or director of any Loan Party or any of its Affiliates; (p)
which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof; (q) which is subject to any counterclaim, deduction,
defense, setoff or dispute, but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute; (r) which is evidenced by any promissory
note, chattel paper or instrument; (s) which is owed by an Account Debtor (i)
located in any State of the U.S. which requires filing of a “Notice of Business
Activities Report ” or other similar report in order to permit such Borrower to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless such Borrower has filed such report or qualified to do business in such
jurisdiction (or may do so at a later date without material penalty or prejudice
and without affecting the collectability of such Account) or (ii) which is a
Sanctioned Person; (t) with respect to which such Borrower has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business (but only to
the extent of any such reduction), or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;
(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, foreign, provincial or
local, including without limitation the 17



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi031.jpg]
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board; (v) unless the Administrative Agent has established a
Reserve in its Permitted Discretion, which is for goods that have been sold
under a purchase order or pursuant to the terms of a contract or other agreement
or understanding (written or oral) that indicates or purports that any Person
other than such Borrower has or has had an ownership interest in such goods
(including but not limited to by way of retention of title), or which indicates
any party other than such Borrower as payee or remittance party; (w) which was
created on cash on delivery terms; or (x) which is subject to any limitation on
assignment or other restriction (whether arising by operation of law, by
agreement or otherwise) which would under the local governing law of the
contract have the effect of restricting the assignment for or by way of security
or the creation of security, in each case, unless the Administrative Agent has
determined that such limitation is not enforceable. In the event that an Account
of a Borrower which was previously an Eligible Account ceases to be an Eligible
Account hereunder, such Borrower or the Borrower Representative shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower. In determining the amount of an
Eligible Account of a Borrower, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication
and to the extent not reflected in such face amount, (i) the amount of all
accrued and actual discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that such Borrower may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Borrower to reduce the amount of such
Account. Notwithstanding the foregoing, the eligibility criteria for “Eligible
Accounts” may not be made more restrictive or newly established after the
Effective Date (i) without at least three (3) Business Days’ prior notice to the
Borrower Representative and (ii) in response to circumstances or events in
existence on the Effective Date and disclosed to the Administrative Agent prior
to the Effective Date (including under any field examinations or appraisals
conducted prior to the Effective Date); provided that, the foregoing limitation
in clause (ii) shall not apply in the event of a material change in the scope or
magnitude of any such circumstances or events. “Eligible Inventory ” means, at
any time, the Inventory of any Borrower which the Administrative Agent
determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Inventory of a Borrower shall not include any Inventory: (a) other than
to the extent a Reserve is established pursuant to clause (b) , which is not
subject to a first priority perfected security interest in favor of the
Administrative Agent; (b) which is subject to any Lien, unless (i) such Lien
constitutes (x) a Lien in favor of the Administrative Agent, (y) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent or (z) a Lien permitted under Section 6.02(a)(ii) or (ii)
the Administrative Agent shall have established a Reserve in its Permitted
Discretion for liabilities of such Borrower that are secured by such Lien; 18



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi032.jpg]
(c) which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity; (d) with
respect to which any covenant, representation or warranty contained in any Loan
Document has been breached or is not true in any material respect (or, with
respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect) and
which does not conform to all applicable standards imposed by any Governmental
Authority; (e) in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title (including, without limitation,
any interest that a customer may have in any chassis included in such Inventory
that were acquired by such customer using financing provided by any Loan Party)
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein; (f) which
constitutes work-in-process (other than U16 Inventory), spare or replacement
parts, subassemblies, packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return (unless undamaged and able
to be resold in the ordinary course of business), repossessed goods, repurchased
goods, defective or damaged goods, goods held by such Borrower on consignment,
or goods which are not of a type held for sale in the ordinary course of
business; provided that up to $70,000,000 of work-in-process Inventory (other
than U16 Inventory) of the Borrowers that otherwise constitutes “Eligible
Inventory” may be included as Eligible Inventory (such Inventory (subject to
such cap), “Eligible Non-U16 Inventory ”) despite the foregoing provisions of
this clause (f); (g) which is not located in the U.S. (including any territory
thereof) or Canada or in transit with a common carrier from vendors and
suppliers, provided that, up to $7,500,000 of Inventory in transit from vendors
and suppliers may be included as Eligible Inventory despite the foregoing
provision of this clause (g) so long as: (i) the Administrative Agent shall have
received (1) a true and correct copy of the bill of lading and other shipping
documents for such Inventory and (2) evidence of satisfactory casualty insurance
naming the Administrative Agent as lender loss payee and otherwise covering such
risks as the Administrative Agent may reasonably request, (ii) if the bill of
lading is non-negotiable, the Inventory must be in transit within the U.S., and
the Administrative Agent shall have received, if requested, a duly executed
Collateral Access Agreement, in form and substance satisfactory to the
Administrative Agent, from the applicable customs broker, freight forwarder or
carrier for such Inventory, (iii) if the bill of lading is negotiable, the
Inventory must be in transit from outside the U.S., and the Administrative Agent
shall have received (1) confirmation that the bill is issued in the name of such
Borrower and consigned to the order of the Administrative Agent, and an
acceptable agreement has been executed with such Borrower’s customs broker, in
which the customs broker agrees that it holds the negotiable bill as agent for
the Administrative Agent and has granted the Administrative Agent access to the
Inventory, (2) confirmation that such Borrower has paid for the goods, and (3)
an estimate from such Borrower of the customs duties and customs fees associated
with the Inventory in order to establish an appropriate Reserve, (iv) the common
carrier is not an Affiliate of the applicable vendor or supplier, and 19



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi033.jpg]
(v) the customs broker is not an Affiliate of such Borrower; (h) which is
located in any location leased by such Borrower unless (i) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (ii) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility has been established by the Administrative Agent in its Permitted
Discretion; (i) which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; (j) which
is being processed offsite at a third party location or outside processor, or is
in-transit to or from such third party location or outside processor, unless (i)
such processor has delivered to the Administrative Agent a Collateral Access
Agreement and such other documentation as the Administrative Agent may require
or (ii) an appropriate Reserve has been established by the Administrative Agent
in its Permitted Discretion; (k) which is a discontinued product or component
thereof (unless such discontinuance does not adversely impact the salability of
the remaining Inventory); (l) which is the subject of a consignment by such
Borrower as consignor; provided that, consigned Inventory may be eligible if the
applicable consignee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation and the Administrative Agent may
reasonably require; (m) which contains or bears any intellectual property rights
licensed to such Borrower unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement; (n) which is not reflected in a current perpetual inventory
report of such Borrower (unless such inventory (i) is reflected in a report to
the Administrative Agent as “in transit” inventory or (ii) constitutes Eligible
Non-U16 Inventory); provided that, notwithstanding the foregoing provisions of
this clause (n) , up to $20,000,000 of Inventory of the Borrowers not reflected
in a current perpetual inventory report, which $20,000,000 limitation shall not
apply to Eligible Non-U16 Inventory or “in-transit” inventory, and otherwise
constituting “Eligible Inventory ” may be included as Eligible Inventory (such
Inventory (subject to such cap), “Eligible Non-Perpetual Inventory ”); (o) for
which reclamation rights have been asserted by the seller; (p) for which any
contract or related documentation (such as invoices or purchase orders) relating
to such Inventory includes retention of title rights in favor of the vendor or
supplier thereof; provided that, Inventory of a Borrower which may be subject to
any rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this clause (p) in the event that (A) the Administrative
Agent shall have received evidence satisfactory to it that the full purchase
price of such Inventory has or will have been paid or (B) a Letter of Credit has
been issued under and in accordance with the terms of this Agreement for the
purchase of such Inventory; 20



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi034.jpg]
(q) which has been acquired from a Sanctioned Person; or (r) other than to the
extent permitted by the Administrative Agent in its Permitted Discretion, which
constitutes raw materials of Winnebago of Indiana. In the event that Inventory
of any Borrower which was previously Eligible Inventory ceases to be Eligible
Inventory hereunder, such Borrower or the Borrower Representative shall notify
the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of such Borrower. Notwithstanding the foregoing, the
eligibility criteria for “Eligible Inventory” may not be made more restrictive
or newly established after the Effective Date (i) without at least three (3)
Business Days’ prior notice to the Borrower Representative and (ii) in response
to circumstances or events in existence on the Effective Date and disclosed to
the Administrative Agent prior to the Effective Date (including under any field
examinations or appraisals conducted prior to the Effective Date); provided
that, the foregoing limitation in clause (ii) shall not apply in the event of a
material change in the scope or magnitude of any such circumstances or events.
“Eligible Non-Perpetual Inventory ” has the meaning assigned to such term in
clause (n) of the definition of “Eligible Inventory”. “Eligible Non-U16
Inventory ” has the meaning assigned to such term in clause (f) of the
definition of “Eligible Inventory”. “Environmental Laws ” means all laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters. “Environmental Liability ”
means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing. “Equipment ” has the meaning assigned to
such term in the Security Agreement. “Equity Interests ” means shares of capital
stock, partnership interests, membership interests in a limited liability
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any of the foregoing. “ERISA ” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and the
rules and regulations promulgated thereunder. “ERISA Affiliate ” means any trade
or business (whether or not incorporated) that, together with the Company, is
treated as a single employer under Section 414(b) or (c) of the Code or Section
4001(14) of ERISA or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
21



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi035.jpg]
“ERISA Event ” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, in critical status or in reorganization,
within the meaning of Title IV of ERISA. “EU Bail-In Legislation Schedule ”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor Person), as in effect from time to time.
“Eurodollar ” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate. “Event of Default ” has the
meaning assigned to such term in Article VII . “Excess Grand Design Borrowing
Base ” means, at any time, the excess, if any, of (a) Grand Design’s Borrowing
Base at such time over (b) the aggregate Grand Design Revolving Exposures of all
Lenders at such time. “Excess Newmar Borrowing Base” means, at any time, the
excess, if any, of (a) Newmar’s Borrowing Base at such time over (b) the
aggregate Newmar Revolving Exposures of all Lenders at such time. “Excess
Winnebago of Indiana Borrowing Base ” means, at any time, the excess, if any, of
(a) Winnebago of Indiana’s Borrowing Base at such time over (b) the aggregate
Winnebago of Indiana Revolving Exposures of all Lenders at such time. “Excluded
Accounts ” means, collectively, (a) payroll accounts, trust accounts, employee
benefit accounts and zero-balance disbursement accounts (that are not collection
accounts) and (b) deposit accounts that have balances of no more than $250,000
individually or $1,000,000 in the aggregate for any period of thirty (30)
consecutive days. “Excluded Assets ” means, collectively: (a) any fee-owned real
property that does not constitute Material Real Property and all leasehold
interests in real property; (b) any “intent-to-use” application for registration
of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, prior to the filing of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in 22



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi036.jpg]
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (c) assets in respect of which pledges
and security interests are prohibited by applicable U.S. law, rule or regulation
or agreements with any U.S. governmental authority (other than to the extent
that such prohibition would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the UCC of any relevant
jurisdiction or any other applicable law); provided that, immediately upon the
ineffectiveness, lapse or termination of any such prohibitions, such assets
shall automatically cease to constitute Excluded Assets; (d) margin stock
(within the meaning of Regulation U issued by the Board); (e) Equity Interests
in any entity other than wholly-owned Material Subsidiaries and, to the extent
not requiring the consent of one or more unaffiliated third parties or
prohibited by the terms of any applicable organizational documents, joint
venture agreement or shareholders’ agreement, other Material Subsidiaries and
joint ventures; (f) letter of credit rights with a value of less than $5,000,000
(other than to the extent the security interest in such letter of credit right
may be perfected by the filing of UCC financing statements) and commercial tort
claims with a value of less than $5,000,000; (g) any lease, license, capital
lease obligation or other agreement or any property subject to a purchase money
security interest, similar agreement or other contractual restriction to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license, capital lease obligation or agreement or purchase money
arrangement or other contraction restriction or create a right of termination in
favor of any other party thereto (other than a Loan Party) (other than (x)
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition, (y) to the extent that
any such term has been waived or (z) to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law); provided that, immediately upon the ineffectiveness, lapse or
termination of any such term, such assets shall automatically cease to
constitute Excluded Assets; (h) any foreign assets (including foreign
intellectual property) (other than pledges of the Applicable Pledge Percentage
of the issued and outstanding Equity Interests in any First Tier Foreign
Subsidiary which is a Material Foreign Subsidiary as contemplated by this
Agreement) or credit support; (i) those assets as to which the Administrative
Agent and the Company reasonably agree that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; (j) any aircrafts and
aircraft engines; and (k) Excluded Accounts. Notwithstanding the foregoing,
“Excluded Assets” shall not include any proceeds, products, substitutions or
replacements of Excluded Assets (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Assets). “Excluded Domestic
Subsidiary ” means (a) any Domestic Subsidiary whose Equity Interests are owned
directly or indirectly by a CFC and (b) any Domestic Foreign Holdco Subsidiary.
23



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi037.jpg]
“Excluded Foreign Subsidiary ” means a Foreign Subsidiary which is (a) a CFC or
(b) a direct or indirect Foreign Subsidiary owned by a CFC or Domestic Foreign
Holdco Subsidiary. “Excluded Swap Obligation ” means, with respect to any Loan
Party, any Specified Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Specified Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an ECP at the time the Guarantee of
such Loan Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes ” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b) ) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17 , amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA. “Extenuating Circumstance ” means any
period during which the Administrative Agent has determined in its sole
discretion (a) that due to unforeseen and/or nonrecurring circumstances, it is
impractical and/or not feasible to submit or receive a Borrowing Request or
Interest Election Request by email or fax or through Electronic System, and (b)
to accept a Borrowing Request or Interest Election Request telephonically.
“FATCA ” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. “FCCR Test Period ” means any period (a) commencing
on the last day of the most recently ended Test Period on or prior to the date
Aggregate Availability is less than the greater of $16,500,000 and 10% of the
Aggregate Commitment at any time and (b) ending on the day after Aggregate
Availability has exceeded the greater of $16,500,000 and 10% of the Aggregate
Commitment for thirty (30) consecutive days. “Federal Funds Effective Rate ”
means, for any day, the rate calculated by the NYFRB based on such day’s federal
funds transactions by depositary institutions (as determined in such manner as
the 24



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi038.jpg]
NYFRB shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the NYFRB as the effective federal funds
rate, provided that, if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Federal Reserve Board ” means the Board of Governors of the Federal
Reserve System of the United States of America. “Final Release Conditions ” has
the meaning assigned to such term in Section 9.19(c) . “Financial Officer ”
means the chief financial officer, principal accounting officer, treasurer or
controller of the Company. “First Lien Net Leverage Ratio ” means, as of any
date of determination, the ratio of (a) an amount equal to (i) Consolidated
Total Secured Indebtedness, but excluding any secured indebtedness to the extent
the Liens with respect thereto are subordinated to the Liens securing the
Secured Obligations or the Term Loan Obligations, as of the last day of the most
recent Test Period on or prior to such date of determination minus (ii) the
aggregate amount of unrestricted and unencumbered cash and Permitted Investments
included in the consolidated balance sheet of the Company and its Subsidiaries
as of such date, which aggregate amount shall be determined without giving pro
forma effect to the proceeds of Indebtedness incurred on such date to (ii)
Consolidated EBITDA of the Company and its Subsidiaries for such Test Period.
“First Tier Foreign Subsidiary ” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests. “Fixed Charge Coverage Ratio ” means, for any period, the ratio of
(a) Consolidated EBITDA minus Capital Expenditures (other than Capital
Expenditures (i) financed with Indebtedness (other than Revolving Loans), (ii)
made to restore, replace or rebuild assets subject to casualty or condemnation
events to the extent made with the cash proceeds of insurance or condemnation
awards, (iii) to the extent made with the cash proceeds of permitted asset
dispositions and/or (iv) constituting capital assets acquired in a Permitted
Acquisition) to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP. “Fixed Charges ”
means, for any period, without duplication, (a) cash Consolidated Interest
Expense plus (b) to the extent positive, expenses for income taxes paid in cash
plus (c) scheduled cash principal payments made on Indebtedness for borrowed
money plus (d) cash dividends paid by the Company, plus (e) cash contributions
to any Plan (to the extent not accounted for in the calculation of Consolidated
EBITDA), all calculated for the Company and its Subsidiaries (except as provided
in clause (d) ) on a consolidated basis in accordance with GAAP; provided that,
for purposes of determining satisfaction of the Payment Condition, “Fixed
Charges” shall also include, without duplication (i) all Restricted Payments
paid in cash by the Company and its Subsidiaries on a consolidated basis during
such period pursuant to Section 6.09(g) and (ii) cash payments of earn-out
obligations. “Flood Laws ” has the meaning assigned to such term in Article VIII
. “Foreign Lender ” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes. 25



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi039.jpg]
“Foreign Subsidiary ” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Account ” has the meaning assigned to such term in Section 4.01(f) .
“GAAP ” means generally accepted accounting principles in the United States of
America. “Governmental Authority ” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. “Grand Design ” means Grand Design RV, LLC, an Indiana limited
liability company. “Grand Design Revolving Exposures ” means, with respect to
any Lender at any time, and without duplication, the sum of (a) the outstanding
principal amount of the Revolving Loans made by such Lender to Grand Design at
such time plus (b) such Lender’s LC Exposure with respect to Letters of Credit
issued for the account of Grand Design at such time plus (c) such Lender’s
Swingline Exposure with respect to Swingline Loans made to Grand Design at such
time plus (d) an amount equal to its Applicable Percentage of the aggregate
principal amount of outstanding Protective Advances made to Grand Design at such
time plus (e) an amount equal to its Applicable Percentage of the aggregate
principal amount of outstanding Protective Advances Overadvances made to Grand
Design at such time. “Grand Design Utilization ” means, at any time, the excess,
if any, of (a) the aggregate Grand Design Revolving Exposures of all Lenders
over (b) the Grand Design Borrowing Base. “Guarantee ” of or by any Person (the
“guarantor ”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor ”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided , that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. “Hazardous Materials ” means all explosive or
radioactive substances or wastes and all hazardous or toxic substances, wastes
or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Hostile Acquisition ” means (a) the
acquisition of the Equity Interests of a Person through a tender offer or
similar solicitation of the owners of such Equity Interests which has not been
approved (prior to such acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar action if such Person is
not a corporation and (b) any such acquisition as to which such approval has
been withdrawn. “IBA ” has the meaning assigned to such term in Section 1.06 .
26



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi040.jpg]
“Impacted Interest Period ” has the meaning assigned to such term in the
definition of “LIBO Rate ”. “Incremental Term Loan Amount ” means, at any time,
an amount of Indebtedness such that, as of the most recently completed Test
Period ending prior to the date of the incurrence of such Indebtedness, after
giving pro forma effect to such incurrence and such acquisition in accordance
with Section 1.04(b), the First Lien Net Leverage Ratio calculated is less than
or equal to 2.50 to 1.00. “Indebtedness ” of any Person means, without
duplication, (a) all obligations of such Person for borrowed money or with
respect to deposits or advances of any kind, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) obligations of such Person under Sale and Leaseback Transactions (other than
such obligations constituting operating lease obligations). The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, the term “Indebtedness” shall not include (i) purchase price
adjustments, earnouts, holdbacks or deferred payments of a similar nature
(including deferred compensation representing consideration or other contingent
obligations incurred in connection with an acquisition), except in each case to
the extent that such amount payable is, or becomes, reasonably determinable and
contingencies have been resolved or such amount would otherwise be required to
be reflected on a balance sheet prepared in accordance with GAAP; (ii) current
accounts payable incurred in the ordinary course of business; (iii) obligations
in respect of non-competes and similar agreements; (iv) Swap Obligations; (v)
Banking Services Obligations; (vi) licenses and operating leases; or (vii)
Permitted Call Spread Swap Agreements, and any obligations thereunder.
“Indemnified Taxes ” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) , Other Taxes. “Indemnitee ” has the meaning assigned to such term in
Section 9.03(b) . “Ineligible Institution ” has the meaning assigned to such
term in Section 9.04(b) . “Information ” has the meaning assigned to such term
in Section 9.12 . “Intercreditor Agreement ” means (a) in respect of the Term
Loan Facility, the ABL/Term Loan Intercreditor Agreement (b) in respect of any
other Indebtedness intended to be secured by some or all of the Collateral on a
pari passu basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent, the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a pari
passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably 27



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi041.jpg]
determined by the Administrative Agent and the Borrower Representative and (c)
in respect of any other Indebtedness intended to be secured by some or all of
the Collateral on a junior priority basis with the Obligations, an intercreditor
agreement reasonably acceptable to the Administrative Agent the terms of which
are consistent with market terms governing security arrangements for the sharing
of Liens on a junior basis at the time such intercreditor agreement is proposed
to be established in light of the type of Indebtedness to be secured by such
Liens, as reasonably determined by the Administrative Agent and the Borrower
Representative. “Interest Election Request ” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08 . “Interest Payment Date ” means (a) with respect to any ABR Loan
(other than a Swingline Loan), the first Business Day of January, April, July
and October and the Maturity Date and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date of the Facility
under which such Eurodollar Loan was made. “Interest Period ” means with respect
to any Eurodollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower Representative may
elect; provided , that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. “Interpolated Rate ” means,
at any time, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time. Notwithstanding the foregoing, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. “Inventory ” has the meaning assigned to such term in the
Security Agreement. “Investment ” means, with respect to a specified Person, (a)
any direct or indirect acquisition of or investment by such Person in any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (b) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such 28



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi042.jpg]
other Person. The amount, as of any date of determination, of (i) any Investment
in the form of a loan or an advance shall be the principal amount thereof
outstanding on such date (excluding any portion thereof representing
paid-in-kind interest or principal accretion), without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be determined in accordance with the
definition of the term “Guarantee”, (iii) any Investment in the form of a
transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair value (as determined reasonably and in good faith by the
Company in accordance with GAAP) of such Equity Interests or other property as
of the time of the transfer, minus any payments actually received in cash, or
other property that has been converted into cash or is readily marketable for
cash, by such specified Person representing a return of capital of, or dividends
or other distributions in respect of, such Investment, but without any
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such transfer,
(iv) any Investment (other than any Investment referred to in clause (i) , (ii)
or (iii) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness, other
securities or assets of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal or a return of capital, and of any payments or other
amounts actually received by such investor representing dividends, returns,
interest, profits, distributions, income or similar amount, in respect of such
Investment, as the case may be, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment, and (v) any Investment
(other than any Investment referred to in clause (i) , (ii), (iii) or (iv)
above) by the specified Person in any other Person resulting from the issuance
by such other Person of its Equity Interests to the specified Person shall be
the fair value (as determined reasonably and in good faith by a Financial
Officer of the Company) of such Equity Interests at the time of the issuance
thereof. For purposes of Section 6.04 , if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Company. “IRS ” means the United States Internal Revenue Service.
“Issuing Bank ” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated by the Borrower Representative as an Issuing Bank, with
the consent of such Lender and the Administrative Agent, and their respective
successors in such capacity as provided in Section 2.06(i) . Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require. “Issuing Bank Sublimits ”
means, as of the Effective Date, (i) in the case of JPMCB, $5,000,000 and (ii)
in the case of any other Issuing Bank, such amount as shall be designated to the
Administrative Agent and the Borrower Representative in writing by such Issuing
Bank; provided that, any Issuing Bank shall be permitted at any time, with the
consent of the Borrower Representative and the Administrative 29



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi043.jpg]
Agent, to increase or reduce its Issuing Bank Sublimit in its discretion (it
being understood and agreed that any such increase may be limited to the
issuance of a particular Letter of Credit). “Joinder Agreement ” means a Joinder
Agreement in substantially the form of Exhibit E . “JPMCB ” means JPMorgan Chase
Bank, N.A., a national banking association, in its individual capacity, and its
successors. “LC Collateral Account ” has the meaning assigned to such term in
Section 2.06(j) . “LC Disbursement ” means a payment made by an Issuing Bank
pursuant to a Letter of Credit. “LC Exposure ” means, at any time, the sum of
the Commercial LC Exposure and the Standby LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time. “Lead Arranger ” means JPMorgan Chase Bank, N.A.
in its capacity as the sole lead arranger and bookrunner for the credit facility
evidenced by this Agreement. “Lease Deficiency Obligation ” means after default,
repossession and disposition of the Equipment which is the subject of or which
secures a Lease Financing, the amount, if any, by which (i) any and all
obligations of the Loan Parties or their Subsidiaries to a Lessor, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with a specific Lease
Financing, exceeds (ii) the Net Proceeds realized by the Lessor upon the
disposition of the Equipment which is the subject of or which secures the
specific Lease Financing. “Lease Financing ” means (i) a lease of specific
Equipment as defined in Article 2-A of the UCC, and (ii) a secured financing
transaction secured by specific Equipment, whether that transaction is called a
lease or a loan, entered into by any Loan Party or its Subsidiaries with any
Lender or any of its Affiliates (in this context, the “Lessor ”). “Lender Parent
” means, with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary. “Lenders ” means the Persons listed on the
Commitment Schedule and any other Person that shall have become a Lender
hereunder pursuant to Section 2.09 or Assignment and Assumption or other
documentation contemplated hereby, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption or other documentation
contemplated hereby. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and each Issuing Bank. “Lessor ” has the meaning
assigned to such term in the definition of “Lease Financing”. “Letter of Credit
” means any letter of credit issued pursuant to this Agreement. “Letter of
Credit Agreement ” has the meaning assigned to it in Section 2.06(b). “LIBO Rate
” means, with respect to any Eurodollar Borrowing for any applicable Interest
Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the 30



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi044.jpg]
Administrative Agent in its reasonable discretion, in each case (the “LIBO
Screen Rate ”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period ”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.14 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further , that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate ” or “Adjusted LIBO Rate ” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate. “LIBO Screen Rate ” has the meaning
assigned to such term in the definition of “LIBO Rate”. “Lien ” means, with
respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. “Loan Borrowing Option ”
has the meaning assigned to such term in the DDA Access Product Agreement. “Loan
Documents ” means, collectively, this Agreement, the Collateral Documents, the
Loan Guaranty, the Intercreditor Agreements, any promissory notes executed and
delivered pursuant to Section 2.10(e) , any Letter of Credit applications and
any agreements between the Borrower Representative and the Issuing Bank
regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between any Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and any and all other instruments and documents
executed and delivered in connection with any of the foregoing. “Loan Guarantor
” means each Loan Party. “Loan Guaranty ” means Article X of this Agreement.
“Loan Parties ” means, collectively, the Borrowers, the Company’s Material
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require. “Loans ” means the loans and advances made by the Lenders
pursuant to this Agreement, including Swingline Loans, Overadvances and
Protective Advances. “Margin Stock ” means margin stock within the meaning of
Regulations T, U and X, as applicable. “Material Adverse Effect ” means a
material adverse effect on (a) the business, assets, operations, or financial
condition of the Company and the Subsidiaries taken as a whole, (b) the ability
of the Loan Parties, taken as a whole, to perform any of their respective
payment obligations under this Agreement, 31



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi045.jpg]
(c) the validity or enforceability of this Agreement or any and all other Loan
Documents, or (d) the material rights or remedies of the Administrative Agent or
the Lenders under the Loan Documents. “Material Domestic Subsidiary ” means each
Domestic Subsidiary (other than an Excluded Domestic Subsidiary) that
constitutes a Material Subsidiary. “Material Foreign Subsidiary ” means each
Foreign Subsidiary that constitutes a Material Subsidiary. “Material
Indebtedness ” means any Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Real Property ” means real property located in the United States with
a book value (as reflected in the financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the financial statements referred to in Section 3.04 )) of more than
$7,500,000 that is owned by the Company or any Domestic Subsidiary that is a
Loan Party. “Material Subsidiary ” means each Subsidiary (i) which, as of the
most recent fiscal quarter of the Company during the Test Period, contributed
greater than five percent (5%) of the Company’s Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds twenty percent (20%) of
Consolidated EBITDA for any such period or twenty percent (20%) of Consolidated
Total Assets as of the end of any such fiscal quarter, the Company (or, in the
event the Company has failed to do so within ten days, the Administrative Agent)
shall designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. “Maturity Date ” means the earliest
to occur of (i) October 22, 2024, (ii) the date on which the Commitments are
reduced to zero or otherwise terminated pursuant to the terms hereof, (iii) the
date that is ninety-one (91) days prior to the maturity date of the Term Loan
Facility, if any Term Loans are outstanding on such date, (iv) the date that is
ninety-one (91) days prior to the earliest maturity date of any outstanding
Incremental Equivalent Debt (as defined in the Term Loan Agreement as of the
date hereof), if any Incremental Equivalent Debt is outstanding on such date and
(v) the date that is ninety-one (91) days prior to the earliest maturity date of
any outstanding Permitted Convertible Notes, if any Permitted Convertible Notes
are outstanding on such date; provided further that, in each case, if such date
is not a Business Day, the Maturity Date shall be the immediately preceding
Business Day. “Maximum Rate ” has the meaning assigned to such term in Section
9.17 . “MNPI ” means material information concerning the Company and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Securities Exchange Act of 1934. “Moody’s ”
means Moody’s Investors Service, Inc. 32



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi046.jpg]
“Monthly Reporting Period ” means any period of time commencing on any day that
the Aggregate Revolving Exposure (other than the aggregate LC Exposure) has
exceeded $50,000,000 for more than five (5) consecutive days and continuing
until such subsequent day, if any, on which the Aggregate Revolving Exposure
(other than the aggregate LC Exposure) has not exceeded $0 for more than sixty
(60) consecutive days. “Mortgage ” means each mortgage, deed of trust or other
agreement which conveys or evidences a Lien in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, on
real property of a Loan Party, including any amendment, restatement,
modification or supplement thereto; provided that no Mortgage shall contain any
defaults other than by reference to the defaults set forth in this Agreement;
and further provided, in the event the Mortgage shall be recorded in a
jurisdiction which charges mortgage recording taxes, intangible taxes or
documentary taxes or other similar taxes and/or charges, such Mortgage shall
only secure such an amount not to exceed the fair market value (as reasonably
determined by Borrower Representative and as reasonably acceptable to the
Administrative Agent) of the Material Real Property secured by such Mortgage.
“Mortgage Instruments ” means with respect to any Material Real Property for
which a Mortgage is being recorded, (a) such title reports and ALTA title
insurance policies (or unconditional commitment to issue such policy or
policies) reasonably acceptable to Administrative Agent, in an amount not to
exceed 110% of the fair market value (as reasonably acceptable to the
Administrative Agent) of such Material Real Property (with endorsements
reasonably requested by Administrative Agent and as are available in the
applicable jurisdiction) and with all premiums fully paid, (b) either (i) an
ALTA survey reasonably acceptable to Administrative Agent or (ii) previously
obtained ALTA survey and affidavits of “no-change” with respect to each such
survey, such survey and affidavit to be in form and substance reasonably
acceptable to the Administrative Agent and to be sufficient to issue title
insurance policies to the Administrative Agent providing all reasonably required
survey coverage and survey endorsements and zoning endorsements, (c) acquisition
of FEMA standard life-of-loan flood hazard determinations for such Material Real
Property, and if any building located on such Material Real Property is
determined to be in a special hazard area, delivery of (i) a notice with respect
to such flood insurance and (ii) evidence of flood insurance, (d) a local
counsel opinion as to the enforceability of each Mortgage in the state in which
the Material Real Property described in such Mortgage is located and other
matters customarily covered in real estate enforceability opinions in form and
substance reasonably acceptable to Administrative Agent, except with respect to
the Material Real Property located in Oregon, written confirmation from local
counsel that is in form and substance reasonably acceptable to Administrative
Agent that such Mortgage Instrument satisfies the basic requirements for
amending a deed of trust under Oregon law and is suitable for recording, (e)
mortgage tax affidavits and declarations and other similar information and
related certifications that are required in the jurisdiction in which a Mortgage
is being filed in order to permit such filing and such affidavits and
certificates as are required to issue the title insurance policies, provided,
appraisals shall not be required to be delivered in connection with any Mortgage
(in each case, other than such documentation already in the possession of any
Loan Party) and (f) environmental assessments and reports and zoning reports in
form and substance reasonably acceptable to the Administrative Agent.
“Multiemployer Plan ” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA. “Net Orderly Liquidation Value ” means, with respect to
Inventory of any Person, the orderly liquidation value thereof as determined in
a manner reasonably acceptable to the Administrative Agent by an appraiser
acceptable to the Administrative Agent, net of all costs of liquidation thereof.
“Newmar” means Newmar Corporation, an Indiana corporation. 33



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi047.jpg]
“Newmar Revolving Exposures” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the outstanding principal amount of the
Revolving Loans made by such Lender to Newmar at such time plus (b) such
Lender’s LC Exposure with respect to Letters of Credit issued for the account of
Newmar at such time plus (c) such Lender’s Swingline Exposure with respect to
Swingline Loans made to Newmar at such time plus (d) an amount equal to its
Applicable Percentage of the aggregate principal amount of outstanding
Protective Advances made to Newmar at such time plus (e) an amount equal to its
Applicable Percentage of the aggregate principal amount of outstanding
Overadvances made to Newmar at such time. “Newmar Utilization” means, at any
time, the excess, if any, of (a) the aggregate Newmar Revolving Exposures of all
Lenders over (b) the Newmar Borrowing Base. “Non-Consenting Lender ” has the
meaning assigned to such term in Section 9.02(e) . “NYFRB ” means the Federal
Reserve Bank of New York. “NYFRB Rate ” means, for any day, the greater of (a)
the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day (or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate ”
means the rate for a federal funds transaction quoted at 11:00 a.m., New York
City time, on such day received by the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided , further , that if any
of the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Obligated Party ” has the meaning assigned
to such term in Section 10.02 . “Obligations ” means all unpaid principal of and
accrued and unpaid interest on the Loans, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
and indebtedness (including interest and fees accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), obligations and liabilities
of any of the Loan Parties to any of the Lenders, the Administrative Agent any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof. “OFAC ” means the Office of Foreign Assets Control of
the U.S. Department of Treasury. “Other Connection Taxes ” means, with respect
to any Recipient, Taxes imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan,
Letter of Credit or Loan Document). “Other Taxes ” means all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or 34



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi048.jpg]
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.19 ). “Overadvance ” has the meaning
assigned to such term in Section 2.05(b) . “Overnight Bank Funding Rate ” means,
for any day, the rate comprised of both overnight federal funds and overnight
eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the NYFRB as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as an overnight bank funding rate. “Participant ” has the
meaning set forth in Section 9.04 . “Participant Register ” has the meaning set
forth in Section 9.04(c) . “Patriot Act ” means the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)). “Payment Condition ”
means, with respect to any proposed designated action on any date, a condition
that is satisfied if (a) after giving effect to such proposed designated action
as if it occurred on the first day of the applicable Pro Forma Period, the pro
forma Aggregate Availability shall be greater than the greater of $33,000,000
and 20% of the Aggregate Commitment at all times during such Pro Forma Period or
(b) both (i) after giving effect to such proposed designated action as if it
occurred on the first day of such Pro Forma Period, the pro forma Aggregate
Availability shall be greater than the greater of $24,750,000 and 15% of the
Aggregate Commitment at all times during such Pro Forma Period and (ii) the
Fixed Charge Coverage Ratio, computed on a pro forma basis for the period of
four consecutive fiscal quarters ending on the most recent fiscal quarter of the
Company for which financial statements have been delivered pursuant to Section
5.01 , shall be greater than 1.10 to 1.00. “PBGC ” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Permitted Acquisition ” means any Acquisition by
any Loan Party or Subsidiary in a transaction that satisfies each of the
following requirements: (a) such Acquisition is not a Hostile Acquisition; (b)
such Person or division or line of business is engaged in the same or a similar
line of business as the Company or any of its Subsidiaries or any business
activities reasonably related or ancillary thereto; (c) no Default exists at the
time of such Acquisition or would result therefrom; (d) if such Acquisition
constitutes a Material Acquisition, the Administrative Agent shall have received
a description of the material terms of such Acquisition and the audited
financial statements (or, if unavailable, management-prepared financial
statements) of such Person or division or line of business of such Person for
its two most recently ended fiscal years and for any fiscal quarters ended
within the fiscal year to-date for which such financial statements are
available; (e) if such Acquisition involves a merger, amalgamation or a
consolidation involving the Company or any other Loan Party, the Company or a
Loan Party, as applicable, shall be the surviving entity in compliance with
Section 6.03 (subject to any grace periods specified in Section 5.14 ); and 35



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi049.jpg]
(f) the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition promptly after request
therefor by the Administrative Agent. “Permitted Call Spread Swap Agreements ”
means (a) any Swap Agreement (including, but not limited to, any bond hedge
transaction or capped call transaction) pursuant to which the Company acquires
an option requiring the counterparty thereto to deliver to the Company shares of
common stock of the Company (or other securities or property following a merger
event or other change of the common stock of the Company), the cash value
thereof or a combination thereof from time to time upon exercise of such option
entered into by the Company in connection with the issuance of Permitted
Convertible Notes (such transaction, a “Bond Hedge Transaction ”) and (b) any
Swap Agreement pursuant to which the Company issues to the counterparty thereto
warrants to acquire common stock of the Company (or other securities or property
following a merger event or other change of the common stock of the Company)
(whether such warrant is settled in shares, cash or a combination thereof)
entered into by the Company in connection with the issuance of Permitted
Convertible Notes (such transaction, a “Warrant Transaction ”); provided that
(i) the terms, conditions and covenants of each such Swap Agreement shall be
acceptable to the Administrative Agent in its Permitted Discretion), (ii) the
purchase price for such Bond Hedge Transaction, less the proceeds received by
the Company from the sale of any related Warrant Transaction, does not exceed
the net proceeds received by the Company from the issuance of the related
Permitted Convertible Notes and (iii) in the case of clause (b) above, such Swap
Agreement would be classified as an equity instrument in accordance with GAAP.
“Permitted Convertible Notes ” means any unsecured notes issued by the Company
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Company (or other securities or property following
a merger event or other change of the common stock of the Company), cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is ninety-one (91) days after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or other fundamental change nor
(y) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof, in either case, shall violate the foregoing restriction),
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Company other
than a Loan Party (which guarantees, if such Indebtedness is subordinated, shall
be expressly subordinated to the Secured Obligations on terms not less favorable
to the Lenders than the subordination terms of such Subordinated Indebtedness)
and (iv) the terms, conditions and covenants of such Indebtedness must be
customary for convertible Indebtedness of such type (as determined by the board
of directors of the Company, or a committee thereof, in good faith). “Permitted
Discretion ” means a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment. “Permitted Encumbrances ” means: (a) Liens imposed by law for Taxes
that are not yet delinquent or are being contested in compliance with Section
5.04 ; 36



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi050.jpg]
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04 ; (c) (i) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Company or any Subsidiary; (d) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety,
stay, customs and appeal bonds, performance bonds and other obligations of a
like nature (including (i) those to secure health, safety and environmental
obligations and (ii) letters of credit and bank guarantees required or requested
by any Governmental Authority in connection with any contract or law), in each
case in the ordinary course of business; (e) judgment Liens in respect of
judgments that do not constitute an Event of Default under clause (k) of Article
VII ; (f) matters of record affecting title to any real or leased property and
any survey exceptions, encroachments, rights of parties in possession under
written leases or occupancy agreements, title defects, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations that are substantial in amount and do not materially
detract from the value of the affected property or interfere in any material
respect with the ordinary conduct of business of the Company or any Subsidiary;
(g) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions; (h) Liens on specific items
of inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business; (i) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes; (j) (i) leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business that do not (A) interfere in any
material respect with the business of the Company and its Subsidiaries, taken as
a whole or (B) secure any Indebtedness or (ii) the rights reserved or vested in
any Person (including any Governmental Authority) by the terms of any lease,
license, franchise, grant or permit held by the Company or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof; 37



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi051.jpg]
(k) ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Company or any Subsidiary
are located; (l) (i) zoning, building, entitlement and other land use
regulations by Governmental Authorities with which the normal operation of the
business complies, and (ii) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any real
property that does not materially interfere with the ordinary conduct of the
business of the Company and its Subsidiaries, taken as a whole; (m) Liens
arising from precautionary UCC financing statement or similar filings; (n)
licenses, sublicenses and cross-licenses of Intellectual Property in the
ordinary course of business; and (o) any interest or title of a lessor,
sublessor, lessee or sublessee under any lease in existence on the day hereof or
permitted by this Agreement and the Collateral Documents. “Permitted Investments
” means: (a) direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof; (b) investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, the highest credit rating obtainable from S&P or from
Moody’s; (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; (d)
fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; (e)
money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; (f) other
investments made in accordance with the Company’s investment policy as disclosed
to the Administrative Agent prior to the Effective Date and with such amendments
or modifications thereto as are from time to time approved by the Administrative
Agent; (g) investments in Indebtedness that is (x) issued by Persons with (i) a
short term credit rating of “P-1 ” or higher from Moody’s or “A-1 ” or higher
from S&P or (ii) a long term rating of “A2 ” or higher from Moody’s or “A” or
higher from S&P, in each case for clauses (i) and (ii) with maturities not more
than twelve (12) months after the date of acquisition and (y) of a type
customarily used by companies for cash management purposes; 38



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi052.jpg]
(h) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) receive at least (i) a short term credit
rating of “P-1 ” or higher from Moody’s or “A-1 ” or higher from S&P or (ii) a
long term rating of “A2 ” or higher from Moody’s or “A” or higher from S&P; (i)
investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (h) above;
(j) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) above; and (k) in the
case of any Foreign Subsidiary, other short-term investments that are analogous
to the foregoing, are of comparable credit quality and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes. “Permitted Unsecured Indebtedness ” means Indebtedness of the Company
or any Subsidiary (a) that is not (and any Guarantees thereof by the Company or
Subsidiaries are not) secured by any collateral (including the Collateral), (b)
that does not mature earlier than the date that is ninety-one (91) days after
the Maturity Date, and has a Weighted Average Life to Maturity no shorter than
the Maturity Date in effect at the time of incurrence of such Indebtedness, (c)
that, in the case of such Indebtedness in the form of bonds, debentures, notes
or similar instrument, does not provide for any amortization, mandatory
prepayment, redemption or repurchase (other than upon a change of control,
fundamental change, customary asset sale or event of loss mandatory offers to
purchase and customary acceleration rights after an event of default and, for
the avoidance of doubt, rights to convert or exchange in the case of convertible
or exchangeable Indebtedness) prior to the Maturity Date, (d) that contains
covenants, events of default, guarantees and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions (it being
understood and agreed that such Indebtedness shall not include any financial
maintenance covenants and that applicable negative covenants shall be
incurrence-based to the extent customary for similar Indebtedness) and, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or redemption terms), are not more favorable (as reasonably
determined by the Company in good faith) to the lenders or investors providing
such Permitted Unsecured Indebtedness, as the case may be, than those set forth
in the Loan Documents are with respect to the Lenders (other than covenants or
other provisions applicable only to periods after the Maturity Date); provided
that a certificate of a Financial Officer of the Company delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness or the modification, refinancing, refunding, renewal or
extension thereof (or such shorter period of time as may reasonably be agreed by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such resulting Indebtedness or drafts of
the material definitive documentation relating thereto, stating that the Company
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (e) that is not guaranteed by
any Person other than on an unsecured basis by the Company and/or Subsidiaries
that are Loan Parties. “Person ” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan ” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of 39



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi053.jpg]
which the Company or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA. “Plan Asset Regulations ” means 29 CFR § 2510.3-101 et
seq., as modified by Section 3(42) of ERISA, as amended from time to time.
“Platform ” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system. “Pledge Subsidiary ” means (i) each Domestic
Subsidiary and (ii) each First Tier Foreign Subsidiary which is a Material
Subsidiary. “Prime Rate ” means the rate of interest last quoted by The Wall
Street Journal as the “Prime Rate ” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective. “Pro Forma Period ” means the period commencing
thirty (30) days prior to the date of any proposed designated action and ending
on the date of such proposed designated action. “Projections ” has the meaning
assigned to such term in Section 3.11 . “Protective Advance ” has the meaning
assigned to such term in Section 2.04 . “PTE ” means a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time. “QFC ” has the meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D). “QFC Credit Support ” has the meaning assigned to it in
Section 9.23 . “Qualified Equity Interests ” means Equity Interests of the
Company other than Disqualified Equity Interests. “Qualified ECP Guarantor ”
means, in respect of any Swap Obligation, each Loan Party that has total assets
exceeding $10,000,000 at the time the relevant Loan Guaranty or grant of the
relevant security interest becomes or would become effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Recipient ” means, as
applicable, (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Bank, or any combination thereof (as the context requires). “Refinancing
Convertible Notes ” has the meaning assigned to such term in Section 6.09 .
“Refinancing Indebtedness ” means, in respect of any Indebtedness (the “Original
Indebtedness ”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) 40



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi054.jpg]
of such Refinancing Indebtedness shall not exceed the principal amount (or
accreted value, if applicable) of such Original Indebtedness except by an amount
no greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness; (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control,
fundamental change, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to (i) if such Refinancing
Indebtedness is secured on a pari passu basis with the Revolving Loans, the
maturity of such Original Indebtedness or (ii) otherwise, the date that is
ninety one (91) days after the Maturity Date; (d) the Weighted Average Life to
Maturity of such Refinancing Indebtedness shall be longer than the Weighted
Average Life to Maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing; (e) such Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and shall not constitute an obligation of any Borrower if such
Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of such Borrower only to the extent of their obligations in
respect of such Original Indebtedness; (f) if such Original Indebtedness shall
have been subordinated to the Obligations, such Refinancing Indebtedness shall
also be subordinated to the Obligations on terms not less favorable in any
material respect to the Lenders; (g) if secured by the Collateral on a junior
lien basis or if unsecured, such Refinancing Indebtedness does not provide for
any amortization, mandatory prepayment, redemption or repurchase (other than
upon a change of control, fundamental change, customary asset sale or event of
loss mandatory offers to purchase and customary acceleration rights after an
event of default and, for the avoidance of doubt, rights to convert or exchange
in the case of convertible or exchangeable Indebtedness) prior to the latest
maturity date of the Indebtedness being refinanced, (h) such Refinancing
Indebtedness does not contain covenants, events of default and other terms
customary for similar Indebtedness in light of then-prevailing market conditions
that, when taken as a whole (other than interest rates, rate floors, fees and
optional prepayment or redemption terms), are more favorable (as reasonably
determined by the Borrower Representative in good faith) to the lenders, holders
or investors, as the case may be, providing such Refinancing Indebtedness than
those applicable to the relevant Original Indebtedness (provided that a
certificate of a Financial Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Refinancing
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Refinancing Indebtedness or drafts of the material
definitive documentation relating thereto, stating that the Borrower
Representative has determined in good faith that such terms and conditions
satisfy the requirement of this clause (h) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the Borrower Representative within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (i) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent (and, if such Original Indebtedness is
subject to an 41



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi055.jpg]
Intercreditor Agreement, such Refinancing Indebtedness shall, if secured, be
subject to an Intercreditor Agreement). “Register ” has the meaning set forth in
Section 9.04 . “Regulation D ” means Regulation D of the Federal Reserve Board,
as in effect from time to time and all official rulings and interpretations
thereunder or thereof. “Regulation T ” means Regulation T of the Federal Reserve
Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Regulation U ” means Regulation U of the
Federal Reserve Board, as in effect from time to time and all official rulings
and interpretations thereunder or thereof. “Regulation X ” means Regulation X of
the Federal Reserve Board, as in effect from time to time and all official
rulings and interpretations thereunder or thereof. “Related Parties ” means,
with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, partners, members, trustees, employees, agents,
administrators, managers, representatives and advisors of such Person and such
Person’s Affiliates. “Release ” means any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
migrating, disposing or dumping of any substance into the environment. “Report ”
means reports prepared by the Administrative Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the assets of
the Borrowers from information furnished by or on behalf of the Borrowers, after
the Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent. “Repurchase Agreements ” means, collectively, repurchase agreements, by
and among one or more Loan Parties and a financial institution that provides
financing to a dealer who purchases vehicles from one or more Loan Parties,
which repurchase agreements (i) provide that, in the event of default by a
dealer in its obligation to such financial institution, such Loan Party or Loan
Parties will repurchase vehicles sold to the dealer that have not been purchased
by customers and (ii) are entered into by the applicable Loan Parties in the
ordinary course of business consistent with past practices (or are otherwise
customarily entered into in the ordinary course of business generally by
manufacturers of recreational vehicles). “Required Lenders ” means, subject to
Section 2.20 , at any time, Lenders having Revolving Exposures and unused
Commitments representing at least 66 2/3% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided that, at any time that
there are two (2) or more Lenders, “Required Lenders ” must include at least two
(2) Lenders (that are not Affiliates of one another). “Requirement of Law ”
means, with respect to any Person, (a) the charter, articles or certificate of
organization or incorporation and bylaws or operating, management or partnership
agreement, or other organizational or governing documents of such Person and (b)
any statute, law (including common law), treaty, rule, regulation, code,
ordinance, order, decree, writ, judgment, injunction or determination of any
arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case 42



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi056.jpg]
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject “Reserves ” means any and all
reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain (including, without limitation, reserves for accrued and
unpaid interest on the Secured Obligations, Banking Services Reserves, Specified
Reserves, Specified Reporting Reserves, reserves for rent at locations leased by
any Loan Party and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Agreement Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that, notwithstanding the foregoing, (i)
the Administrative Agent may not implement any new reserves or increase the
amount of any existing Reserves without at least three (3) Business Days’ prior
notice to the Borrower Representative and (ii) Reserves shall not be in
duplication of eligibility criteria. “Responsible Officer ” means the chief
executive officer, president, a Financial Officer or a member of the senior
management team of the Company or any other Person designated by any such Person
in writing to the Administrative Agent and reasonably acceptable to the
Administrative Agent. “Restricted Payment ” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Company or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
option, warrant or other right to acquire any such Equity Interests in the
Company. “REVLIBOR30 Rate ” means the London interbank offered rate administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) for a one (1) month period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as shall be selected by the Administrative Agent in its reasonable
discretion; in each case, the “REVLIBOR30 Screen Rate ”) at approximately 11:00
a.m., London time, two (2) Business Days prior to the first (1st) Business Day
of each month, adjusted monthly on the first (1st) Business Day of each month;
provided that, (x) if the REVLIBOR30 Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (y) if the
REVLIBOR30 Screen Rate shall not be available at such time for such a period,
then the REVLIBOR30 Rate shall be equal to the Alternate Base Rate. “Revolving
Exposure ” means, with respect to any Lender at any time, the sum of (a) the
outstanding principal amount of such Lender’s Revolving Loans, its LC Exposure
and its Swingline Exposure at such time plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Protective Advances
outstanding at such time plus (c) an amount equal to its Applicable Percentage
of the aggregate principal amount of Overadvances outstanding at such time.
“Revolving Exposure Limitations ” has the meaning set forth in Section 2.01 .
“Revolving Loan ” means a Loan made pursuant to Section 2.01(a) . 43



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi057.jpg]
“Sale and Leaseback Transaction ” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee. “S&P ” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business. “Sanctioned Country ” means, at any time, a
country, region or territory which is itself the subject or target of any
Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea and
Syria). “Sanctioned Person ” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions. “Sanctions ” means all economic
or financial sanctions or trade embargoes imposed, administered or enforced from
time to time by (a) the U.S. government, including those administered by OFAC or
the U.S. Department of State or (b) the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority. “SEC ” means the United
States Securities and Exchange Commission. “Secured Obligations ” means all
Obligations, together with all (i) Banking Services Obligations and (ii) Swap
Agreement Obligations owing to one or more Lenders or their respective
Affiliates; provided , however , that the definition of “Secured Obligations ”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor. “Secured Parties ” means (a) the Administrative Agent,
(b) the Lenders, (c) the Issuing Bank, (d) each provider of Banking Services, to
the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (e) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (f) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (g) the successors and assigns of each of the foregoing.
“Securities Act ” means the United States Securities Act of 1933, as amended
from time to time. “Security Agreement ” means the Amended and Restated Pledge
and Security Agreement (including any and all supplements thereto), dated as of
the date hereof, between the Loan Parties and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, as the same
may be amended, restated or otherwise modified from time to time. “Settlement ”
has the meaning assigned to such term in Section 2.05(d) . “Settlement Date ”
has the meaning assigned to such term in Section 2.05(d) . “Specified Reporting
Reserve ” means a Reserve established by the Administrative Agent during each
fiscal quarter (the “current fiscal quarter”) of the Company (other than during
a Monthly Reporting Period or Weekly Reporting Period) in an amount equal to
$10,000,000 on the 45th day following the end 44



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi058.jpg]
of the immediately preceding fiscal quarter (the “prior fiscal quarter”), which
amount shall be increased to $20,000,000 on the 75th day following the end of
the prior fiscal quarter and subsequently decreased to $0 upon the
Administrative Agent’s receipt of an Aggregate Borrowing Base Certificate and a
Borrowing Base Certificate for each Borrower for the current fiscal quarter.
“Specified Reserves ” means, with respect to any Borrower, Reserves established
by the Administrative Agent in its Permitted Discretion from time to time for
(a) repurchase obligations of such Borrower, (b) warranty obligations of such
Borrower, (c) accrued sales rebates provided by such Borrower and (d) free on
board (FOB) destination delivery terms provided by such Borrower. “Specified
Swap Obligation ” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder. “Standby LC Exposure ” means, at
any time, the sum of (a) the aggregate undrawn amount of all standby Letters of
Credit outstanding at such time plus (b) the aggregate amount of all LC
Disbursements relating to standby Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The Standby LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate Standby LC Exposure at such time. “Statements ” has the meaning
assigned to such term in Section 2.18(g) . “Statutory Reserve Rate ” means a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentage (including any marginal, special, emergency or supplemental
reserves) established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities ” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D of
the Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subordinated
Indebtedness ” means any Indebtedness of the Company or any Subsidiary the
payment of which is subordinated to payment of the obligations under the Loan
Documents. “Subordinated Indebtedness Documents ” means any document, agreement
or instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness. “subsidiary ” means, with respect
to any Person (the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. 45



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi059.jpg]
“Subsidiary ” means any subsidiary of the Company. “Supported QFC ” has the
meaning assigned to it in Section 9.23 . “Swap Agreement ” means any agreement
with respect to any swap, forward, spot, future, credit default or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement. “Swap Agreement Obligations ” means any
and all obligations of the Loan Parties and their Subsidiaries, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction permitted hereunder with a Lender or an Affiliate of
a Lender. “Swap Obligation ” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder. “Swingline
Exposure ” means, at any time, the sum of the aggregate principal amount of all
outstanding Swingline Loans. The Swingline Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate Swingline Exposure.
“Swingline Lender ” means JPMCB, in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender. “Swingline Loan ” has the
meaning assigned to such term in Section 2.05(a) . “Syndication Agent ” means
BMO Harris Bank N.A. “Target Balance ” has the meaning assigned to such term in
the DDA Access Product Agreement. “Taxes ” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), value added taxes, or any other goods and services, use or sales
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Term
Loan Agent ” means JPMCB, in its capacity as administrative agent under the Term
Loan Agreement (or any successor agent thereunder or under any replacement
thereof). “Term Loans ” has the meaning assigned to it in the Term Loan
Agreement (as in effect on the Effective Date). “Term Loan Agreement ” means
that certain Loan Agreement, dated as of November 8, 2016, among Octavius
Corporation, as borrower, the other Loan Parties from time to time party
thereto, the Term Loan Agent and the lenders from time to time party thereto, as
the same may be amended, restated, 46



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi060.jpg]
supplemented or otherwise modified from time to time and as replaced or
refinanced in whole or in part (whether with the same group of lenders or a
different group of lenders) in accordance with the terms hereof and of the
ABL/Term Loan Intercreditor Agreement. “Term Loan Documents ” means,
collectively, the Term Loan Agreement and all other agreements, instruments,
documents and certificates executed and/or delivered in connection therewith, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof and of the ABL/Term Loan
Intercreditor Agreement. “Term Loan Facility ” means the term loan facility
incurred pursuant to the terms of the Term Loan Agreement. “Term Loan
Obligations ” means the Indebtedness and other obligations of the Company and
its Subsidiaries under the Term Loan Documents. “Test Period ” means, for any
date of determination under this Agreement, a single period consisting of the
most recent four consecutive fiscal quarters of the Company for which financial
statements have been required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) , as applicable (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.01(a) or (b) ,
the most recent financial statements referred to in Section 3.04(a)) . “Total
Commitment Utilization ” means, at any time, a percentage equal to a fraction
the numerator of which is the Aggregate Revolving Exposure at such time and the
denominator of which is the Aggregate Commitment at such time. “Total Net
Leverage Ratio ” means, as of any date of determination, the ratio of (a) an
amount equal to (i) Consolidated Total Indebtedness as of the last day of the
most recently ended Test Period minus (ii) the aggregate amount of unrestricted
and unencumbered cash and Permitted Investments included in the consolidated
balance sheet of the Company and its Subsidiaries as of such date of
determination to (b) Consolidated EBITDA for such Test Period, all calculated
for the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP. “Transaction Costs ” means any fees or expenses incurred or paid by the
Company or any Subsidiary in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby. “Transactions ” means, collectively, (a) the execution, delivery and
performance by the Loan Parties of this Agreement, the borrowing of Loans, the
use of the proceeds thereof and the granting of Liens by the Loan Parties under
the Loan Documents, (b) the consummation of any other transactions in connection
with the foregoing and (c) the payment of the fees and expenses incurred in
connection with any of the foregoing. “Type ”, when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the Adjusted
LIBO Rate or the Alternate Base Rate. “UCC ” means the Uniform Commercial Code
as in effect from time to time in the State of New York or any other state the
laws of which are required to be applied in connection with the issue of
perfection of security interests. “U16 Inventory ” mean work-in-process
Inventory of a Borrower constituting near-complete finished units that are
categorized as “U16 ” (or such other designation assigned to such near-complete
47



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi061.jpg]
finished units with notice to the Administrative Agent after completion of the
Company’s ERP implementation) in accordance with the Company’s accounting
practices in the ordinary course of business consistent with past practice prior
to the Effective Date or otherwise acceptable to the Administrative Agent in its
Permitted Discretion. “Unliquidated Obligations ” means, at any time, any
Secured Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of
credit issued by it; (ii) any other obligation (including any guarantee) that is
contingent in nature at such time; or (iii) an obligation to provide collateral
to secure any of the foregoing types of obligations. “U.S. Person ” means a
“United States person ” within the meaning of Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regime ” has the meaning assigned to it in Section 9.23
. “U.S. Tax Compliance Certificate ” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3) . “USA PATRIOT Act ” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001. “Warrant Transaction ” has the meaning assigned
to such term in the definition of “Permitted Call Spread Swap Agreement ”.
“Weekly Reporting Period ” means any period of time (a) when an Event of Default
has occurred and is continuing or (b) commencing on any day that the Aggregate
Availability is less than the greater of $16,500,000 and 10% of the Aggregate
Commitment and continuing until such subsequent date, if any, as when the
Aggregate Availability has exceeded the greater of $16,500,000 and 10% of the
Aggregate Commitment for thirty (30) consecutive days. “Weighted Average Life to
Maturity ” means, when applied to any Indebtedness at any date, the number of
years obtained by dividing: (i) the sum of the products obtained by multiplying
(a) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness. “Winnebago
of Indiana ” means Winnebago of Indiana, LLC, an Iowa limited liability company.
“Winnebago of Indiana Revolving Exposures ” means, with respect to any Lender at
any time, and without duplication, the sum of (a) the outstanding principal
amount of the Revolving Loans made by such Lender to Winnebago of Indiana at
such time plus (b) such Lender’s LC Exposure with respect to Letters of Credit
issued for the account of Winnebago of Indiana at such time plus (c) such
Lender’s Swingline Exposure with respect to Swingline Loans made to Winnebago of
Indiana at such time plus (d) an amount equal to its Applicable Percentage of
the aggregate principal amount of outstanding Protective Advances made to
Winnebago of Indiana at such time plus (e) an amount equal to its Applicable
Percentage of the aggregate principal amount of outstanding Protective Advances
Overadvances made to Winnebago of Indiana at such time. 48



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi062.jpg]
“Winnebago of Indiana Utilization ” means, at any time, the excess, if any, of
(a) the aggregate Winnebago of Indiana Revolving Exposures of all Lenders over
(b) the Borrowing Base of Winnebago of Indiana. “Withdrawal Liability ” means
liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. “Withholding Agent ” means any Loan Party or
the Administrative Agent. “Write-Down and Conversion Powers ” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule. SECTION 1.02.
Classification of Loans and Borrowings . For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan ”) or by
Type (e.g., a “Eurodollar Loan ”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan ”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing ”) or by Type (e.g., a “Eurodollar Borrowing ”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing ”). SECTION 1.03.
Terms Generally . The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Calculations . (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the 49



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi063.jpg]
Borrower Representative notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (x) without giving effect to any
election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (ii) notwithstanding
the Company’s adoption of Financial Accounting Standards Board Accounting
Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842 ”) any lease (or
similar arrangement conveying the right to use) that was not required to be
treated as a capital lease under GAAP as in effect on December 31, 2015 shall
not be considered a capital lease, and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance with the foregoing. For the avoidance of doubt, and
without limitation of the foregoing, Permitted Convertible Notes shall at all
times be valued at the full stated principal amount thereof and shall not
include any reduction or appreciation in value of the shares deliverable upon
conversion thereof. (b) All pro forma computations required to be made hereunder
giving effect to any acquisition or disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated after giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder, to determine whether such acquisition,
disposition, issuance, incurrence or assumption of Indebtedness or other
transaction is permitted to be consummated hereunder) immediately after giving
effect to such acquisition, disposition, issuance, incurrence or assumption of
Indebtedness or other transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation, as if such transaction had occurred on the first day of the
most recent Test Period, and, to the extent applicable, to the historical
earnings and cash flows associated with the assets acquired or disposed of (but
without giving effect to any synergies or cost savings, except as set forth in
the definition of “Consolidated EBITDA ”) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act. If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period for which such pro forma computation is
being made (taking into account any Swap Agreement applicable to such
Indebtedness). SECTION 1.05. Status of Obligations . In the event that the
Company or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Company shall take or cause such other Loan Party
to take all such actions as shall be necessary to cause the Secured Obligations
to constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are 50



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi064.jpg]
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness. SECTION 1.06. Interest Rates; LIBOR
Notifications . The interest rate on Eurodollar Loans is determined by reference
to the LIBO Rate, which is derived from the London interbank offered rate. The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA ”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower Representative, pursuant to Section 2.14 , in
advance of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c) , will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability. SECTION 1.07. Amendment and
Restatement of the Existing Credit Agreement . The parties to this Agreement
agree that, on the Effective Date, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All loans made and
obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Secured Obligations under (and
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the “Loan Documents” (as defined in the Existing Credit Agreement)
to the “Administrative Agent,” the “Credit Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) Letters of Credit which remain outstanding on the Effective
Date shall continue as Letters of Credit under (and shall be governed by the
terms of) this Agreement, (c) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Obligations under this Agreement and the other Loan
Documents, (d) the liens and security interests in favor of the Administrative
Agent for the benefit of the Secured Parties securing payment of the Secured
Obligations (and all filings with any Governmental Authority in connection
therewith) are in all respects continuing and in full force and effect with
respect to all Secured Obligations, (e) the Administrative Agent shall, in
consultation with the Borrowers, make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit and loan exposure
under the Existing Credit Agreement 51



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi065.jpg]
as are necessary in the judgment of the Administrative Agent in order that each
such Lender’s outstanding Revolving Loans hereunder reflect such Lender’s
ratable share of the outstanding Revolving Loans on the Effective Date and (f)
each of the Loan Parties reaffirms the terms and conditions of the “Loan
Documents” (as referred to and defined in the Existing Credit Agreement)
executed by it, as modified and/or restated by the “Loan Documents” (as referred
to and defined herein), and acknowledges and agrees that each “Loan Document”
(as referred to and defined in the Existing Credit Agreement) executed by it, as
modified and/or restated by the “Loan Documents” (as referred to and defined
herein), remains in full force and effect and is hereby ratified, reaffirmed and
confirmed. ARTICLE II The Credits SECTION 2.01. Commitments . Subject to the
terms and conditions set forth herein, each Lender (severally and not jointly)
agrees to make Revolving Loans to the Borrowers in Dollars from time to time
during the Availability Period if, after giving effect thereto: (i) such
Lender’s Revolving Exposure would not exceed such Lender’s Commitment; (ii) the
aggregate Company Revolving Exposures would not exceed an amount equal to (x)
the Aggregate Borrowing Base minus (y) the sum of the Winnebago of Indiana
Revolving Exposures of all Lenders plus the Grand Design Revolving Exposures of
all Lenders plus the Newmar Revolving Exposures of all Lenders ; (iii) the
aggregate Winnebago of Indiana Revolving Exposures would not exceed an amount
equal to (x) the sum of Winnebago of Indiana’s Borrowing Base plus the Company’s
Borrowing Base minus (y) the sum of (A) the excess, if any, of the aggregate
Company Revolving Exposures of all Lenders over an amount equal to the sum of
(x) the Excess Grand Design Borrowing Base and (y) the Excess Newmar Borrowing
Base plus (B) an amount equal to the sum of (x) the Grand Design Utilization ;
and (y) the Newmar Utilization; (iv) the aggregate Grand Design Revolving
Exposures would not exceed an amount equal to (x) the sum of Grand Design’s
Borrowing Base plus the Company’s Borrowing Base minus (y) the sum of (A) the
excess, if any, of the aggregate Company Revolving Exposures of all Lenders over
the amount equal to the sum of (x) Excess Winnebago of Indiana Borrowing Base
plus ( y) the Excess Newmar Borrowing Base plus ( B) the amount equal to the sum
of (x ) the Winnebago of Indiana Utilization plus (y) the Newmar Utilization ;
and (v) the aggregate Newmar Revolving Exposures would not exceed an amount
equal to (x) the sum of Newmar’s Borrowing Base plus the Company’s Borrowing
Base minus (y) the sum of (A) the excess, if any, of the aggregate Company
Revolving Exposures of all Lenders over the amount equal to the sum of (x)
Excess Winnebago of Indiana Borrowing Base plus (y) the Excess Grand Design
Borrowing Base plus (B) the amount equal to the sum of (x) the Winnebago of
Indiana Utilization plus (y) the Grand Design Utilization; and subject, in each
case, to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05 . Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow 52



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi066.jpg]
Revolving Loans. The limitations on Borrowings referred to in clauses (i)
through (iv) above are referred to collectively as the “Revolving Exposure
Limitations ”. SECTION 2.02. Loans and Borrowings . (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the applicable Lenders ratably in accordance with
their respective Commitments of the applicable Class. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05 . (b) Subject to Section 2.14 , each Revolving Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith. Each Swingline Loan shall be
an ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14 , 2.15 , 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement. (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000. ABR Borrowings may
be in any amount. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six (6) Eurodollar Borrowings outstanding. (d) Notwithstanding any other
provision of this Agreement, the Borrower Representative shall not be entitled
to request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date. SECTION
2.03. Requests for Borrowings . To request a Revolving Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand or facsimile) in the form attached hereto as Exhibit
G-1 or such other form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower Representative or by telephone or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone), not later than (a) in the case of a Eurodollar Borrowing, 10:00
a.m., Chicago time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, 10:00 a.m., Chicago time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of such proposed Borrowing. Each such Borrowing Request shall
be irrevocable and each such telephonic Borrowing Request, if permitted, shall
be confirmed immediately upon the cessation of the Extenuating Circumstance by
hand delivery, facsimile or a communication through Electronic System to the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit G-1 or such other form approved by the Administrative Agent and
signed by a Responsible Officer of the Borrower Representative. Each such
written (or if permitted, telephonic) Borrowing Request shall specify the
following information in compliance with Section 2.02 : (a) the name of the
applicable Borrower; 53



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi067.jpg]
(b) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing; (c) the date of such Borrowing, which
shall be a Business Day; (d) whether such Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and (e) in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”. If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be an
ABR Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04.
Protective Advances . (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation to), to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03 ) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances ”); provided
that, the aggregate amount of Protective Advances outstanding at any time, when
aggregated with the amount of Overadvances outstanding at such time, shall not
at any time exceed 10% of the Aggregate Commitment; provided further that, the
Aggregate Revolving Exposure after giving effect to the Protective Advances
being made shall not exceed the Aggregate Commitment. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The making of a
Protective Advance on any one occasion shall not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Aggregate Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b) . (b) Upon the
making of a Protective Advance by the Administrative Agent (whether before or
after the occurrence of a Default), each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its
Applicable Percentage. From and after the date, if any, on which any Lender is
required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest 54



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi068.jpg]
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance. SECTION 2.05. Swingline Loans and Overadvances . (a)
The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing,
the Swingline Lender may elect to have the terms of this Section 2.05(a) apply
to such Borrowing Request by advancing, on behalf of the Lenders and in the
amount requested, same day funds to the Borrowers, on the date of the applicable
Borrowing to the Funding Account(s) (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan ”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d) . Each Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. In addition, the Borrower
Representative hereby authorizes the Swingline Lender to, and the Swingline
Lender may, subject to the terms and conditions set forth herein (but without
any further written notice required), to the extent that from time to time on
any Business Day funds are required under the DDA Access Product to reach the
Target Balance (a “Deficiency Funding Date ”), make available to the Borrowers
the proceeds of a Swingline Loan in the amount of such deficiency up to the
Target Balance, by means of a credit to the Funding Account on or before the
start of business on the next succeeding Business Day, and such Swingline Loan
shall be deemed made on such Deficiency Funding Date. The aggregate amount of
Swingline Loans outstanding at any time shall not exceed an amount equal to 10%
of the Aggregate Commitment. The Swingline Lender shall not make any Swingline
Loan if the requested Swingline Loan results in the Borrowers failing to be in
compliance with the Revolving Exposure Limitations (before or after giving
effect to such Swingline Loan). All Swingline Loans shall be ABR Borrowings. (b)
Any provision of this Agreement to the contrary notwithstanding, at the request
of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Aggregate
Availability or any Borrower’s Availability (any such excess Revolving Loans are
herein referred to collectively as “Overadvances ”); provided that, no
Overadvance shall result in a Default due to Borrowers’ failure to comply with
Section 2.01 for so long as such Overadvance remains outstanding in accordance
with the terms of this paragraph, but solely with respect to the amount of such
Overadvance. In addition, Overadvances may be made even if the condition
precedent set forth in Section 4.02(c) has not been satisfied. All Overadvances
shall constitute ABR Borrowings. The making of an Overadvance on any one
occasion shall not obligate the Administrative Agent to make any Overadvance on
any other occasion. The authority of the Administrative Agent to make
Overadvances is limited to an aggregate amount not to exceed, when aggregated
with the aggregate amount of Protective Advances outstanding at such time, 10%
of the Aggregate Commitment at any time, no Overadvance may remain outstanding
for more than thirty (30) days and no Overadvance shall cause any Lender’s
Revolving Exposure to exceed its Commitment; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof. (c) Upon the
making of a Swingline Loan or an Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan or Overadvance), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Swingline Lender or the Administrative Agent,
as the case may be, without recourse or warranty, an undivided interest and 55



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi069.jpg]
participation in such Swingline Loan or Overadvance in proportion to its
Applicable Percentage of the Commitment. The Swingline Lender or the
Administrative Agent may, at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender is required
to fund its participation in any Swingline Loan or Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Swingline Loan or Overadvance. (d) The Administrative Agent, on behalf
of the Swingline Lender, shall request settlement (a “Settlement ”) with the
Lenders on at least a weekly basis and on any date that the Administrative Agent
elects, by notifying the Lenders of such requested Settlement by facsimile,
telephone, or e-mail no later than 12:00 noon, Chicago time, on the date of such
requested Settlement (the “Settlement Date ”). Each Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Lender’s Applicable Percentage of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Lenders, respectively. If any
such amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover from such
Lender on demand such amount, together with interest thereon, as specified in
Section 2.07 . SECTION 2.06. Letters of Credit . (a) General . Subject to the
terms and conditions set forth herein, the Borrower Representative may request
the issuance of Letters of Credit for its own account or for the account of
another Borrower denominated in Dollars as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Requirement
of Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street 56



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi070.jpg]
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. (b) Notice of Issuance,
Amendment, Renewal, Extension; Certain Conditions . To request the issuance of a
Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower Representative shall hand deliver or telecopy
(or transmit through Electronic Systems, if arrangements for doing so have been
approved by the relevant Issuing Bank) to an Issuing Bank and the Administrative
Agent (reasonably in advance of, but in any event no less than three (3)
Business Days prior to, the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application in each case, as required by the Issuing
Bank and using such Issuing Bank’s standard form (each, a “Letter of Credit
Agreement ”). If requested by such Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the aggregate LC Exposure shall not exceed $19,250,000
and (ii) the Borrowers shall be in compliance with the Revolving Exposure
Limitations. Notwithstanding the foregoing or anything to the contrary contained
herein, no Issuing Bank shall be obligated to issue or modify any Letter of
Credit if, immediately after giving effect thereto, the outstanding LC Exposure
in respect of all Letters of Credit issued by such Person and its Affiliates
would exceed such Issuing Bank’s Issuing Bank Sublimit. Without limiting the
foregoing and without affecting the limitations contained herein, it is
understood and agreed that the Borrower Representative may from time to time
request that an Issuing Bank issue Letters of Credit in excess of its individual
Issuing Bank Sublimit in effect at the time of such request, and each Issuing
Bank agrees to consider any such request in good faith. Any Letter of Credit so
issued by an Issuing Bank in excess of its individual Issuing Bank Sublimit then
in effect shall nonetheless constitute a Letter of Credit for all purposes of
the Credit Agreement, and shall not affect the Issuing Bank Sublimit of any
other Issuing Bank, subject to the limitations on the aggregate LC Exposure set
forth in clause (i) of this Section 2.06(b) . (c) Expiration Date . Each Letter
of Credit shall expire (or be subject to termination or non-renewal by notice
from the relevant Issuing Bank to the beneficiary thereof) at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, including, without limitation, any automatic renewal provision, one
year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date. (d) Participations . By the issuance
of a Letter of Credit (or an amendment to a Letter of Credit increasing the
amount thereof) and without any further action on the part of any Issuing Bank
or the Lenders, each Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from each 57



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi071.jpg]
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. (e) Reimbursement .
If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement (i) not later than
11:00 a.m., Chicago time, on the date that such LC Disbursement is made, if the
Borrower Representative shall have received notice of such LC Disbursement prior
to 9:00 a.m., Chicago time, on such date, or, (ii) if such notice has not been
received by the Borrower Representative prior to such time on such date, then
not later than 11:00 a.m., Chicago time, on (A) the Business Day that the
Borrower Representative receives such notice, if such notice is received prior
to 9:00 a.m., Chicago time, on the day of receipt, or (B) the Business Day
immediately following the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.05 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement. (f) Obligations Absolute . The Borrowers’ joint
and several obligation to reimburse LC Disbursements as provided in paragraph
(e) of this Section shall be absolute, unconditional and irrevocable, and shall
be performed in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by an Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not 58



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi072.jpg]
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures . Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Each Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by fax or through Electronic Systems) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Lenders with respect to any such LC Disbursement. (h) Interim
Interest . If any Issuing Bank shall make any LC Disbursement, then, unless the
Borrowers shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be payable
on the date when such reimbursement is due; provided that, if the Borrowers fail
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment. (i) Replacement and Resignation of an
Issuing Bank . (A) Any Issuing Bank may be replaced at any time by written
agreement among the Borrower Representative, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b) . From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters 59



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi073.jpg]
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank ” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letters of Credit. (B) Subject to the
appointment and acceptance of a successor Issuing Bank in accordance with the
terms of this Agreement, any Issuing Bank may resign as an Issuing Bank at any
time upon thirty (30) days’ prior written notice to the Administrative Agent,
the Borrower Representative and the Lenders, in which case, such resigning
Issuing Bank shall be replaced in accordance with Section 2.06(i)(A) above. (j)
Cash Collateralization . If any Event of Default shall occur and be continuing,
on the Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 66 2/3% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account ”), an amount
in cash equal to 103% of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII . Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 66 2/3% of the
aggregate LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three (3)
Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent. (k) Issuing Bank Reports to
the Administrative Agent . Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i)
periodic activity (for such period or recurrent periods as shall be requested by
the Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended, 60



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi074.jpg]
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank. (l) LC Exposure Determination .
For all purposes of this Agreement, the amount of a Letter of Credit that, by
its terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at the time of
determination. (m) Letters of Credit Issued for Account of Subsidiaries .
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like, of or for such Letter of Credit, and without derogating from any
rights of the Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrowers (i) shall reimburse, indemnify and compensate the Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of a Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrowers, and that each Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
SECTION 2.07. Funding of Borrowings . (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 p.m., Chicago time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that, Swingline Loans shall be made as provided in Section
2.05 . The Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to the Funding Account; provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent. (b) Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank 61



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi075.jpg]
compensation or (ii) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing,
provided , that any interest received from a Borrower by the Administrative
Agent during the period beginning when Administrative Agent funded the Borrowing
until such Lender pays such amount shall be solely for the account of the
Administrative Agent. SECTION 2.08. Interest Elections . (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances, or
Protective Advances, which may not be converted or continued. (b) To make an
election pursuant to this Section, the Borrower Representative shall notify the
Administrative Agent of such election either in writing (delivered by hand or
fax) by delivering an Interest Election Request signed by a Responsible Officer
of the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
each such telephonic Interest Election Request, if permitted, shall be confirmed
immediately upon the cessation of the Extenuating Circumstance by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in the form attached hereto as Exhibit G-2 (or such other form
approved by the Administrative Agent) and signed by a Responsible Officer of the
Borrower Representative. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d) . (c) Each
written (or if permitted, telephonic) Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02 : (i) the name of the applicable
Borrower and the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and 62



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi076.jpg]
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”. If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. (d) Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing. (e) If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09. Termination and Reduction of Commitments; Increase in Commitments
. (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date. (b) The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back-up standby
letter of credit satisfactory to the Administrative Agent and Issuing Bank)
equal to 103% of the LC Exposure as of such date), (iii) the payment in full of
the accrued and unpaid fees, and (iv) the payment in full of all reimbursable
expenses and other Obligations (other than Unliquidated Obligations), together
with accrued and unpaid interest thereon. (c) The Borrowers may from time to
time reduce the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $10,000,000 and not less
than $10,000,000; (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10 , the Borrowers shall not be in
compliance with the Revolving Exposure Limitations; and (iii) any such reduction
shall be permanent. (d) The Borrower Representative shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under the foregoing paragraphs of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the 63



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi077.jpg]
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments. (e) The Borrowers shall have the right to increase the
Commitments by obtaining additional Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 (or such lesser amount that
represents all remaining availability hereunder), (ii) after giving effect
thereto, the sum of the total of the additional Commitments does not exceed
$100,000,000, (iii) the Administrative Agent and the Issuing Bank(s) have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender ” hereunder, and (v) the procedure described in Section
2.09(f) have been satisfied. Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time. (f) Any amendment hereto for
such an increase or addition shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and each Lender being
added or increasing its Commitment. As a condition precedent to such an increase
or addition, the Borrowers shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect is true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect are true and correct in all respects) as of such earlier date, (2) no
Default exists and (3) the Borrowers are in compliance (on a pro forma basis)
with the covenant contained in Section 6.12 (calculated assuming an FCCR Test
Period is then in effect) and (ii) legal opinions and documents consistent with
those delivered on the Effective Date, to the extent reasonably requested by the
Administrative Agent. (g) On the effective date of any such increase or
addition, (i) any Lender increasing (or, in the case of any newly added Lender,
extending) its Commitment shall make available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase or addition and the use of such
amounts to make payments to such other Lenders, each Lender’s portion of the
outstanding Revolving Loans of all the Lenders to equal its revised Applicable
Percentage of such outstanding Revolving Loans, and the Administrative Agent
shall make such other adjustments among the Lenders with respect to the
Revolving Loans then outstanding and amounts of principal, interest, commitment
fees and other amounts paid or payable with respect thereto as shall be
necessary, in the opinion of the Administrative Agent, in order to effect such
reallocation and (ii) the Borrowers shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase (or
addition) in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03 ). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrowers pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and 64



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi078.jpg]
directed to, revise the Commitment Schedule to reflect such increase or addition
and shall distribute such revised Commitment Schedule to each of the Lenders and
the Borrower Representative, whereupon such revised Commitment Schedule shall
replace the old Commitment Schedule and become part of this Agreement. SECTION
2.10. Repayment of Loans; Evidence of Debt . (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and
demand by the Administrative Agent. (b) At all times that full cash dominion is
in effect pursuant to Section 7.3 of the Security Agreement, on each Business
Day, the Administrative Agent shall apply all funds credited to the Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure. (c) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. (d) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. (e) The entries
made in the accounts maintained pursuant to paragraph (c) or (d) of this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrowers to repay the Loans in accordance with the
terms of this Agreement. (f) Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04 ) be
represented by one or more promissory notes in such form. SECTION 2.11.
Prepayment of Loans . (a) The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (c) of this Section and, if applicable,
payment of any break funding expenses under Section 2.16 . 65



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi079.jpg]
(b) Except for Protective Advances and Overadvances permitted under Sections
2.04 and 2.05 , if at any time the Borrowers are not in compliance with the
Revolving Exposure Limitations, the Borrowers shall prepay the Revolving Loans,
LC Exposure and/or Swingline Loans or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j) , as
applicable, in an aggregate amount equal to such excess. (c) The Borrower
Representative shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing, three (3) Business Days before the date of prepayment or (B) in the
case of prepayment of an ABR Borrowing, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09 , then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09 . Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02 . Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and amounts due under Section 2.16 . SECTION
2.12. Fees . (a) The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at 0.25% per annum
on the average daily amount of the Available Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Lender’s Commitment terminates. Accrued commitment fees shall be
payable in arrears on the first Business Day of January, April, July and October
of each year and on the date on which the Commitments terminate, commencing on
the first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). For purposes of computing commitment
fees, the Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender. (b) The Borrowers agree to pay
(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank, for its own account, a fronting fee, which shall accrue
at the rate per annum separately agreed upon by the Company and such Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 66



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi080.jpg]
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the first Business Day of each
January, April, July and October following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). (c) The Borrowers agree to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Administrative Agent. (d)
All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances. SECTION 2.13. Interest . (a) The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the REVLIBOR30
Rate plus the Applicable Rate. (b) The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate. (c) Each Protective
Advance and each Overadvance shall bear interest at the Alternate Base Rate plus
the Applicable Rate for Revolving Loans plus 2%. (d) Notwithstanding the
foregoing, during the occurrence and continuance of an Event of Default, the
Administrative Agent or the Required Lenders may, at their option, by written
notice to the Borrower Representative (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 9.02 requiring
the consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder; provided that no notice shall be required and the foregoing
rates shall automatically take effect upon the occurrence of an Event of Default
under clause (a) , (h) , (i) or (j) of Article VII . (e) Accrued interest on
each Loan (for ABR Loans, accrued through the last day of the prior calendar
month) shall be payable in arrears on each Interest Payment Date for such Loan
and upon termination of the Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. 67



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi081.jpg]
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
REVLIBOR30 Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. SECTION 2.14.
Alternate Rate of Interest; Illegality . (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing: (i) the Administrative Agent
determines (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable (including, without
limitation, by means of an Interpolated Rate or because the LIBO Screen Rate is
not available or published on a current basis) for such Interest Period; or (ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower Representative and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing. (b) If any Lender determines that
any Requirement of Law has made it unlawful, or if any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, fund or continue any Eurodollar Borrowing, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent, any obligations of such Lender
to make, maintain, fund or continue Eurodollar Loans or to convert ABR
Borrowings to Eurodollar Borrowings will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurodollar Borrowings of such Lender
to ABR Borrowings or prepay all such Eurodollar Borrowings, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid. (c) If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not 68



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi082.jpg]
arisen but either (w) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement that the administrator of the LIBO Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or (z)
the supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower Representative shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02 , such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (ii)(w) , clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.14(c) , only to the
extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into an ABR Borrowing on the
last day of the then current Interest Period applicable thereto, and (y) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. SECTION 2.15. Increased Costs . (a) If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; (ii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or (iii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; 69



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi083.jpg]
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or such Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or such Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15 , after consideration
of such factors as the Administrative Agent, such Lender or such Issuing Bank,
as applicable, then reasonably determines to be relevant). (b) If any Lender or
the Issuing Bank determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of, or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered as reasonably determined by the Administrative Agent or such
Lender (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of the Administrative Agent or such Lender, as applicable, under agreements
having provisions similar to this Section 2.15 , after consideration of such
factors as the Administrative Agent or such Lender, as applicable, then
reasonably determines to be relevant). (c) A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof. Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided , further ,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. SECTION 2.16. Break Funding
Payments . In the event of (a) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a 70



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi084.jpg]
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11 ), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(a) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or 9.02(e) , then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan (but not the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. SECTION 2.17. Taxes . (a) Payments Free of Taxes . Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17 ) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) Payment of Other Taxes by the Borrowers . The
relevant Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes. (c) Evidence of Payments . As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17 , such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (d) Indemnification by the Loan Parties . The Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such 71



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi085.jpg]
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the relevant Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. (e)
Indemnification by the Lenders . Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e) . (f) Status of Lenders .
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements and to comply with any
such information reporting requirements. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A) , (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person: (iii) any Lender that is a U.S. Person shall deliver to such
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Administrative Agent),
executed copies of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. Federal backup withholding tax; (iv) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to such
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this 72



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi086.jpg]
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), whichever of the following is applicable;
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or any applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty; (B) in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed copies of IRS
Form W-8ECI; (C) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate ”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable
successor form); or (D) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3 , IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable
(including any applicable successor form); provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner; (v) any Foreign Lender
shall, to the extent it is legally entitled to do so, deliver to such Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and (vi) if a payment made to
a Lender under any Loan Document would be subject to U.S. Federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to such Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by such Borrower or the Administrative Agent
such documentation prescribed by 73



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi087.jpg]
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D) , “FATCA ” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so. (g) Treatment of Certain Refunds . If
any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.17 (including by the payment of additional amounts pursuant to
this Section 2.17 ), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g) , in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person. (h) Survival . Each party’s obligations under this Section
2.17 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document. (i) Defined Terms . For purposes of this Section 2.17 ,
the term “Lender ” includes each Issuing Bank and the term “applicable law”
includes FATCA. SECTION 2.18. Payments Generally; Allocation of Proceeds; Pro
Rata Treatment; Sharing of Set-offs . (a) The Borrowers shall make each payment
required to be made by them hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15 ,
2.16 or 2.17 , or otherwise) prior to 4:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, or to the account designated by
Administrative Agent, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15 , 2.16 , 74



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi088.jpg]
2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall accrue and be payable for the period of such extension. All
payments hereunder shall be made in Dollars. (b) Any proceeds of Collateral
received by the Administrative Agent (i) not constituting either (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11 )
or (C) amounts to be applied from the Collection Account when full cash dominion
is in effect (which shall be applied in accordance with Section 2.10(b) ) or
(ii) after an Event of Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied, subject to the terms of the ABL/Term Loan Intercreditor
Agreement, ratably first , to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second , to pay any fees,
indemnities, or expense reimbursements then due to the Lenders from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), third , to pay interest due in respect of the
Overadvances and Protective Advances, fourth , to pay the principal of the
Overadvances and Protective Advances, fifth , to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, sixth , to prepay principal on the Loans (other than the Overadvances
and Protective Advances) and unreimbursed LC Disbursements and to pay any
amounts owing with respect to Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22 , for which Reserves have been established ratably, seventh , to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, eighth , to payment of any amounts owing with respect to
Banking Services Obligations and Swap Agreement Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22 , and to the extent not paid pursuant to clause sixth above, and
ninth , to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender by the Borrowers. Notwithstanding the foregoing amounts
received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower Representative,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16 .
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. (c) At the election of the
Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03 ), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of any Borrower maintained
with the Administrative Agent (and the Administrative Agent will provide
reasonably prompt notice of such deduction to the Borrower Representative,
provided that failure to provide such notice shall not limit the ability of the
Administrative Agent to make such deduction). The Borrowers hereby irrevocably
authorize 75



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi089.jpg]
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03 ) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03 , 2.04 or 2.05 ,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents. (d) If, except as otherwise expressly provided herein,
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. (e) Unless the Administrative Agent shall have received
notice from the Borrower Representative prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. (f) If any Lender shall fail to make any payment
required to be made by it hereunder, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such Lender’s obligations to it under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Administrative Agent shall have
exclusive 76



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi090.jpg]
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. (g) The Administrative Agent may from time to time
provide the Borrowers with account statements or invoices with respect to any of
the Secured Obligations (the “Statements ”). The Administrative Agent is under
no duty or obligation to provide Statements, which, if provided, will be solely
for the Borrowers’ convenience. Statements may contain estimates of the amounts
owed during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided , that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time. SECTION 2.19. Mitigation
Obligations; Replacement of Lenders . (a) If any Lender requests compensation
under Section 2.15 , or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 , then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17 , as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. (b) If (i) any Lender requests compensation
under Section 2.15 , (ii) any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04 ), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17 ) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17 , such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that (x) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by 77



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi091.jpg]
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (y) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto. SECTION 2.20. Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender: (a) fees shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a) ; (b) any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first , to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second , to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third , to
cash collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth , as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth , if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Bank’s future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth , to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh , so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by any Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth ,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto; 78



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi092.jpg]
(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b) ) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02 ) or under any other Loan Document;
provided , that, except as otherwise provided in Section 9.02 , this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby; (d) if any Swingline Exposure or LC Exposure exists
at the time such Lender becomes a Defaulting Lender then: (i) all or any part of
the Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that the conditions set forth
in Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower Representative shall have otherwise notified the Administrative Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time) and (y) to the extent that such
reallocation does not, as to any non-Defaulting Lender, cause such
non-Defaulting Lender’s Revolving Exposure and to exceed its Commitment; (ii) if
the reallocation described in clause (i) above cannot, or can only partially, be
effected, the Borrowers shall within one (1) Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize for the benefit of the relevant Issuing Banks only
the Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding; (iii) if the Borrowers cash collateralize any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and (v) if all or any portion of
such Defaulting Lender’s LC Exposure is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the relevant Issuing Banks
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and (e) so long as such Lender is a Defaulting Lender, the
Issuing Banks shall not be required to issue, amend, renew, extend or increase
any Letter of Credit, unless it is satisfied that such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(d) , and LC Exposure related to any newly issued
or increased Letter of Credit shall be 79



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi093.jpg]
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(d)(i) (and such Defaulting Lender shall not participate therein). If (i) a
Bankruptcy Event or a Bail-In Action with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Issuing Bank shall be required to issue,
amend or increase any Letter of Credit, unless such Issuing Bank shall have
entered into arrangements with the Borrowers or such Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower Representative and each
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage, whereupon such Lender will cease to
be a Defaulting Lender; provided that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Company
while that Lender was a Defaulting Lender; provided , further , that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender. SECTION 2.21. Returned Payments . If after receipt of any
payment which is applied to the payment of all or any part of the Obligations
(including a payment effected through exercise of a right of setoff), the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason (including pursuant to any settlement entered
into by the Administrative Agent or such Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Administrative Agent or such Lender. The
provisions of this Section 2.21 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.21 shall survive the termination of this Agreement. SECTION
2.22. Banking Services and Swap Agreements . Each Lender or Affiliate thereof
providing Banking Services (excluding Lease Financing) for, or having Swap
Agreements with, any Loan Party or any Subsidiary or Affiliate of a Loan Party
shall deliver to the Administrative Agent, promptly after entering into such
Banking Services or Swap Agreements, written notice setting forth the aggregate
amount of all Banking Services Obligations and Swap Agreement Obligations of
such Loan Party or Subsidiary or Affiliate thereof to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent). In addition, each such
Lender or Affiliate thereof shall deliver to the Administrative Agent, from time
to time after a significant change therein or upon a request therefor, a summary
of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations. The most recent information provided
to the Administrative Agent shall be used in determining the amounts to be
applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b) and which tier of the waterfall,
contained in Section 2.18(b) , such Banking Services Obligations and/or Swap
Agreement Obligations will be placed. 80



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi094.jpg]
ARTICLE III Representations and Warranties Each Loan Party represents and
warrants to the Lenders that: SECTION 3.01. Organization; Powers . Each Loan
Party and its Material Subsidiaries is duly organized or formed, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required. SECTION
3.02. Authorization; Enforceability . The Transactions are within each Loan
Party’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts . The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate in
any material respect any applicable law or regulation or the charter, by-laws or
other organizational documents of any Borrower or any of the Material
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or any of the Material Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by any Borrower or
any of the Material Subsidiaries, except, in the case of this clause (c) , that
could not reasonably be expected to result in a Material Adverse Effect, and (d)
will not result in the creation or imposition of any Lien on any asset of any
Borrower or any of the Material Subsidiaries, other than Liens created under the
Loan Documents. SECTION 3.04. Financial Condition; No Material Adverse Change .
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended August 25, 2018 reported on by Deloitte & Touche LLP,
independent public accountants and (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended May 25, 2019, certified by a Financial Officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to the year-end audit adjustments and the absence
of footnotes in the case of statements referred to in clause (ii) of the
immediately preceding sentence. (b) The Company has heretofore furnished to the
Lenders its pro forma consolidated balance sheet and related pro forma
consolidated statement of income for the twelve-month period ended August 25,
2018, prepared giving effect to the Transactions as if the Transactions had
occurred on such date (in the case of such balance sheet) or at the beginning of
such period (in the case of such statement of income). Such pro forma
consolidated balance sheet and related pro forma consolidated statement of 81



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi095.jpg]
income (i) has been prepared by the Company in good faith, based on assumptions
believed by the Company to be reasonable at the time such assumptions were made
and (iii) presents fairly, in all material respects, the pro forma financial
position of the Company and its consolidated Subsidiaries as of such date as if
the Transactions had occurred on such date. (c) Since August 25, 2018, there has
been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Company and its Subsidiaries, taken as
a whole. SECTION 3.05. Properties . (a) Except for Liens permitted pursuant to
Section 6.02 , each of the Company and its Material Subsidiaries has good title
to, or (to the knowledge of the Company) valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to their knowledge, infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.06. Litigation and Environmental Matters . (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions. (b) Except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability. SECTION 3.07.
Compliance with Laws and Agreements; No Default . Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. SECTION 3.08. Investment Company Status . Neither the Company nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940. 82



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi096.jpg]
SECTION 3.09. Taxes . Each of the Company and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed and has paid or caused to be
paid or made a provision for the payment of all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. SECTION
3.10. ERISA . No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. SECTION 3.11. Disclosure . As of the Effective Date,
each Loan Party has disclosed to the Lenders all material agreements,
instruments and corporate or other restrictions to which it or any of its
subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. All written information, other than any projections, estimates,
forecasts and other forward-looking information and information of a general
economic or industry-specific nature, furnished by or on behalf of the Company
or any Subsidiary to the Administrative Agent or any Lender on or prior to the
Effective Date, when taken as a whole and after giving effect to all supplements
and updates thereto, did not (when furnished) contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading (when taken as a whole
and after giving effect to all such supplements and updates thereto) in light of
the circumstances under which such statements were made; provided that, with
respect to the Projections furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender on or prior to the
Effective Date pursuant to or in connection with the negotiation of this
Agreement or any other Loan Document or included therein (the “Projections ”),
the Company represents only that such information was prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time
prepared (it being understood by the Administrative Agent and the Lenders that
any such Projections are as to future events and are not to be viewed as facts
and are subject to significant uncertainties and contingencies, many of which
are beyond the control of the Company or the Subsidiaries, that no assurances
can be given that such Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ
materially from the projected results contained therein and that such
differences may be material). SECTION 3.12. Material Agreements . No Loan Party
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Material Indebtedness, in any such case of clause (i) or (ii) above, which
default could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.13. Margin Stock . No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Loan Party
individually or of the Loan Parties and their Subsidiaries on a consolidated
basis) will be Margin Stock. SECTION 3.14. Liens . There are no Liens on any of
the real or personal properties of the Company or any Subsidiary except for
Liens permitted by Section 6.02 . 83



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi097.jpg]
SECTION 3.15. Capitalization and Subsidiaries . As of the Amendment No. 1
Effective Date, Schedule 3.15 sets forth (a) a correct and complete list of the
name and relationship to the Company of each Subsidiary, (b) a true and complete
listing of each class of each Borrower’s (other than the Company’s) issued and
outstanding Equity Interests, all of which Equity Interests are owned
beneficially and of record by the Persons identified on Schedule 3.15 , and (c)
the type of entity of the Company and each Subsidiary. SECTION 3.16. No
Burdensome Restrictions . On the date hereof, no Borrower is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.11 . SECTION 3.17. Solvency . (a) Immediately after the consummation of the
Transactions to occur on the Effective Date and the making of each Loan on the
Effective Date and the application of the proceeds of such Loans, (i) the sum of
the liabilities of the Company and its Subsidiaries, taken as a whole, shall not
exceed the present fair saleable value of the assets of the Company and its
Subsidiaries, taken as a whole; (ii) the capital of the Company and its
Subsidiaries, taken as a whole, shall not be unreasonably small in relation to
the business of the Company and its Subsidiaries, taken as a whole, contemplated
on the date hereof and (iii) the Company and its Subsidiaries, taken as a whole,
do not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). (b) The Company
does not intend to, nor will it permit any of its Subsidiaries to, and the
Company does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary. SECTION 3.18. Insurance
. Schedule 3.18 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries as of the Amendment No. 1
Effective Date. As of the Amendment No. 1 Effective Date, all premiums in
respect of such insurance due and payable on or prior to the Amendment No. 1
Effective Date have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. SECTION 3.19. Security Interest in Collateral . The Collateral
Documents, upon execution and delivery thereof by the parties thereto, will
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable security interest in the Collateral covered
thereby and (i) when the Collateral constituting certificated securities (as
defined in the UCC) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the Liens under the Collateral
Documents will constitute a fully perfected security interest in all right,
title and interest of the respective Loan Parties thereunder in such Collateral,
prior and superior in right to any other Person, except for Liens permitted by
Section 6.02 and (ii) when financing statements in appropriate form are filed in
the applicable filing offices, the security interest created under the
Collateral Documents will constitute a fully perfected security interest in all
right, title and interest of the respective Loan Parties in 84



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi098.jpg]
the remaining Collateral to the extent perfection can be obtained by filing UCC
financing statements, prior and superior to the rights of any other Person,
except for Liens permitted by Section 6.02 . SECTION 3.20. Employment Matters .
As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened, that, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties and their Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters in a manner that, in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary, except those that could not
reasonably be expected to have a Material Adverse Effect. SECTION 3.21.
Anti-Corruption Laws and Sanctions . The Company has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company, its Subsidiaries and to the knowledge of the Company its officers,
directors, employees and agents that will act in any capacity in connection with
or benefit from the credit facilities established hereby, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Company, any agent of the Company or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions. SECTION 3.22. EEA Financial Institutions . No Loan Party
is an EEA Financial Institution. SECTION 3.23. Use of Proceeds . The proceeds of
the Loans have been used and will be used, whether directly or indirectly as set
forth in Section 5.08 . SECTION 3.24. Plan Assets; Prohibited Transactions . No
Loan Party or any of its Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of the Plan Asset Regulations), and neither the execution,
delivery nor performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any Letter of Credit
hereunder, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code. ARTICLE IV Conditions SECTION 4.01.
Effective Date . The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02 ): (a) Credit Agreement and Other Loan Documents .
The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has 85



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi099.jpg]
signed a counterpart of this Agreement and (ii) each of the other documents,
instruments, legal opinions and other agreements listed on Exhibit D that are
required to be delivered on or prior to the date hereof, all in form and
substance satisfactory to the Administrative Agent and its counsel. (b) Funding
Account . The Administrative Agent shall have received a notice setting forth
the deposit account(s) of the Borrowers (the “Funding Account ”) to which the
Administrative Agent is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement. (c) Borrowing
Base Certificate . The Administrative Agent shall have received an Aggregate
Borrowing Base Certificate and a Borrowing Base Certificate for each Borrower,
in each case, prepared as of the last day of the most recent month ended at
least twenty (20) calendar days prior to the Effective Date. (d) Closing
Availability . After giving effect to all Borrowings to be made on the Effective
Date, the issuance of any Letters of Credit on the Effective Date and the
payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities, and obligations current, the Aggregate
Availability shall not be less than $38,500,000. (e) Fees and Expenses . All
fees and expenses due and payable to the Administrative Agent, the Lenders and
their respective Affiliates and required to be paid on or prior to the Effective
Date shall have been paid or shall have been authorized to be deducted from the
proceeds of the initial Loans, so long as any such fees or expenses not
expressly set forth in the fee letters entered into by the Company in connection
with the Transactions have been invoiced not less than two (2) Business Days
prior to the Effective Date (except as otherwise reasonably agreed by the
Company). (f) Patriot Act, Etc. At least three (3) Business Days prior to the
Effective Date, the Administrative Agent and the Lead Arranger shall have
received all documentation and other information about the Company and the other
Loan Parties as shall have been reasonably requested in writing by either the
Administrative Agent or by the Lead Arranger at least ten (10) days prior to the
Effective Date and required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act. (g) Other Documents . The Administrative Agent shall have
received such other documents and information as the Administrative Agent, the
Issuing Bank, any Lender or their respective counsel may have reasonably
requested. The Administrative Agent shall notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding. SECTION
4.02. Each Other Credit Event . The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions: (a) The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material 86



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi100.jpg]
respects (provided that any representation or warranty that is qualified by
materiality, Material Adverse Effect or similar language shall be true and
correct in all respects) as of such earlier date. (b) At the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing. (c) After giving effect to such Borrowing or
the issuance, amendment, renewal or extension of any Letter of Credit, the
Borrowers shall be in compliance with the Revolving Exposure Limitations. Each
Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) , (b)
and (c) of this Section. ARTICLE V Affirmative Covenants Until the Commitments
shall have expired or been terminated and the principal of and interest on each
Loan and all fees payable hereunder shall have been paid in full (other than
Unliquidated Obligations not yet due and payable and Obligations expressly
stated to survive such payment and termination) and all Letters of Credit shall
have expired or terminated, in each case, without any pending draw (or shall
have been cash collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the Administrative Agent), and all LC Disbursements shall have
been reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:
SECTION 5.01. Financial Statements; Borrowing Base and Other Information . The
Company will furnish to the Administrative Agent for distribution to each
Lender: (a) within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Company, its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of a Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; 87



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi101.jpg]
(c) [Intentionally Omitted]; (d) concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower Representative in substantially the form of Exhibit C (i)
certifying, in the case of the financial statements delivered under clause (b) ,
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations of the Fixed
Charge Coverage Ratio as of the last day of the most recently ended period of
four (4) Fiscal Quarters (provided that the Fixed Charge Coverage Ratio shall
only be tested for compliance purposes during an FCCR Test Period) and (iv)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate; (e) within ninety (90)
days after the end of each fiscal year of the Company, a copy of the plan and
forecast of the Company and its Subsidiaries in the form previously provided to,
and approved by, the Administrative Agent; (f) (i) as soon as available but in
any event within twenty (20) days after the end of each fiscal quarter following
the Effective Date (or, (x) during any Monthly Reporting Period, within twenty
(20) days after the end of each calendar month following the Effective Date or
(y) during any Weekly Reporting Period, by the Wednesday immediately following
the end of each calendar week) and (ii) at such other times as may be necessary
to re-determine Aggregate Availability or Availability for any Borrower or as
may be reasonably requested by the Administrative Agent, as of the period then
ended, an Aggregate Borrowing Base Certificate, together with a Borrowing Base
Certificate for each Borrower, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base or the Borrowing Base of any Borrower as the Administrative Agent
may reasonably request; (g) as soon as available but in any event within twenty
(20) days of the end of each fiscal quarter (or, during any Monthly Reporting
Period or Weekly Reporting Period, within twenty (20) days of the end of each
calendar month), as of the period then ended, all delivered electronically in a
text formatted file acceptable to the Administrative Agent: (i) a detailed aging
of the Borrowers’ Accounts, including all invoices aged by invoice date and due
date (with an explanation of the terms offered), prepared in a manner reasonably
acceptable to the Administrative Agent, together with a summary specifying the
name, address, and balance due for each Account Debtor; (ii) a schedule
detailing the Borrowers’ Inventory, in form reasonably satisfactory to the
Administrative Agent, (1) by location (showing U16 Inventory, Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate, and (2) including a report of any variances or other results
of Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding 88



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi102.jpg]
sales or other reductions, additions, returns, credits issued by Borrowers and
complaints and claims made against the Borrowers); (iii) if a Monthly Reporting
Period or Weekly Reporting Period is then in effect, a worksheet of calculations
prepared by the Borrowers to determine Eligible Accounts and Eligible Inventory,
such worksheets detailing the Accounts and Inventory excluded from Eligible
Accounts and Eligible Inventory and the reason for such exclusion; and (iv) a
reconciliation of the Borrowers’ Accounts and Inventory between (A) the amounts
shown in the Borrowers’ general ledger and financial statements and the reports
delivered pursuant to clauses (i) and (ii) above and (B) the amounts and dates
shown in the reports delivered pursuant to clauses (i) and (ii) above and the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower delivered pursuant to clause (f) above as of such date; (h) as soon as
available but in any event within twenty (20) days of the end of each fiscal
quarter (or, during any Monthly Reporting Period or Weekly Reporting Period,
within twenty (20) days of the end of each calendar month) and at such other
times as may be requested by the Administrative Agent, as of the period then
ended, a schedule and aging of the Borrowers’ accounts payable, delivered
electronically in a text formatted file acceptable to the Administrative Agent;
(i) as soon as available but in any event within twenty (20) days of the end of
each fiscal year of the Company, and at such other times as may be requested by
the Administrative Agent, an updated customer list for each Borrower and its
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number, delivered electronically in a text formatted file acceptable to
the Administrative Agent and certified as true and correct by a Financial
Officer of the Borrower Representative; (j) promptly upon the Administrative
Agent’s reasonable request: (i) copies of invoices issued by the Borrowers in
connection with any Accounts, credit memos, shipping and delivery documents, and
other information related thereto; (ii) copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and (iii) a schedule detailing the balance of all
intercompany accounts of the Loan Parties; (k) promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Company or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; and (l) promptly
following any request therefor, (i) such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, and (ii) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act. 89



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi103.jpg]
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System; provided that the
Company shall notify (which may be by facsimile or through Electronic Systems)
the Administrative Agent of the filing of any such documents and provide to the
Administrative Agent through Electronic Systems electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
any Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents to it and maintaining its copies of
such documents. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the compliance certificates
required by clause (d) of this Section 5.01 to the Administrative Agent. SECTION
5.02. Notices of Material Events . The Company will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Company obtains actual
knowledge thereof: (a) the occurrence of any Default; (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Company or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect; (c) any loss, damage, or destruction to the
Collateral in the amount of $7,500,000 or more, whether or not covered by
insurance; (d) any and all default notices received under or with respect to any
leased location or public warehouse where Inventory constituting Collateral with
a value in excess of $2,500,000 is located; (e) all amendments to the Term Loan
Agreement, together with a copy of each such amendment; (f) the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
and (g) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect. Each notice delivered under this
Section shall be accompanied by a statement of a Responsible Officer or other
executive officer of the Borrower Representative setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Information required to be delivered pursuant
to clause (b) , (e) , (f) and (g) of this Section shall be deemed to have been
delivered if such information, or one or more annual, quarterly, current or
other reports containing such information, is (i) filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System, (ii) posted on
www.winnebagoind.com or at another website identified in a notice from the
Company and accessible by the Lenders without charge; or (iii) posted on the
Company’s behalf on an Internet or intranet website, if any, to which the
Administrative Agent and the Lenders have access (whether a commercial,
third-party website or whether sponsored by the 90



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi104.jpg]
Administrative Agent). Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. SECTION 5.03. Existence;
Conduct of Business . Each Loan Party will, and will cause each of its Material
Subsidiaries to, (a) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and (b) take, or
cause to be taken, all reasonable actions to preserve, renew and keep in full
force and effect the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, and maintain all requisite authority to conduct its business
in each jurisdiction in which its business is conducted, except, in the case of
this clause (b) , to the extent failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that, the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03 . SECTION 5.04. Payment of Obligations . Each Loan
Party will, and will cause each of its Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. SECTION 5.05. Maintenance of Properties .
Each Loan Party will, and will cause each Subsidiary to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted, except
to the extent such failure could not reasonably be expected to have a Material
Adverse Effect. SECTION 5.06. Books and Records; Inspection Rights . The Loan
Parties will, and will cause each of their Subsidiaries to, keep in all material
respects proper books of record and account in which full, true and correct
entries in all material respects in conformity, in all material respects, with
GAAP and applicable law are made of all material dealings and material
transactions in relation to its business and activities. The Loan Parties will,
and will cause each of the Subsidiaries to, permit any representatives
designated by the Administrative Agent, who may be accompanied by a Lender, upon
no less than five (5) Business Days’ prior written notice (provided that no such
prior written notice shall be required during the occurrence and continuance of
an Event of Default) and at reasonable times during normal business hours, to
visit and inspect its properties, to examine and make extracts from its books
and records, environmental assessment reports and Phase I or Phase II studies,
and to discuss its affairs, finances and condition with its officers, all at
such reasonable times and as often as reasonably requested; provided , that so
long as no Event of Default has occurred and is continuing, the Loan Parties
shall not be required to pay for any such inspection (but may be obligated
reimburse the Administrative Agent for field exams and appraisals as provided in
Sections 5.11 and 5.12 below). The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders Reports pertaining to the Loan Parties’ assets for
internal use by the Administrative Agent and the Lenders. The Loan Parties and
the Subsidiaries shall have no obligation to discuss or disclose to
Administrative Agent, any Lender, or any of their officers, directors, employees
or agents, materials protected by attorney-client privilege (including any
attorney work product) materials that constitute non-financial trade secrets or
non-financial proprietary information, or materials that the Loan Parties or any
of the Subsidiaries may not disclose without violation of a confidentiality
obligation binding upon it. SECTION 5.07. Compliance with Laws and Material
Contractual Obligations . Each Loan Party will, and will cause each Subsidiary
to, (i) comply with all Requirements of Law applicable to it or its 91



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi105.jpg]
property (including without limitation applicable Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, except, in each case for clauses (i) and (ii) above, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions in all material
respects. SECTION 5.08. Use of Proceeds . The proceeds of the Revolving Loans
and the Letters of Credit will be used only to finance the Transaction Costs and
to finance the working capital needs, and for general corporate purposes
(including Restricted Payments and Permitted Acquisitions as permitted
hereunder), of the Company and its Subsidiaries. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and each Borrower shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.09. Insurance . Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers (a) insurance in such
amounts and against such risks (including, without limitation: loss or damage by
fire and loss in transit; theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required pursuant to the Collateral
Documents. The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. SECTION 5.10. Casualty and Condemnation . The Borrowers will (a)
furnish to the Administrative Agent and the Lenders prompt written notice upon
obtaining knowledge of any casualty or other insured damage to any Collateral in
excess of $7,500,000 or the commencement of any action or proceeding for the
taking of any Collateral or interest therein with a book value in excess of
$7,500,000 under power of eminent domain or by condemnation or similar
proceeding and (b) ensure that the Net Proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards or otherwise) are collected
and applied in accordance with the applicable provisions of this Agreement and
the Collateral Documents. SECTION 5.11. Appraisals . At any time that the
Administrative Agent reasonably requests, each Loan Party will permit the
Administrative Agent to conduct appraisals or updates thereof of their Inventory
with an appraiser engaged by the Administrative Agent, such appraisals and
updates to include, without limitation, information required by any applicable
Requirement of Law and to be conducted with reasonable prior notice and during
normal business hours. Only one (1) such Inventory appraisal every other
calendar year shall be at the sole expense of the Loan Parties; provided that
(i) an Inventory appraisal may be conducted during any calendar year at the sole
expense of the Loan Parties if the Aggregate Availability is less than
$50,000,000 at any time during such calendar year, (ii) two (2) such Inventory
appraisals per calendar year shall be at the sole expense of the Loan Parties if
the Aggregate Availability is less than the greater of $16,500,000 and 10% of
the Aggregate Commitment at any time 92



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi106.jpg]
during such calendar year and (iii) during the occurrence and continuance of an
Event of Default, there shall be no limitation on the number or frequency of
appraisals that shall be at the sole expense of the Loan Parties. SECTION 5.12.
Field Examinations . At any time that the Administrative Agent reasonably
requests, each Loan Party will, and will cause each Subsidiary to, permit, upon
reasonable prior notice and during normal business hours, the Administrative
Agent to conduct a field examination to ensure adequacy of Collateral included
in the Borrowing Bases and related reporting and control systems. For purposes
of this Section 5.12 , it is understood and agreed that a single field
examination may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets. Only one (1) such
field examinations per calendar year shall be at the sole expense of the Loan
Parties; provided that (i) two (2) such field examinations per calendar year
shall be at the sole expense of the Loan Parties if the Aggregate Availability
is less than the greater of $16,500,000 and 10% of the Aggregate Commitment at
any time during such calendar year and (ii) during the occurrence and
continuance of an Event of Default, there shall be no limitation on the number
or frequency of field examinations that shall be at the sole expense of the Loan
Parties. SECTION 5.13. Accuracy of Information . The Loan Parties will ensure
that any information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in writing in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrowers on the date thereof as to the
matters specified in this Section 5.13 ; provided that, with respect to
projected financial information, the Loan Parties will only ensure that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. SECTION 5.14. Additional Collateral; Further Assurances
. (a) Within sixty (60) days (or such later date as may be agreed upon by the
Administrative Agent in its reasonable discretion) after any wholly-owned
Subsidiary qualifies as a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary ”, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary to deliver to the Administrative Agent a Joinder Agreement
and a joinder to the Security Agreement (in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
hereof and thereof, such delivery to be accompanied by requisite resolutions,
other organizational documentation and legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel. Notwithstanding anything to the contrary
in any Loan Document, (i) no Excluded Domestic Subsidiary or Excluded Foreign
Subsidiary shall be required to be a Loan Party and (ii) no Collateral
constituting fee-owned real property located in the State of New York shall
secure any Commitments, Revolving Loans or Revolving Exposure. (b) Subject the
terms, limitations and exceptions set forth in the applicable Collateral
Documents and this Section 5.14(b) , each Loan Party will cause all of its owned
property (whether real, personal, tangible, intangible, or mixed but excluding
Excluded Assets and any real property that is not Material Real Property) to be
subject at all times to perfected Liens in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents on a first
priority basis, subject in any case to Liens permitted by Section 6.02 . Without
limiting the generality of the foregoing, and subject to the terms, limitations
and 93



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi107.jpg]
exceptions set forth in the applicable Collateral Documents, the Company (i)
will cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Company or any other
Loan Party (other than Excluded Assets) to be subject at all times to a first
priority perfected (subject in any case to Liens permitted by Section 6.02 )
Lien in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will deliver Mortgages and Mortgage Instruments with respect to
Material Real Property owned by the Company or such Loan Party to the extent,
and within such time period as is, reasonably required by the Administrative
Agent. Notwithstanding anything to the contrary in this Section 5.14 , (i) no
such Mortgage or Mortgage Instruments are required to be delivered hereunder
until the date that is ninety (90) days (or such later date as may be agreed
upon by the Administrative Agent in its reasonable discretion) after (A) the
Effective Date, with respect to Material Real Property owned by the Company or
any other Loan Party on the Effective Date or (B) the date of acquisition
thereof, with respect to Material Real Property acquired by the Company or any
other Loan Party after the Effective Date and (ii) no foreign pledge
documentation in respect of the pledge of Equity Interests of a Pledge
Subsidiary that is a Material Foreign Subsidiary shall be required hereunder (A)
until the date that is ninety (90) days after the Effective Date or such later
date as the Administrative Agent may agree in the exercise of its reasonable
discretion with respect thereto, (B) to the extent the Administrative Agent or
its counsel determines that such pledge would not provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements, and (C) to the extent the Company
reasonably determines in its good faith judgment that such pledge would result
in a material adverse tax consequence to the Company or any Subsidiary. (c) If,
at any time after the Effective Date any Subsidiary of the Company that is not a
Loan Party shall become party to a guaranty of, or grant a Lien on any assets to
secure, the Term Loan Obligations, any Subordinated Indebtedness or any other
Material Indebtedness of a Loan Party, the Company shall promptly notify the
Administrative Agent thereof and, within ten (10) days thereof (or such later
date as may be agreed upon by the Administrative Agent) cause such Subsidiary to
comply with Section 5.14(a) and (b) (but without giving effect to the 30-day
grace periods provided therein). (d) Without limiting the foregoing, each Loan
Party will, and will cause each Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01 , as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, subject
to the terms, limitations, and exceptions set forth herein or in any Collateral
Document, all at the expense of the Loan Parties, in each case to the extent
required by, and subject to the limitations and exceptions of, this Agreement
and the other Loan Documents. (e) If any material assets (other than Excluded
Assets or other assets not required to be Collateral) are acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the applicable Collateral Documents that become subject to the Lien granted by
the Loan Parties in favor of the Administrative Agent in support of all of the
Secured Obligations upon acquisition thereof), the Borrower Representative will
promptly (i) notify the Administrative Agent thereof and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, subject to clause (f) of this Section, all at the expense of
the Loan Parties, subject, however, to the terms, limitations and exceptions 94



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi108.jpg]
set forth herein or in any Collateral Document; provided that with respect to
any Material Real Property acquired by the Company or any other Loan Party after
the Effective Date (including in connection with a Permitted Acquisition), which
property would not be automatically subject to any other Lien pursuant to an
existing Collateral Document, no Mortgage or Mortgage Instrument shall be
required to be delivered hereunder prior to the date that is one hundred twenty
(120) days after the acquisition thereof as determined by the Borrower
Representative (acting reasonably in good faith) (or such later date as may be
agreed upon by the Administrative Agent in its reasonable discretion). (f)
Notwithstanding the foregoing, the parties hereto acknowledge and agree that (i)
in circumstances where the Administrative Agent reasonably determines that the
cost or effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and perfection requirements set forth in this Agreement and
the other Loan Documents and (ii) the Administrative Agent may grant extensions
of time for the creation or perfection of Liens in particular property
(including extensions of time beyond the Effective Date) where it determines
that such creation or perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or any other Loan Document. ARTICLE VI Negative Covenants Until the
Commitments shall have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than Unliquidated Obligations not yet due and payable and
Obligations expressly stated to survive such payment and termination) and all
Letters of Credit shall have expired or terminated, in each case, without any
pending draw (or shall have been cash collateralized or backstopped pursuant to
arrangements reasonably satisfactory to the Administrative Agent), and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that: SECTION 6.01. Indebtedness . No Loan Party will,
nor will it permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except: (a) (i) the Secured Obligations and any other
Indebtedness created under the Loan Documents and (ii) (A) Indebtedness under
the Term Loan Agreement and Incremental Equivalent Debt (as defined in the Term
Loan Agreement as of the date hereof) in an aggregate principal amount at any
one time outstanding not to exceed the sum of $425,000,000 plus the Incremental
Term Loan Amount and (B) any Refinancing Indebtedness thereof; (b) Indebtedness
existing on the Effective Date and set forth on Schedule 6.01 and Refinancing
Indebtedness in respect of any of the foregoing; (c) Indebtedness of the Company
or any Subsidiary to the Company or any Subsidiary; provided that (A) any such
Indebtedness owing by the Company or any other Loan Party shall be unsecured and
shall be subordinated in right of payment to the Secured Obligations on terms
customary for intercompany subordinated Indebtedness, as reasonably determined
by the Administrative Agent, (B) any such Indebtedness owing to the Company or
any other Loan Party shall be evidenced by a promissory note which shall have
been pledged pursuant to the Security Agreement and (C) any such 95



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi109.jpg]
Indebtedness owing by any Subsidiary that is not a Loan Party to any Loan Party
shall be incurred in compliance with Section 6.04(d) ; (d) Guarantees incurred
in compliance with Section 6.04 ; (e) [Intentionally Omitted]; (f) (i)
Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, purchase money Indebtedness and any
Indebtedness assumed by the Company or any Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof and (ii) Refinancing Indebtedness in respect of
Indebtedness incurred or assumed pursuant to clause (i) above; provided that the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed the greater of (x) $30,000,000 and (y) 3% of Consolidated Total
Assets (at the time of incurrence); (g) (i) Indebtedness of any Person that
becomes a Subsidiary (or of any Person not previously a Subsidiary that is
merged or consolidated with or into a Subsidiary in a transaction permitted
hereunder) after the Effective Date, or Indebtedness of any Person that is
assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Subsidiary (or is so merged or consolidated) or
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired, and (ii) Refinancing Indebtedness in respect of
Indebtedness assumed pursuant to clause (i) above; provided further that the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed the greater of (x) $50,000,000 and (y) 5% of Consolidated Total
Assets (at the time of incurrence); (h) Permitted Unsecured Indebtedness and
Refinancing Indebtedness in respect thereof; provided that, (i) immediately
prior to and immediately after giving effect (including pro forma effect) to the
incurrence of any Permitted Unsecured Indebtedness under this clause (h) , no
Default shall have occurred and be continuing, (ii) immediately after giving
effect (including pro forma effect) to the incurrence of any Permitted Unsecured
Indebtedness, the Total Net Leverage Ratio, calculated on a pro forma basis for
the most recently ended Test Period, shall not exceed 4.25 to 1.00, and (iii)
the Company will, on the date of incurrence of such Indebtedness, deliver to the
Administrative Agent a certificate of a Financial Officer of the Company, dated
such date, confirming the satisfaction of the conditions set forth above and
attaching a reasonably detailed calculation evidencing compliance with the
condition set forth in the preceding clause (ii) , identifying the Permitted
Unsecured Indebtedness being incurred and specifying that it is being incurred
pursuant to this clause (h) ; provided further that the aggregate amount of
Indebtedness incurred by a Subsidiary that is not a Loan Party under this
Section 6.01(h) shall not exceed the greater of (x) $30,000,000 and (y) 3% of
Consolidated Total Assets (at the time of incurrence); (i) Indebtedness incurred
in the ordinary course of business and owed in respect of any overdrafts and
related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;
(j) Indebtedness in respect of (1) letters of credit, bank guarantees and
similar instruments issued for the account of, and (2) lines of credit
established for the account of, the Company or any Subsidiary, in the case of
each of clauses (1) and (2) in the ordinary course of business supporting or
drawn to support, as applicable, obligations under (i) workers’ compensation,
health, disability or other employee benefits, casualty or liability insurance,
unemployment insurance and other social security laws and local state and
federal payroll taxes, (ii) obligations in connection with self-insurance
arrangements in 96



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi110.jpg]
the ordinary course of business and (iii) bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and reclamation
bonds and obligations of a like nature; (k) Indebtedness consisting of (i)
client advances or deposits received in the ordinary course of business and (ii)
obligations in respect of Repurchase Agreements; (l) Indebtedness of the Company
or any Subsidiary in the form of purchase price adjustments (including in
respect of working capital), earnouts, deferred compensation, indemnification or
other arrangements representing acquisition consideration or deferred payments
of a similar nature incurred in connection with any Permitted Acquisition or
other Investments permitted under Section 6.04 or Dispositions permitted under
Section 6.05 ; (m) Indebtedness of Foreign Subsidiaries and Refinancing
Indebtedness in respect thereof; provided that, the aggregate principal amount
of Indebtedness permitted by this clause (m) shall not exceed the greater of (x)
$50,000,000 and (y) 5% of Consolidated Total Assets (at the time of incurrence);
(n) Indebtedness relating to premium financing arrangements for property and
casualty insurance plans and health and welfare benefit plans (including health
and workers compensation insurance, employment practices liability insurance and
directors and officers insurance), if incurred in the ordinary course of
business; (o) other unsecured and Subordinated Indebtedness not otherwise
described above, and Refinancing Indebtedness in respect thereof, in an
aggregate principal amount at any time outstanding not in excess of the greater
of (x) $50,000,000 and (y) 5% of Consolidated Total Assets; (p) unfunded pension
fund and other employee benefit plan obligations and liabilities to the extent
they are permitted to remain unfunded under applicable law; (q) Indebtedness of
the Company or any of its Subsidiaries in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations; (r) Indebtedness in respect
to judgments or awards under circumstances not giving rise to an Event of
Default; (s) Indebtedness in respect of obligations that are being contested in
accordance with Section 5.04 ; (t) Indebtedness representing deferred
compensation, severance, pension, and health and welfare retirement benefits or
the equivalent to current and former employees of the Company and its
Subsidiaries incurred in the ordinary course of business or existing on the
Effective Date; and (u) Indebtedness consisting of promissory notes issued by
the Company or any Subsidiary to present or former employees, officers,
directors or consultants (or their estates or beneficiaries under their estates)
to finance the purchase or redemption of Equity Interests of the Company
permitted by Section 6.09 . For purposes of determining compliance with this
Section 6.01 , in the event that an item of Indebtedness (or any portion
thereof) meets the criteria of more than one of the categories of permitted
Indebtedness described in clauses (a) through (u) above, the Company, in its
sole discretion, will be permitted to divide 97



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi111.jpg]
and classify such item of Indebtedness (or any portion thereof) on the date of
incurrence, and at any time and from time to time may later reclassify all or
any portion of any item of Indebtedness as having been incurred under any
category of permitted Indebtedness described in clauses (a) through (u) above so
long as such Indebtedness is permitted to be incurred pursuant to such provision
at the time of reclassification. SECTION 6.02. Liens . No Loan Party will, nor
will it permit any Subsidiary to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except: (a) (i) Liens created under the Loan Documents
and (ii) Lien on Collateral of the Loan Parties securing Indebtedness incurred
pursuant to Section 6.01(a)(ii) (which Liens shall be subject to an
Intercreditor Agreement and, to the extent on ABL Priority Collateral, shall be
junior to the Liens securing the Secured Obligations); (b) Permitted
Encumbrances; (c) any Lien on any asset of the Company or any Subsidiary
existing on the Effective Date and set forth on Schedule 6.02 ; provided that
(i) such Lien shall not apply to any other asset of the Company or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 6.01 and (B) proceeds and products thereof and (ii) such
Lien shall secure only those obligations that it secures on the Effective Date
and extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced or, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.01(b) as Refinancing
Indebtedness in respect thereof; (d) any Lien existing on any asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any asset of
any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Subsidiary (or is so merged or consolidated); provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary (or such merger or
consolidation), (ii) such Lien shall not apply to any other asset of the Company
or any Subsidiary (other than (A) the proceeds or products of such assets, (B)
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition, and (C) in the case
of any such merger or consolidation, the assets of any Subsidiary without
significant assets that was formed solely for the purpose of effecting such
acquisition) and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated) and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the obligations being extended, renewed or replaced or, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01(g)
as Refinancing Indebtedness in respect thereof; (e) Liens on fixed or capital
assets acquired, constructed or improved (including any such assets made the
subject of a Capital Lease Obligation incurred) by the Company or any
Subsidiary; provided that (i) such Liens secure Indebtedness incurred to finance
such acquisition, construction or 98



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi112.jpg]
improvement and permitted by clause (f)(i) of Section 6.01 or any Refinancing
Indebtedness in respect thereof permitted by clause (f)(ii) of Section 6.01 ,
and (ii) such Liens shall not apply to any other assets (except for
replacements, additions and accessions to such assets) of the Company or any
Subsidiary, other than the proceeds and products of such fixed or capital
assets; provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender; (f) in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05 , customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof; (g) in the case of (i) any Subsidiary that is
not a wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is
not a Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement;
(h) any Lien on assets of any Foreign Subsidiary; provided that (i) such Lien
shall not apply to any Collateral (including any Equity Interests in any
Subsidiary that constitute Collateral) or any other assets of the Company or any
other Loan Party and (ii) such Lien shall secure only Indebtedness or other
obligations of such Foreign Subsidiary permitted hereunder; (i) Liens solely on
any cash earnest money deposits, escrow arrangements or similar arrangements
made by the Company or any Subsidiary in connection with any letter of intent or
purchase agreement for a Permitted Acquisition or other transaction permitted
hereunder; (j) Liens granted (i) by a Subsidiary that is not a Loan Party in
respect of Indebtedness permitted to be incurred under Section 6.01(c) and (ii)
by any Subsidiary in favor of any Loan Party; (k) Liens securing judgments for
the payment of money not constituting an Event of Default under Article VII ;
(l) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of (x) $30,000,000 and (y) 3% of
Consolidated Total Assets at any time outstanding; (m) Liens arising out of any
conditional sale, title retention, consignment or other similar arrangements for
the sale of goods entered into by the Company or any Subsidiary in the ordinary
course of business; (n) Liens securing Indebtedness permitted hereunder to
finance insurance premiums solely to the extent of such premiums; (o) statutory
and common law rights of setoff and other Liens, similar rights and remedies
arising as a matter of law encumbering deposits of cash, securities, commodities
and other funds in favor of banks, financial institutions, other depository
institutions, securities or commodities intermediaries or brokerage, and Liens
of a collecting bank arising under Section 4-208 or 4-210 of the UCC in effect
in the relevant jurisdiction or any similar law of any foreign jurisdiction on
items in the course of collection; 99



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi113.jpg]
(p) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; (q) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Company or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the or (3) relating to purchase orders and other agreements entered into with
customers of the Company or any of Subsidiary in the ordinary course of
business; (r) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 6.04 ; (s) the modification, replacement, renewal or
extension of any Lien permitted by clauses (d) and (e) of this Section 6.02 ;
provided that (i) the Lien does not extend to any additional property, other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien and (B) proceeds and products thereof, and (ii)
the renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 6.01 (to the extent constituting
Indebtedness); (t) (i) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business; and (u) Liens on the Collateral securing (i) Permitted First
Priority Refinancing Indebtedness permitted under Section 6.01(e) of the Term
Loan Agreement (as in effect on the Effective Date) on a pari passu basis with
the Liens on the Collateral securing the Secured Obligations, and, if secured by
the Collateral, Refinancing Indebtedness in respect thereof; provided that a
trustee, collateral agent, security agent or other Person acting on behalf of
the holders of such Indebtedness has entered into an Intercreditor Agreement and
(ii) Permitted Second Priority Refinancing Indebtedness permitted under Section
6.01(e) of the Term Loan Agreement (as in effect on the Effective Date) on a
junior basis to the Liens on the Collateral securing the Secured Obligations
and, if secured by the Collateral, Refinancing Indebtedness in respect thereof;
provided that, a trustee, collateral agent, security agent or other Person
acting on behalf of the holders of such Indebtedness has entered into an
Intercreditor Agreement. For purposes of determining compliance with this
Section 6.02 , (A) a Lien securing an item of Indebtedness need not be permitted
solely by reference to one category of permitted Liens (or any portion thereof)
described in clauses (a) through (u) but may be permitted in part under any
combination thereof and (B) in the event that a Lien securing an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Liens (or any portion thereof) described in clauses (a)
through (u) , the Company may, in its sole discretion, classify or divide such
Lien securing such item of Indebtedness (or any portion thereof) in any manner
that complies with this Section 6.02 and will be entitled to only include the
amount and type of such Lien or such item of Indebtedness secured by such Lien
(or any portion thereof) in one of the above clauses and such Lien securing such
item of Indebtedness (or portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses (or any portion thereof). 100



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi114.jpg]
SECTION 6.03. Fundamental Changes . (a) None of the Company or any Subsidiary
will merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing: (i) any Person (other than the Company or any
Subsidiary) may merge or consolidate with the Company or any Subsidiary;
provided that any such merger or consolidation involving (A) the Company must
result in the Company as the surviving entity, (B) any Borrower must result in
such Borrower as the surviving entity and (C) a Loan Party must result in such
Loan Party as the surviving entity or, if such Loan Party is not the surviving
entity of such merger or consolidation, the Person surviving such merger or
consolidation becomes a Loan Party following the consummation of such merger or
consolidation in accordance with Section 5.14(a) ; (ii) any Subsidiary may merge
into or consolidate with a Loan Party in a transaction in which the surviving
entity is such Loan Party (provided that any such merger involving (A) the
Company must result in the Company as the surviving entity and (B) a Borrower
must result in such Borrower as the surviving entity); (iii) any Subsidiary that
is not a Loan Party may merge into or consolidate with another Subsidiary that
is not a Loan Party; (iv) any Subsidiary that is not a Loan Party may liquidate,
wind up or dissolve if the Company determines in good faith that such
liquidation, winding up or dissolution is in the best interests of the Company
and its Subsidiaries and is not materially disadvantageous to the Lenders; and
(v) any Subsidiary may liquidate, wind up or dissolve if its assets are
transferred to the Company or any Loan Party or, if such Subsidiary is not a
Loan Party, to any other Subsidiary. (b) No Loan Party will, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business
substantially different from businesses of the type conducted by the Company and
its Subsidiaries (taken as a whole) on the Effective Date and businesses
reasonably related, ancillary, similar, complementary or synergistic thereto or
reasonable extensions, development or expansion thereof. (c) No Loan Party will,
nor will it permit any of its Subsidiaries to, change its fiscal year from the
basis in effect on the Effective Date; provided that, the Loan Parties and their
Subsidiaries may change their fiscal year from the basis in effect on the
Effective Date, subject to such adjustments to this Agreement as the Borrower
Representative and the Administrative Agent shall reasonably agree are necessary
or appropriate in connection with such change (and the parties hereto hereby
authorize the Borrower Representative and the Administrative Agent to make any
such amendments to this Agreement as they jointly deem necessary to give effect
to the foregoing). (d) No Loan Party will, nor will it permit any of its
Subsidiaries to, amend, modify or waive any of its rights under its certificate
of incorporation, bylaws or other organizational documents, in each case to the
extent such amendment, modification or waiver would be materially adverse to the
Lenders. 101



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi115.jpg]
(e) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents. SECTION
6.04. Investments, Loans, Advances, Guarantees and Acquisitions . No Loan Party
will, nor will it permit any Subsidiary to, purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a
wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment in any other Person, except: (a) [reserved]; (b) cash and Permitted
Investments; (c) (i) Investments existing on the Effective Date in Subsidiaries
and (ii) other Investments existing or contemplated on the Effective Date and
set forth on Schedule 6.04 and any modification, replacement, renewal,
reinvestment or extension thereof provided that the amount of any Investment
permitted pursuant to this Section 6.04(c) is not increased from the amount of
such Investment on the Effective Date except pursuant to the terms of such
Investment as of the Effective Date or as otherwise permitted by this Section
6.04 ; (d) (i) additional Investments by the Company in any Loan Party and by
any Loan Party in the Company or in another Loan Party, and (ii) Investments
(including by way of capital contributions) by the Company and the Subsidiaries
in Equity Interests in their Subsidiaries; provided , in the case of clause (ii)
, that (x) any such Equity Interests held by the Company or any Loan Party shall
be pledged in accordance with the requirements of Section 5.14 and (y) the
aggregate amount of Investments made by the Company or any Loan Party in any
Subsidiary that is not a Loan Party in reliance on this clause (d) , when
combined with the aggregate amount of Guarantees made by the Company or any Loan
Party of Indebtedness (excluding, for the avoidance of doubt, Guarantees of
obligations not constituting Indebtedness) of any Subsidiary that is not a Loan
Party in reliance on clause (e) below, shall not exceed the greater of (x)
$30,000,000 and (y) 3% of Consolidated Total Assets (at the time made); (e)
Guarantees by the Company or any Subsidiary of Indebtedness or other obligations
of the Company or any Subsidiary (including any such Guarantees arising as a
result of any such Person being a joint and several co-applicant with respect to
any letter of credit or letter of guaranty); provided that (i) any such
Guarantee of Subordinated Indebtedness is subordinated to the Secured
Obligations on terms no less favorable to the Lenders than those of the
Subordinated Indebtedness, (ii) any such Guarantee constituting Indebtedness is
permitted by Section 6.01 (other than clause (d) thereof) and (iii) the
aggregate amount of Guarantees made by the Company or any Loan Party of
Indebtedness (excluding, for the avoidance of doubt, Guarantees of obligations
not constituting Indebtedness) of any Subsidiary that is not a Loan Party in
reliance on this clause (e) , when combined with the aggregate amount of
Investments made by the Company or any Loan Party in any Subsidiary that is not
a Loan Party in reliance on clause (d) above, shall not exceed the greater of
(x) $30,000,000 and (y) 3% of Consolidated Total Assets (at the time made); (f)
loans, advances or other extensions of credit to officers, directors and
employees of the Company or any Subsidiary (i) to finance the purchase of Equity
Interests of the Company pursuant to employee plans, (ii) for reasonable and
customary business-related travel, entertainment, and moving and 102



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi116.jpg]
relocation, business machines or supplies, automobiles and other similar
expenses and advances, in each case incurred in the ordinary course of business,
and (iii) for purposes not described in the foregoing clauses (i) and (ii) , in
an aggregate principal amount outstanding at any time under clause (iii) not to
exceed $5,000,000; (g) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, or consisting of securities acquired in connection with
the satisfaction or enforcement of claims due or owing to the Company or any
Subsidiary, in each case in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment; (h) Permitted Acquisitions (including
any intercompany investments, loans and advances used to consummate Permitted
Acquisitions); provided that, the Payment Condition shall be satisfied with
respect to such Acquisition; (i) Investments held by a Subsidiary acquired after
the Effective Date or of a Person merged or consolidated with or into the
Company or a Subsidiary after the Effective Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation; (j)
Investments constituting, or made as a result of the receipt of noncash
consideration from a sale, transfer, lease or other disposition of any asset in
compliance with Section 6.05 ; (k) Investments by the Company or any Subsidiary
that result solely from the receipt by the Company or such Subsidiary from any
of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof); (l) Investments
in the form of Swap Agreements permitted under Section 6.07 ; (m) Investments by
Foreign Subsidiaries in other Foreign Subsidiaries or by any Subsidiary that is
not a Loan Party in any other Subsidiary that is not a Loan Party; (n)
Investments constituting deposits described in clauses (c) and (d) of the
definition of “Permitted Encumbrances ”; (o) Investments consisting of (i)
extensions of trade credit, (ii) deposits made in connection with the purchase
of goods or services or the performance of leases, licenses or contracts, in
each case, in the ordinary course of business, (iii) notes receivable of, or
prepaid royalties and other extensions of credit to, customers and suppliers
that are not Affiliates of the Company and that are made in the ordinary course
of business, (iv) Guarantees made in the ordinary course of business in support
of obligations of the Company or any of its Subsidiaries not constituting
Indebtedness for borrowed money, including operating leases and obligations
owing to suppliers, customers and licensees and (v) loans, advances or other
extensions of credit to one or more customers by the Company or any Subsidiary
pursuant to arm’s-length terms (or terms otherwise acceptable to the
Administrative Agent in its reasonable discretion) in order to finance such
customer’s purchase of chassis that are used by the Company or any Subsidiary to
manufacture recreational vehicles for such customer; provided that, the
aggregate principal amount of such loans, advances and extensions of credit
outstanding at any time in reliance on this clause (o)(v) shall not exceed
$15,000,000; 103



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi117.jpg]
(p) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Company and Subsidiaries that are wholly-owned
Subsidiaries; (q) to the extent constituting Investments, intercompany loans or
other intercompany Investments made by Loan Parties in the ordinary course of
business to or in any Foreign Subsidiary to provide funds as necessary to enable
the applicable Foreign Subsidiary to comply with changes in statutory or
contractual capital requirements (other than any contractual requirement that
constitutes a Guarantee); (r) Investments consisting of Guarantees in the
ordinary course of business to support the obligations of any Subsidiary under
its worker’s compensation and general insurance agreements; (s) the Company’s
entry into (including payments of premiums in connection therewith), and the
performance of obligations under, Permitted Call Spread Swap Agreements in
accordance with their terms; (t) Investments in joint ventures of the Company or
any Subsidiary, taken together with all other Investments made pursuant to this
clause (t) that are at that time outstanding, not to exceed the greater of (x)
$50,000,000 and (y) 5% of Consolidated Total Assets (in each case, determined on
the date such Investment is made, with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value); (u) advances of payroll payments to employees in the ordinary course
of business; (v) Investments to the extent that payment for such Investments is
made solely with Equity Interests (other than Disqualified Equity Interests) of
the Company; (w) the forgiveness or conversion to equity of any Indebtedness
owed by the Company or any Subsidiary and permitted by Section 6.01 ; (x) to the
extent that they constitute Investments, purchases and acquisitions of
inventory, supplies, materials or equipment or purchases, acquisitions, licenses
or leases of other assets, Intellectual Property, or other rights, in each case
in the ordinary course of business; and (y) Investments arising as a result of
Sale and Leaseback Transactions; (z) Investments in the Term Loans in accordance
with Section 9.04(f) of the Term Loan Agreement (as in effect on the Effective
Date); (aa) [reserved]; (bb) Investments consisting of the acquisition of real
property (and any improvements thereon) located at, and commonly known as, 11333
CR2, Middlebury, Indiana 46540 and Vacant Land, CR2, Middlebury, Indiana 46540,
pursuant to the exercise by Grand Design of its right of first offer to purchase
such property pursuant to the terms of each Lease Agreement, dated as of the
date hereof, by and between Three Oaks, LLC, as landlord, and Grand Design, as
tenant (or such other terms as may be reasonably acceptable to the
Administrative Agent); provided that, (i) both immediately before and
immediately after giving pro forma effect to any such Investment pursuant to
this clause (bb) , no Event of Default shall have occurred and be continuing and
(ii) the aggregate amount of Investments permitted in reliance on this clause
(bb) shall not exceed $20,000,000 (at the time made); and 104



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi118.jpg]
(cc) any other Investments (including Acquisitions) whether or not of a type
described above; provided that, (i) both immediately before and immediately
after giving pro forma effect to any such Investment pursuant to this clause
(cc) , no Event of Default shall have occurred and be continuing and the Payment
Condition shall be satisfied with respect to such Investment and (ii) any
Acquisitions made pursuant to this clause (cc) must constitute a Permitted
Acquisition. Notwithstanding the foregoing, any Acquisition made in reliance on
any provision of this Section 6.04 must satisfy the requirements of a Permitted
Acquisition. Notwithstanding anything contrary set forth above, if any
Investment is denominated in a foreign currency, no fluctuation in currency
values shall result in a breach of this Section 6.04 . For purposes of
determining compliance with this Section 6.04 , in the event that an Investment
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Investments described in clauses (a) through (cc) above, the
Company and the Subsidiaries, in their sole discretion, will be permitted to
divide and classify such Investment (or any portion thereof) on the date of
incurrence, and at any time and from time to time may later reclassify all or
any portion of any Investment as having been incurred under any category of
permitted Investments described in clauses (a) through (cc) above so long as
such Investment is permitted to be incurred pursuant to such provision at the
time of reclassification. For the avoidance of doubt, an Investment entered into
in reliance on clause (cc) above that was permitted at the time entered into
shall continue to be permitted under such clause notwithstanding any failure to
satisfy the Payment Condition (or any other condition in such clause) at a later
date with respect to any subsequent Investment. For purposes of determining the
amount of any Investment outstanding, such amount shall be deemed to be the
amount of such Investment when made, purchased or acquired (without adjustment
for subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested. SECTION 6.05.
Asset Sales . No Loan Party will, nor will it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will any Subsidiary issue any additional Equity Interest in
such Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Company or another Subsidiary in compliance with
Section 6.04(d) ) (each, a “Disposition ”), except: (a) Dispositions of (i)
inventory or goods held for sale (including, for the avoidance of doubt, such
Dispositions made by the Company or any other Loan Party to Subsidiaries that
are not Loan Parties, so long as such Dispositions are at prices and on terms
and conditions at least substantially as favorable to the Company or such Loan
Party as those that could be obtained at the time in a comparable arm’s-length
transaction with a Person that is not a Subsidiary), (ii) immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), (iii) used, obsolete, damaged or surplus property or
equipment, whether now owned or hereafter acquired, and (iv) cash and Permitted
Investments, in each case in the ordinary course of business; (b) Dispositions
to the Company or a Subsidiary; provided that any such Disposition to a
Subsidiary that is not a Loan Party (i) shall be made in compliance with
Sections 6.04 and 6.08 if and to the extent applicable and (ii) shall not, in
the case of any Disposition by the Company or any other Loan Party to
Subsidiaries that are not Loan Parties in any fiscal year that are not made as
Investments 105



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi119.jpg]
permitted by Section 6.04 , involve assets having an aggregate fair market value
for all such assets so Disposed in such fiscal year in excess of $7,500,000; (c)
Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction; (d) (i) to the extent constituting Dispositions, transactions
permitted by Sections 6.01 and 6.03 , (ii) Dispositions of assets to the extent
that such Disposition constitutes an Investment referred to in and permitted by
Section 6.04 and (iii) Dispositions of assets to the extent that such
Disposition constitute a Restricted Payment referred to in and permitted by
Section 6.09 ; (e) Sale and Leaseback Transactions permitted by Section 6.06 ;
(f) Licenses, leases or subleases entered into in the ordinary course of
business, including in connection with effectuating any tax subsidy arrangement,
including a payment-in-lieu of taxes arrangement, to the extent that they do not
materially interfere with the business of the Company or any Subsidiary; (g)
Licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Company or any Subsidiary; (h) Dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of any of the Company or any
Subsidiary; (i) Dispositions of assets (including as a result of like-kind
exchanges) to the extent that (i) such assets are exchanged for credit (on a
fair market value basis) against the purchase price of similar or replacement
assets or (ii) such asset is Disposed of for fair market value and the proceeds
of such Disposition are promptly applied to the purchase price of similar or
replacement assets; (j) Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture arrangements; (k) the
abandonment, cancellation, non-renewal or discontinuance of use or maintenance
of non-material intellectual property or rights relating thereto (including
registrations and applications for registration) that the Company determines in
its reasonable judgment to be desirable to the conduct of its business and not
materially disadvantageous to the interests of the Lenders; (l) Dispositions of
assets acquired pursuant to or in order to effectuate a Permitted Acquisition
which assets are not used or useful to the core or principal business of the
Company and its Subsidiaries in an aggregate amount not to exceed 30% of the
aggregate consideration in respect of such Permitted Acquisition; (m)
Dispositions of assets that the Company determines in its reasonable judgment to
be no longer used or useful in the conduct of the business of the Company or any
Subsidiary outside the ordinary course of business (and for consideration
complying with the requirements applicable to Dispositions pursuant to clause
(r) below) in an aggregate amount not to exceed $15,000,000; 106



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi120.jpg]
(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Company and the Subsidiaries
as a whole, as determined in good faith by the Company; (o) Dispositions of
Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements; (p) the unwinding
of any Swap Contract pursuant to its terms; (q) sales or other issuances of
Equity Interests in the Company; (r) Dispositions contemplated as of the
Effective Date and listed on Schedule 6.05 ; and (s) any other Disposition of
assets (including Equity Interests); provided that (i) if the total fair market
value of the assets subject to any such Disposition or series of related
Dispositions is in excess of $7,500,000, it shall be for fair market value (or
if not for fair market value, the shortfall is permitted as and treated as an
Investment under Section 6.04 ), (ii) at least 75% of the total consideration
for any such Disposition in excess of $10,000,000 received by the Company and
its Subsidiaries is in the form of cash or Permitted Investments, (iii) no
Default or Event of Default then exists or would result after giving effect
(including pro forma effect) thereto (except if such Disposition is made
pursuant to an agreement entered into at a time when no Default or Event of
Default exists) and (iv) if the Dispositions since the delivery of the most
recent Borrowing Base Certificates results (on a pro forma basis) in a reduction
of 10% or more of the Aggregate Borrowing Base (based on the most recent
Borrowing Base Certificates delivered to the Administrative Agent), the Borrower
Representative shall be required to deliver an updated Aggregate Borrowing Base
Certificate, together with an updated Borrowing Base Certificate for each
Borrower, to the Administrative Agent; provided , however , that for purposes of
clause (ii) above, the following shall be deemed to be cash: (A) any liabilities
(as shown on the Company’s or such Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
Disposition and for which the Company and its Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the Company or such Subsidiary from such transferee that are
converted by the Company or such Subsidiary into cash or Permitted Investments
(to the extent of the cash or Permitted Investments received in the conversion)
within one hundred eighty (180) days following the closing of the applicable
Disposition and (C) aggregate non-cash consideration received by the Company or
such Subsidiary having an aggregate fair market value (determined in good faith
by the Company as of the closing of the applicable Disposition for which such
non-cash consideration is received and without giving effect to subsequent
changes in value) not to exceed the greater of (x) $30,000,000 and (y) 3% of
Consolidated Total Assets at any time since the Effective Date (net of any
non-cash consideration converted into cash and Permitted Investments). SECTION
6.06. Sale and Leaseback Transactions . No Loan Party will, nor will it permit
any Subsidiary to, enter into any Sale and Leaseback Transaction unless (a) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (b) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02 . SECTION 6.07. Swap Agreements . No Loan Party
will, nor will it permit any Subsidiary to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Company or any Subsidiary has actual exposure (other than those in respect of
the Equity 107



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi121.jpg]
Interests or Indebtedness of the Company or any Subsidiary), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary and (c) Permitted Call Spread Swap Agreements.
SECTION 6.08. Transactions with Affiliates . No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except: (a) transactions that
are at prices and on terms and conditions at least substantially as favorable to
the Company or such Subsidiary (or, in the case of a transaction between a Loan
Party and a non-Loan Party, at least substantially as favorable to such Loan
Party) as those that could be obtained at the time in a comparable arm’s-length
transaction with a Person that is not an Affiliate; (b) transactions between or
among the Company and the other Loan Parties or any Person that becomes a Loan
Party as a result of or in connection with such loan or other transaction to the
extent permitted hereunder and not involving any other Affiliate; (c) (i)
transactions between or among Subsidiaries that are not Loan Parties and not
involving any other Affiliate and (ii) transactions between any Loan Party and
any Subsidiary that is not a Loan Party to the extent permitted hereunder; (d)
any Investment (including loans or advances to employees) permitted under
Section 6.04 ; (e) the payment of reasonable fees to directors of the Company or
any Subsidiary who are not employees of the Company or any Subsidiary; (f)
compensation, expense reimbursement and indemnification of, and other employment
arrangements (including severance arrangements and health, disability and
similar insurance or benefit plans) with, directors, officers, managers,
employees and consultants of the Company or any Subsidiary entered into in the
ordinary course of business and transactions pursuant to equity-based plans and
employee benefit plans and arrangements in the ordinary course of business; (g)
any Restricted Payment permitted by Section 6.09 ; (h) any issuance or sale of
Equity Interests to, and any repurchase, retirement, redemption or other
acquisition or retirement of Equity Interests owned by, Affiliates to the extent
not prohibited under this Agreement; (i) any payments or other transactions
pursuant to any tax sharing agreement among the Loan Parties and their
subsidiaries; provided that, any such tax sharing agreement is on arm’s-length
terms usual and customary for agreements of that type; (j) the consummation of
the Transactions and the payment of the Transaction Costs; (k) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, officers, managers, employees and consultants of the
Company or any Subsidiary in the ordinary course of business to the extent
attributable to the ownership or operation of the Company and its Subsidiaries;
108



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi122.jpg]
(l) transactions pursuant to agreements in existence on the Effective Date and
set forth on Schedule 6.08 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect; (m) a joint
venture which would constitute a transaction with an Affiliate solely as a
result of the Company or any Subsidiary owning an equity interest or otherwise
controlling such joint venture or similar entity; (n) transactions with joint
ventures, customers, suppliers, contractors, joint venture partners (including
physicians) or purchasers or sellers of goods or services, in each case which
are in the ordinary course of business (including pursuant to joint venture
agreements) and otherwise in compliance with the terms of the Loan Documents,
and which are fair to the Company or its applicable Subsidiaries in the
reasonable determination of the board of directors, chief executive officer or
chief financial officer of the Company or its Subsidiaries, as applicable, or
are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party; (o) existing Indebtedness and any other
obligations otherwise permitted hereunder pursuant to an agreement existing on
the Effective Date as set forth on Schedule 6.01 , as such agreement may be
amended pursuant to Section 6.01 ; and (p) any lease or sublease entered into
between the Company or any Subsidiary, as lessee, and any Affiliate of the
Company, as lessor or sublessor, which is approved by a majority of the
disinterested members of the board of directors of the Company in good faith.
SECTION 6.09. Restricted Payments . No Loan Party will, nor will it permit any
Subsidiary to, will declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that: (a) any Subsidiary may declare and pay dividends or make other
distributions with respect to its Equity Interests, in each case ratably to the
holders of such Equity Interests (or if not ratably, on a basis more favorable
to the Company and the Loan Parties); (b) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in shares of
Qualified Equity Interests of the Company; (c) the Company may repurchase,
purchase, acquire, cancel or retire for value Equity Interests of the Company
from present or former employees, officers, directors or consultants (or their
estates or beneficiaries under their estates) of the Company or any Subsidiary
upon the death, disability, retirement or termination of employment or service
of such employees, officers, directors or consultants, or to the extent
required, pursuant to employee benefit plans, employment agreements, stock
purchase agreements or stock purchase plans, or other benefit plans; provided
that the aggregate amount of Restricted Payments made pursuant to this Section
6.09(c) shall not exceed $5,000,000 in any fiscal year (with unused amounts in
any calendar year being carried over to succeeding calendar years subject to a
maximum of $10,000,000; provided , further , that such amount in any calendar
year may be increased by an amount not to exceed: (i) the net cash proceeds from
the sale of Equity Interests (other than Disqualified Equity Interests) of the
Company or any Subsidiary to members of management, managers, directors or
consultants of the Company or any Subsidiary that occurs after the Effective
Date, to the extent net cash proceeds from the sale of such Equity Interests
have not otherwise been 109



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi123.jpg]
applied to the payment of Restricted Payments by virtue of Section 6.09(b) or
this Section 6.09(c) ; plus (ii) the net cash proceeds of key man life insurance
policies received by the Company or any Subsidiary; less (iii) the amount of any
Restricted Payments previously made with the cash proceeds described in clauses
(i) and (ii) of this Section 6.09(c) ; (d) the Company may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Company in connection with (i) the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the Company
and (ii) any dividend, split or combination thereof or any Permitted
Acquisition; (e) the Company may acquire Equity Interests of the Company upon
the exercise of stock options for such Equity Interests of the Company if such
Equity Interests represent a portion of the exercise price of such stock options
or in connection with tax withholding obligations arising in connection with the
exercise of options by, or the vesting of restricted Equity Interests held by,
any current or former director, officer or employee of the Company or its
Subsidiaries; (f) the Company may convert or exchange any Equity Interests of
the Company for or into Qualified Equity Interests of the Company; (g) the
Company and its Subsidiaries may declare or make, or agree to pay or make,
directly or indirectly, any other Restricted Payments (whether or not of a type
described in the other paragraphs of this Section 6.09 ) so long as, both
immediately before and after giving effect (including pro forma effect) to such
Restricted Payment (x) no Default or Event of Default shall have occurred and be
continuing and (y) the Payment Condition shall be satisfied with respect to such
Restricted Payments; (h) the Company may make Restricted Payments within sixty
(60) days after the date of declaration thereof, if at the date of declaration
of such Restricted Payments, such Restricted Payments would have been permitted
pursuant to another clause of this Section 6.09 ; (i) the Company and its
Subsidiaries may make Restricted Payments to effect the Transactions; and (j)
the Company and its Subsidiaries may declare or make, or agree to pay or make,
directly or indirectly, any other Restricted Payments (whether or not of the
type described in the other paragraphs of this Section 6.09 ) so long as (i)
both immediately before and after giving effect (including pro forma effect) to
such Restricted Payments, no Default or Event of Default has occurred and is
continuing and (ii) the aggregate amount of such Restricted Payments made in
reliance on this clause (j) during any fiscal year of the Company shall not
exceed $20,000,000. Notwithstanding the foregoing, the Company may also
repurchase, exchange or induce the conversion of Permitted Convertible Notes by
delivery of shares of the Company’s common stock and/or a different series of
Permitted Convertible Notes (which series (x) matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the analogous date under the indenture governing the Permitted
Convertible Notes that are so repurchased, exchanged or converted and (y) has
terms, conditions and covenants that are no less favorable to the Company than
the Permitted Convertible Notes that are so repurchased, exchanged or converted
(as determined by the board of directors of the Company, or a committee thereof,
in good faith)) (any such series of Permitted 110



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi124.jpg]
Convertible Notes, “Refinancing Convertible Notes ”) and/or by payment of cash
(in an amount that does not exceed the proceeds received by the Company from the
substantially concurrent issuance of shares of the Company’s common stock and/or
a Refinancing Convertible Notes plus the net cash proceeds, if any, received by
the Company pursuant to the related exercise or early unwind or termination of
the related Permitted Call Spread Swap Agreements pursuant to the immediately
following proviso); provided that, substantially concurrently with, or a
commercially reasonable period of time before or after, the related settlement
date for the Permitted Convertible Notes that are so repurchased, exchanged or
converted, the Company shall (and, for the avoidance of doubt, shall be
permitted under this Section 6.09 to) exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of the
Permitted Call Spread Swap Agreements, if any, corresponding to such Permitted
Convertible Notes that are so repurchased, exchanged or converted. SECTION 6.10.
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
. (a) No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents, except: (i) regularly scheduled interest and principal payments as
and when due in respect of any Subordinated Indebtedness, other than payments
prohibited by the subordination provisions thereof; (ii) refinancings of
Subordinated Indebtedness with the proceeds of Refinancing Indebtedness
permitted in respect thereof under Section 6.01 ; (iii) payments of or in
respect of Subordinated Indebtedness made solely with Qualified Equity Interests
in the Company or the conversion of any Subordinated Indebtedness into Qualified
Equity Interests of the Company; (iv) prepayments of intercompany Subordinated
Indebtedness permitted hereby owed by the Company or any Subsidiary to the
Company or any Subsidiary, other than prepayments prohibited by the
subordination provisions governing such Subordinated Indebtedness; provided
that, for the avoidance of doubt, the prepayment of any Subordinated
Indebtedness owed by the Company or any Loan Party to any Subsidiary that is not
a Loan Party shall be permitted so long as no Default shall have occurred and be
continuing or would result after giving effect (including pro forma effect)
thereto; and (v) so long as no Default shall have occurred and be continuing or
would result therefrom, the Company may on any date make payments of or in
respect of Subordinated Indebtedness if at the time of making such payment and
immediately after giving effect (including pro forma effect) thereto, the
Payment Condition shall be satisfied. (b) Furthermore, no Loan Party will, nor
will it permit any Subsidiary to, amend the Subordinated Indebtedness Documents
relating to any Subordinated Indebtedness or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Subordinated
Indebtedness Documents (or any replacements, substitutions, extensions or
renewals thereof) or pursuant to which such Indebtedness is issued where such
amendment, modification or supplement amends, modifies or adds any provision
thereof in a manner which (i) when taken as a whole, is materially adverse the
Lenders or (ii) is 111



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi125.jpg]
more onerous than the applicable provision in this Agreement (except in each
case to the extent permitted under the applicable subordination agreement
governing such Subordinated Indebtedness). SECTION 6.11. Restrictive Agreements
. No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that restricts or imposes any condition upon (a) the ability of the
Company or any Subsidiary to create, incur or permit to exist any Lien upon any
of its assets to secure the Secured Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary; provided that (i) the foregoing shall not apply to: (A) restrictions
and conditions imposed by law or by this Agreement or any other Loan Document;
(B) restrictions and conditions contained in any agreement or document governing
or evidencing Refinancing Indebtedness in respect of Indebtedness referred to in
clause (A) or Refinancing Indebtedness in respect thereof; provided that the
restrictions and conditions contained in any such agreement or document referred
to in this clause (B) are not less favorable in any material respect to the
Lenders than the restrictions and conditions imposed by this Agreement; (C)
restrictions and conditions existing on the date hereof identified on Schedule
6.11 , and restrictions and conditions contained in any agreement evidencing any
renewal, extension or refinancing permitted hereunder of any agreement
identified on Schedule 6.11 so long as such renewal, extension or refinancing
does not expand the scope of such restrictions or conditions; (D) in the case of
any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreements; provided that such restrictions and conditions apply only
to such Subsidiary and to the Equity Interests of such Subsidiary; (E)
restrictions imposed by any agreement governing Indebtedness incurred by any
Loan Party or any Subsidiary after the Effective Date and permitted under
Section 6.01 that are, taken as a whole, in the good faith judgment of the
Company, no more restrictive with respect to the Company or any Subsidiary than
those contained in this Agreement; (F) customary restrictions and conditions
contained in agreements relating to the sale, transfer, lease or other
Disposition of a Subsidiary or any assets of the Company or any Subsidiary, in
each case pending such transaction; provided that, such restrictions and
conditions apply only to such Subsidiary or the assets that are to be sold,
leased or otherwise transferred and, in each case, such transaction is permitted
hereunder; (G) restrictions relating to assets encumbered by a Lien permitted by
Section 6.02 ; (H) [reserved]; 112



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi126.jpg]
(I) restrictions imposed by any agreement governing Indebtedness of a Subsidiary
which is not a Loan Party to the extent such Indebtedness is permitted by
Section 6.01 ; and (J) restrictions or conditions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; and (ii) clause (a) of this Section 6.11 shall not apply to: (A)
restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (f) , (g) , (h) , (j) , (k) , (m) and (n) of
Section 6.01 if such restrictions and conditions apply only to the assets
securing such Indebtedness; (B) customary provisions in leases, subleases,
licenses and other agreements restricting the assignment thereof; and (C)
restrictions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary and otherwise
permitted by Section 6.01(g) ; provided that such restrictions apply only to
such Subsidiary and its assets (or any special purpose acquisition Subsidiary
without material assets acquiring such Subsidiary pursuant to a merger). Nothing
in this Section 6.11 shall be deemed to modify the obligations of the Loan
Parties under Section 5.14 or under the Collateral Documents. SECTION 6.12.
Fixed Charge Coverage Ratio . During any FCCR Test Period, the Borrowers will
not permit the Fixed Charge Coverage Ratio as of the last day of any period of
four fiscal quarters ending during such FCCR Test Period, to be less than 1.00
to 1.00. SECTION 6.13. [Intentionally Omitted] . SECTION 6.14. Depository Banks
. Each Borrower and each Subsidiary will maintain the Administrative Agent as
its principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity and other deposit accounts
for the conduct of its business; provided , however , that the Administrative
Agent and the Lenders acknowledge and agree that the Borrowers and their
Subsidiaries will not be required to maintain with the Administrative Agent any
Excluded Accounts or any accounts governing controlled disbursement services
provided by any financial institution other than the Administrative Agent.
ARTICLE VII Events of Default If any of the following events (“Events of Default
”) shall occur: (a) any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise; (b) any Borrower shall fail to pay
any interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other 113



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi127.jpg]
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days; (c)
any representation or warranty made or deemed made by or on behalf of any
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made; (d) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a) , 5.03 (with
respect to a Borrower’s existence), 5.08 , 5.13 , 5.14 or in Article VI ; (e)
any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01 , 5.02 (other than Section 5.02(a) ),
5.03 , 5.04 , 5.05 , 5.07 or 5.09 of this Agreement or (ii) thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement; (f) any Loan Party or any Material Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness of such Loan Party or Material Subsidiary,
as applicable, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor; (g) any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits, after giving effect to the
expiration of any applicable grace period, and delivery of any applicable
required notice, provided in the applicable agreement or instrument under which
such Indebtedness was created, the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Material Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), (ii) any Material Indebtedness that becomes
due as a result of a refinancing thereof permitted by Section 6.01 , (iii) any
reimbursement obligation in respect of a letter of credit, bankers’ acceptance
or similar obligation as a result of a drawing thereunder by a beneficiary
thereunder in accordance with its terms, (iv) any such Material Indebtedness
that is mandatorily prepayable prior to the scheduled maturity thereof with the
proceeds of the issuance of capital stock, the incurrence of other Indebtedness
or the sale or other disposition of any assets, so long as such Material
Indebtedness that has become due is so prepaid in full with such net proceeds
required to be used to prepay such Material Indebtedness when due (or within any
applicable grace period) and such event shall not have otherwise resulted in an
event of default with respect to such Material Indebtedness, (v) any redemption,
exchange, repurchase, conversion or settlement with respect to any Permitted
Convertible Notes, or satisfaction of any condition giving rise to or permitting
the foregoing, pursuant to their terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or (vi) any early payment requirement
or 114



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi128.jpg]
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Company nor
any of its Affiliates is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement; (h) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of any
Borrower or any Material Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered; (i) any Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; (j) any
Borrower or any Material Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due; (k) one or more
judgments for the payment of money in an aggregate amount in excess of
$15,000,000 (to the extent not paid, fully bonded or covered by a solvent and
unaffiliated insurer that has not denied coverage) shall be rendered against any
Loan Party or any Material Subsidiary or any combination thereof and the same
shall remain undischarged for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed (by reason of pending appeal or
otherwise), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any Material Subsidiary to
enforce any such judgment and such action shall not have been stayed; (l) an
ERISA Event shall have occurred that, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; (m) a Change in Control shall occur; (n) the occurrence of any
“default” or “Event of Default ”, as defined in any Loan Document (other than
this Agreement), or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided (but if no specific grace period is
provided therein, which default or breach continues beyond thirty (30) days
after the earlier of knowledge of such default or breach or notice thereof); (o)
any Loan Document, after execution thereof and for any reason other than as
expressly permitted hereunder or thereunder or in satisfaction in full of the
Obligations, ceases to be valid, binding and enforceable against the Company or
any other Loan Party party thereto in accordance with its terms in all material
respects (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any material 115



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi129.jpg]
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms in any material
respect, other than as expressly permitted hereunder or thereunder or the
satisfaction in full in cash of the Obligations then due and payable); or (p)
except as permitted by the terms of any Collateral Document or this Agreement,
(i) any Collateral Document shall for any reason fail to create or keep created
a valid security interest in any material portion of the Collateral purported to
be covered thereby, or (ii) other than as a result of the failure of the
Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien securing any material portion of the Secured Obligations shall cease to be
a perfected Lien having the priority required by the Loan Documents; then, and
in every such event (other than an event with respect to any Borrower described
in clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by written notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j) ; and in case
of any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other Secured Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC. ARTICLE VIII The Administrative
Agent SECTION 8.01. Authorization and Action . (a) Each Lender, on behalf of
itself and any of its Affiliates that are Secured Parties and the Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender and the Issuing Bank authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. In addition, to the extent required under the laws of any jurisdiction
other than within the United States, each Lender and the Issuing Bank hereby
grants to the Administrative Agent any required powers of attorney to execute
and enforce any Collateral Document governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. Without 116



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi130.jpg]
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents. (b) As to any matters not expressly provided
for herein and in the other Loan Documents (including enforcement or
collection), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and the Issuing Bank; provided , however ,
that the Administrative Agent shall not be required to take any action that (i)
the Administrative Agent in good faith believes exposes it to liability unless
the Administrative Agent receives an indemnification and is exculpated in a
manner satisfactory to it from the Lenders and the Issuing Bank with respect to
such action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided , further , that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. (c) In
performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing: (i) the Administrative Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or Secured Party or
holder of any other obligation other than as expressly set forth herein and in
the other Loan Documents, regardless of whether a Default or an Event of Default
has occurred and is continuing (and it is understood and agreed that the use of
the term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and 117



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi131.jpg]
(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account. (d) The
Administrative Agent may perform any of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any of their respective duties and exercise their
respective rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent. (e) None of the Lead Arranger nor the Syndication Agent shall have
any obligations or duties whatsoever in such capacity under this Agreement or
any other Loan Document and shall incur no liability hereunder or thereunder in
such capacity, but shall have the benefit of the indemnities provided for
hereunder. (f) In case of the pendency of any proceeding with respect to any
Loan Party under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise: (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.12 , 2.13 , 2.15 , 2.17 and 9.03 ) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such proceeding is hereby authorized by each Lender, the Issuing Bank and each
other Secured Party to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, the Issuing Bank or the other Secured Parties,
to pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03 ).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding. (g) The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Bank, and, except solely to the extent of the Borrowers’ right to consent
pursuant to and subject to the conditions set forth in this Article, no Borrower
nor any Subsidiary, or any of their 118



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi132.jpg]
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article. SECTION 8.02. Administrative Agent’s
Reliance, Indemnification, Etc. (a) Neither the Administrative Agent nor any of
its Related Parties shall be (i) liable for any action taken or omitted to be
taken by such party, the Administrative Agent or any of its Related Parties
under or in connection with this Agreement or the other Loan Documents (x) with
the consent of or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or (y) in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and non-appealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder. (b) The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof (stating
that it is a “notice of default”) is given to the Administrative Agent by the
Borrower Representative, a Lender or the Issuing Bank, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items (which on their face purport to be such items)
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral. (c) Without limiting the
foregoing, the Administrative Agent (i) may treat the payee of any promissory
note as its holder until such promissory note has been assigned in accordance
with Section 9.04 , (ii) may rely on the Register to the extent set forth in
Section 9.04(b) , (iii) may consult with legal counsel (including counsel to the
Borrowers), independent public accountants and other experts selected by it, and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (iv)
makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
119



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi133.jpg]
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof). SECTION 8.03. Posting of
Communications . (a) The Borrowers agree that the Administrative Agent may, but
shall not be obligated to, make any Communications available to the Lenders and
the Issuing Bank by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic system chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform ”). (b) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Bank and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution. (c) THE APPROVED ELECTRONIC PLATFORM AND
THE COMMUNICATIONS ARE PROVIDED “AS IS ” AND “AS AVAILABLE ”. THE APPLICABLE
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, THE LEAD ARRANGER, THE SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES ”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM. “Communications ” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or Issuing
Bank by means of 120



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi134.jpg]
electronic communications pursuant to this Section, including through an
Approved Electronic Platform. (d) Each Lender and Issuing Bank agrees that
notice to it (as provided in the next sentence) specifying that Communications
have been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and Issuing Bank agrees (i) to notify the Administrative
Agent in writing (which could be in the form of electronic communication) from
time to time of such Lender’s or Issuing Bank’s (as applicable) email address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such email address. (e) Each of the Lenders,
Issuing Bank and each Borrower agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies. (f) Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. SECTION 8.04. The Administrative Agent Individually . With respect to
its Commitment, Loans (including Swingline Loans) and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, any Loan Party, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank. SECTION 8.05. Successor Administrative Agent . (a) The Administrative
Agent may resign at any time by giving 30 days’ prior written notice thereof to
the Lenders, the Issuing Bank and the Borrower Representative, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right, to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as 121



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi135.jpg]
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. (b) Notwithstanding
paragraph (a) of this Section, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Bank and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03 , as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above. SECTION 8.06. Acknowledgements of Lenders and Issuing
Bank . (a) Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger, the Syndication Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Lead Arranger, the Syndication Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and informa- tion (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. (b) Each Lender, by
delivering its signature page to this Agreement on the Effective Date, or
delivering its signature page to an Assignment and Assumption or any other Loan
Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and 122



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi136.jpg]
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date or the effective date of any such
Assignment and Assumption or any other Loan Document pursuant to which it shall
have become a Lender hereunder. (c) Each Lender hereby agrees that (i) it has
requested a copy of each Report prepared by or on behalf of the Administrative
Agent; (ii) the Administrative Agent (A) makes no representation or warranty,
express or implied, as to the completeness or accuracy of any Report or any of
the information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to a Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender. SECTION 8.07.
Collateral Matters . (a) Except with respect to the exercise of setoff rights in
accordance with Section 9.08 or with respect to a Secured Party’s right to file
a proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guarantee of the Secured Obligations, it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In its capacity, the Administrative Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the UCC. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. (b) In furtherance of the
foregoing and not in limitation thereof, no arrangements in respect of Banking
Services the obligations under which constitute Secured Obligations and no Swap
Agreement the obligations under which constitute Secured Obligations, will
create (or be deemed to create) in favor of any Secured Party that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such arrangement in respect of Banking Services or Swap Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and 123



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi137.jpg]
agreed to be bound by the Loan Documents as a Secured Party thereunder, subject
to the limitations set forth in this paragraph. (c) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(b) . The Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral. SECTION 8.08. Credit Bidding . The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt 124



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi138.jpg]
instruments issued by any acquisition vehicle on account of such Obligations
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid. SECTION 8.09.
Certain ERISA Matters . (a) Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of the Plan Asset Regulations) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager ” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a) , such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party 125



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi139.jpg]
hereto, for the benefit of, the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that none of the Administrative
Agent, the Lead Arranger, the Syndication Agent or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto). (c) The Administrative Agent, the
Syndication Agent and the Lead Arranger hereby informs the Lenders that each
such Person is not undertaking to provide investment advice or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 8.10. Flood Laws . JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws ”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements. ARTICLE IX Miscellaneous SECTION 9.01. Notices . (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone or Electronic Systems (and subject in each case to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows: (i) if to any
Loan Party, to the Borrower Representative at: Winnebago Industries, Inc. 13200
Pioneer Trail, Suite 150 Eden Prairie, MN 55347 Attention: Bert Jameson,
Treasurer 126



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi140.jpg]
(ii) if to the Administrative Agent (other than for purposes of a notification
of the DQ List), JPMCB in its capacity as an Issuing Bank or the Swingline
Lender, to JPMCB at: JPMorgan Chase Bank, N.A. 10 S. Dearborn St. Chicago,
Illinois 60603 Attention: John Morrone Facsimile No: (312) 548-1943 (iii) if to
the Administrative Agent for purposes of a notification of the DQ List, to
JPMDQ_Contact@jpmorgan.com; and (iv) if to any other Lender or Issuing Bank, to
it at its address or facsimile number set forth in its Administrative
Questionnaire. All such notices and other communications (i) sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received, (ii) sent by facsimile shall be deemed
to have been given when sent, provided that if not given during normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day of the recipient,
or (iii) delivered through Electronic Systems or Approved Electronic Platform,
as applicable, to the extent provided in paragraph (b) below shall be effective
as provided in such paragraph. (b) Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems or Approved Electronic Systems, as applicable, or pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by Electronic Systems or Approved Electronic Platforms, as
applicable, pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i) , of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. Unless
otherwise set forth herein, all notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt. 127



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi141.jpg]
SECTION 9.02. Waivers; Amendments . (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. (b) Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase), Section 2.14(b) with respect to an
alternate rate of interest to the LIBO Rate or Section 6.03(c) with respect to
changes in fiscal year, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall: (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender); provided that, a waiver of any condition precedent set forth
in Section 4.02 or the waiver of any Default or mandatory prepayment shall not
constitute an increase of any Commitment of any Lender; (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby; provided that (x) any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii) and (y) only
the consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrowers to pay interest or any other amount at the
applicable default rate set forth in Section 2.13(c) or to amend Section 2.13(c)
; (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby (other than with respect to the matters set forth in clauses
(ii)(x) and (ii)(y) above); (iv) change Section 2.09(d) or Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender (other than any Defaulting
Lender); (v) change the definition of any Borrowing Base (or any defined terms
used therein) in a manner that makes more credit available, increase the advance
rates set forth in the definition 128



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi142.jpg]
of Borrowing Base or add new categories of eligible assets, in each case,
without the written consent of each Lender (other than any Defaulting Lender);
(vi) change any of the provisions of this Section or the definition of “Required
Lenders ” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender); (vii) release all or substantially all of the value of the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including with respect to a sale, disposition or dissolution of a
Loan Guarantor permitted herein), without the written consent of each Lender
(other than any Defaulting Lender); or (viii) except as provided in clause (d)
of this Section or in any Collateral Document, release all or substantially all
of the Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided further that (A) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, each Issuing Bank and the Swingline
Lender) and (B) no such agreement shall amend or modify the provisions of
Section 2.06 or any letter of credit application and any bilateral agreement
between the Borrower Representative and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
any Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section 9.04
. (c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and each Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders. (d) The
Lenders and the Issuing Bank hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon
satisfaction of the Final Release Conditions, (ii) constituting property being
sold or disposed of if the Loan Party disposing of such property certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, (iv)
constituting Excluded Assets or (v) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII . Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of 129



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi143.jpg]
the Required Lenders; provided that, the Administrative Agent may in its
discretion, release its Liens on Collateral valued in the aggregate not in
excess of $7,500,000 during any calendar year without the prior written
authorization of the Required Lenders(it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrowers as to
the value of any Collateral to be so released, without further inquiry). Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent. In addition, each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or (ii) in the event that the Company shall have advised the
Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent. (e) If, in connection with any proposed
amendment, waiver or consent requiring the consent of “each Lender” or “each
Lender directly affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender ”), then the Company may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company and the Administrative Agent shall agree,
as of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04 , and (ii) such Non-Consenting
Lender shall have received in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17 , and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided that
any such documents shall be without recourse to or warranty by the parties
thereto. (f) Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Agreement or any of the other Loan 130



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi144.jpg]
Documents (i) to correct, amend, resolve or cure any ambiguity, omission,
mistake, defect or inconsistency or correct any typographical error or other
manifest error in any Loan Document, (ii) to comply with local law or advice of
local counsel in any jurisdiction the laws of which govern any Collateral
Document or that are relevant to the creation, perfection, protection and/or
priority of any Lien in favor of the Administrative Agent, (iii) to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (iv) to make administrative or operational
changes not adverse to any Lender or (v) to add a guarantor or collateral or
otherwise enhance the rights and benefits of the Lenders. SECTION 9.03.
Expenses; Indemnity; Damage Waiver . (a) The Loan Parties shall, jointly and
severally, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arranger and their respective Affiliates
(including the reasonable and documented fees, disbursements and other charges
of one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent and the Lead Arranger and their respective Affiliates,
in each case, for all such parties taken together) in connection with the
syndication and distribution (including, without limitation, via the internet or
through any Electronic System or Approved Electronic Platform) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender (including the reasonable
and documented fees, disbursements and other charges of one primary counsel and
one local counsel in each applicable jurisdiction for the Administrative Agent,
the Issuing Banks and the Lenders taken as a whole (and, in light of actual or
potential conflicts of interest or the availability of different claims or
defenses (as reasonably determined by the affected party), one additional firm
of counsel to each group of similarly affected parties)) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with: (i) subject to the limits set forth in Sections 5.11 and 5.12 ,
appraisals, field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each appraisal and field examination; (ii) background checks regarding senior
management of the Loan Parties, as deemed necessary or appropriate in the sole
discretion of the Administrative Agent; (iii) Other Taxes, fees and other
charges for (A) lien and title searches and title insurance and (B) recording
the Mortgages, filing financing statements and continuations, and other actions
to perfect, protect, and continue the Administrative Agent’s Liens; (iv) sums
paid or incurred to take any action required of any Loan Party under the Loan
Documents that such Loan Party fails to pay or take; and 131



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi145.jpg]
(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral. All of the foregoing fees, costs
and expenses may be charged to the Company as Revolving Loans or to another
deposit account, all as described in Section 2.18(c) . (b) The Loan Parties
shall, jointly and severally, indemnify the Administrative Agent, the Arranger,
the Syndication Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee ”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses
(including the reasonable and documented fees, charges and disbursements and
other charges of (x) one primary counsel and one local counsel in each
applicable jurisdiction, in each case for the Indemnitees taken as a whole and
(y) one additional counsel for each affected Indemnitee in light of actual or
potential conflicts of interest or the availability of different claims or
defenses) incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17 , or (v)
any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Company
or any other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or (y) the material breach in bad faith by such
Indemnitee of its express obligations under this Agreement pursuant to a claim
initiated by the Company. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim. (c) Each Lender severally agrees to pay any amount required
to be paid by any Loan Party under paragraph (a) or (b) of this Section 9.03 to
the Administrative Agent, each Issuing Bank and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each, an “Agent Indemnitee ”) (to
the extent not reimbursed by a Loan Party and without limiting the obligation of
any Loan Party to do so), ratably according to their respective Applicable
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Applicable Percentage immediately prior to such
date), from and against any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or 132



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi146.jpg]
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent Indemnitee in its capacity as such; provided ,
further , that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section until satisfaction of the Final Release Conditions. (d) To the extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties. To the extent permitted by applicable law, no
Indemnitee shall assert against any Loan Party or its Related Parties and no
Loan Party shall assert against any Indemnitee, and each Indemnitee and Loan
Party hereby waives, any claim, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing contained in this sentence shall limit
the Company’s indemnity obligations to the extent set forth in Section 9.03(b) .
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor. SECTION 9.04. Successors and Assigns .
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the relevant Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. (b) (i) Subject to
the conditions set forth in paragraph (b)(ii) below, any Lender may assign to
one or more Persons (other than an Ineligible Institution) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of: (A) the Borrower
Representative; provided that, (i) the Borrower Representative shall be deemed
to have consented to any assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof and (ii) no consent of the Borrower Representative shall
133



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi147.jpg]
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; (B) the Administrative Agent; (C) each Issuing Bank; and (D) the
Swingline Lender. (ii) Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (unless waived by the Administrative Agent), such fee
to be paid by either the assigning Lender or the assignee Lender or shared
between such Lenders; provided that (1) only one such processing and recordation
fee shall be payable in the event of simultaneous assignments and delegations
from any Lender or its Approved Funds to one or more other Approved Funds of
such Lender and (2) with respect to any assignment and delegation pursuant to
Section 2.19(b) or 9.02(e) , the parties hereto agree that such assignment and
delegation may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI about the Company and its affiliates and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws. For the
purposes of this Section 9.04(b) , the terms “Approved Fund ” and “Ineligible
Institution ” have the following meanings: 134



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi148.jpg]
“Approved Fund ” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Ineligible
Institution ” means (a) a natural person, (b) a Defaulting Lender or its Lender
Parent, (c) the Borrowers, any of their Subsidiaries or any of their Affiliates,
(d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (e) a
Disqualified Lender. (iii) Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15 , 2.16 , 2.17 and 9.03 ). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section. (iv) The Administrative Agent, acting for
this purpose as a non-fiduciary agent of each Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register ”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. (v) Upon its receipt of (x) a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee or (y) to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to a Platform as to which the
Administrative Agent and the parties to the Assignment and Assumption are
participants, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(c) , 2.06(d) or (e) , 2.07(b) , 2.18(d) or 9.03(c) ,
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. 135



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi149.jpg]
(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant ”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Each Lender that sells a participation
agrees, at any Borrower’s request and expense, to use reasonable efforts to
cooperate with such Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15 , 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Borrowers and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17 , with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register ”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) or
Proposed Section 1.163-5(b) of the United States Treasury Regulations (or, in
each case, any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. 136



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi150.jpg]
(e) Disqualified Lenders . (i) No assignment or participation shall be made to
any Person that was a Disqualified Lender as of the date (the “Trade Date ”) on
which the assigning Lender entered into a binding agreement to sell and assign
or grant a participation in all or a portion of its rights and obligations under
this Agreement to such Person (unless the Company has consented to such
assignment or participation in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee or Participant that becomes a Disqualified Lender after
the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Lender ”), (x) such assignee or Participant shall
not retroactively be disqualified from being a Lender or Participant and (y) the
execution by the Company of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Lender. Any assignment or participation in violation of this clause
(e)(i) shall not be void, but the other provisions of this clause (e) shall
apply. (ii) If any assignment or participation is made to any Disqualified
Lender without the Company’s prior written consent in violation of clause (i)
above, or if any Person becomes a Disqualified Lender after the applicable Trade
Date, the Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 9.04 ), all of its interest,
rights and obligations under this Agreement to one or more Persons (other than
an Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder. (iii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders (or any of them) and the Administrative Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B)(x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and (y)
for purposes of voting on any plan of reorganization, each Disqualified Lender
party hereto hereby agrees (1) not to vote on such plan of reorganization, (2)
if such Disqualified Lender does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1) , such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2) . 137



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi151.jpg]
(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List ”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same. (v) The Administrative Agent and the
Lenders shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, neither the Administrative Agent nor any Lender shall (x) be
obligated to ascertain, monitor or inquire as to whether any other Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any Disqualified Lender. SECTION 9.05. Survival . All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Final Release Conditions have been satisfied. The provisions of Sections
2.15 , 2.16 , 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof. SECTION 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution . This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to (i) fees
payable to the Administrative Agent and (ii) increases or reductions of the
Issuing Bank Sublimit of the Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01 , this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed.pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other 138



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi152.jpg]
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. SECTION
9.07. Severability . Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff . If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the Secured Obligations held by such Lender, the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Bank or their respective Affiliates shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or the Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. SECTION 9.09. Governing Law; Jurisdiction;
Consent to Service of Process . (a) The Loan Documents (other than those
containing a contrary express choice of law provision) shall be governed by and
construed in accordance with the internal laws of the State of New York, but
giving effect to federal laws applicable to national banks. (b) Each of the
Lenders and the Administrative Agent hereby irrevocably and unconditionally
agrees that, notwithstanding the governing law provisions of any applicable Loan
Document, any claims brought against the Administrative Agent by any Secured
Party relating to this Agreement, any other Loan Document, the Collateral or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York. (c) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any U.S. federal or New York state court sitting in New York,
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Documents, the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims 139



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi153.jpg]
in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction. (d) Each Loan
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (c) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. (e)
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01 . Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. SECTION 9.10. WAIVER OF JURY
TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 9.11. Headings . Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12. Confidentiality .
Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (1)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under 140



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi154.jpg]
this Agreement (it being understood that the DQ List may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (f) ) or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Company or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Banks or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information ” means all information received from the Company relating to the
Company or its business, whether or not identified at the time of delivery as
confidential, other than (x) any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company, (y) any such information that is
independently developed, discovered or arrived at by the Administrative Agent,
any Issuing Bank or any Lender and (z) information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI
CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MNPI AND THAT IT WILL HANDLE SUCH MNPI IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION,
INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI ABOUT THE
COMPANY, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 9.13. USA PATRIOT Act
. Each Lender that is subject to the requirements of the Patriot Act hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act. SECTION 9.14. Several Obligations; Nonreliance;
Violation of Law . The respective obligations of the Lenders hereunder are
several and not joint and the failure of any Lender to make any Loan or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as 141



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi155.jpg]
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law. SECTION
9.15. Disclosure . Each Loan Party, each Lender and the Issuing Bank hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
SECTION 9.16. Appointment for Perfection . Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions. SECTION 9.17. Interest Rate Limitation
. Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges ”), shall exceed the maximum lawful rate (the “Maximum Rate ”)
which may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.18. Release of Loan Guarantors . (a) A Loan Guarantor shall
automatically be released from its obligations under the Loan Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Loan Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent. (b) Further, the
Administrative Agent may (and is hereby irrevocably authorized by each Lender
to), upon the request of the Company, release any Loan Guarantor from its
obligations under the Loan Guaranty if (i) such Loan Guarantor is no longer a
Material Subsidiary or is otherwise not required pursuant to the terms of this
Agreement to provide a Loan Guaranty or (ii) such release is approved,
authorized or ratified by the requisite Lenders pursuant to Section 9.02 . (c)
At such time as (i) the principal and interest on the Loans, the fees, expenses
and other amounts payable under the Loan Documents and the other Secured
Obligations (other than Banking Services Obligations, Swap Agreement Obligations
and Unliquidated Obligations, in each case, not then 142



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi156.jpg]
due and payable) shall have been paid in full in cash, (ii) the Commitments
shall have been terminated, and (iii) no Letters of Credit shall be outstanding
(or any outstanding Letters of Credit shall have been cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the applicable Issuing Bank) (the conditions set forth
in the preceding clauses (i) , (ii) and (iii) , collectively, the “Final Release
Conditions ”), the Loan Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Loan Guarantor thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person. SECTION 9.19. Intercreditor Agreements . Without
limiting the authority granted to the Administrative Agent in Article VIII
hereof, each Lender (and each Person that becomes a Lender hereunder pursuant to
Section 9.04 ) hereby authorizes and directs the Administrative Agent to enter
into any Intercreditor Agreement on behalf of such Lender and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of such Intercreditor Agreement. In the event of any conflict between
the terms of any Intercreditor Agreement and this Agreement, the terms of such
Intercreditor Agreement shall govern and control. SECTION 9.20. Marketing
Consent . The Borrowers hereby authorize JPMCB and its affiliates (collectively,
the “JPMCB Parties ”), at their respective sole expense, but without any prior
approval by any Borrower, to include the Borrowers’ names and logos in
advertising slicks posted on their internet sites, in pitchbooks or sent in
mailings to prospective customers and to give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.
Notwithstanding the foregoing, JPMCB Parties shall not publish the Borrowers’
names in a newspaper or magazine without obtaining the Borrowers’ prior written
approval. The foregoing authorization shall remain in effect unless and until
the Borrower Representative notifies JPMCB in writing that such authorization is
revoked. SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions . Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 9.22. No Fiduciary Duty, etc. 143



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi157.jpg]
(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to each Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, any Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that no Credit Party is advising any Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. Each Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
any Borrower with respect thereto. (b) Each Borrower further acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that each Credit
Party, together with its Affiliates, is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, any Borrower and other
companies with which any Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. (c) In addition, each Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which a Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from any Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
such Borrower in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. Each Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to any Borrower, confidential information
obtained from other companies. SECTION 9.23. Acknowledgement Regarding Any
Supported QFCs . To the extent that the Loan Documents provide support, through
a guarantee or otherwise, for Swap Agreements or any other agreement or
instrument that is a QFC (such support “QFC Credit Support ”, and each such QFC,
a “Supported QFC ”), the parties acknowledge and agree as follows with respect
to the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes ”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States): In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party ”) becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer of such Supported QFC and
the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC 144



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi158.jpg]
or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. ARTICLE X Loan Guaranty SECTION 10.01.Guaranty . Each Loan
Guarantor (other than those that have delivered a separate Guaranty) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely, unconditionally and irrevocably guarantees
to the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations ”; provided ,
however , that the definition of “Guaranteed Obligations ” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations. SECTION
10.02.Guaranty of Payment . This Loan Guaranty is a guaranty of payment and not
of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party ”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations. SECTION 10.03.No Discharge or Diminishment of
Loan Guaranty . (a) Except as otherwise provided for herein, the obligations of
each Loan Guarantor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of 145



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi159.jpg]
any obligation of any Obligated Party; or (iv) the existence of any claim,
setoff or other rights which any Loan Guarantor may have at any time against any
Obligated Party, the Administrative Agent, the Issuing Bank, any Lender or any
other Person, whether in connection herewith or in any unrelated transactions.
(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof. (c) Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by: (i)
the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations). SECTION 10.04.Defenses Waived . To the fullest extent
permitted by applicable law, each Loan Guarantor hereby waives any defense based
on or arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security. SECTION 10.05.Rights of Subrogation
. No Loan Guarantor will assert any right, claim or cause of action, including,
without limitation, a claim of subrogation, contribution or indemnification,
that it has against any Obligated Party or any collateral, until the Loan
Parties and the Loan Guarantors have fully performed all their obligations to
the Administrative Agent, the Issuing Bank and the Lenders. 146



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi160.jpg]
SECTION 10.06.Reinstatement; Stay of Acceleration . If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent. SECTION
10.07.Information . Each Loan Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Loan
Guarantor assumes and incurs under this Loan Guaranty, and agrees that none of
the Administrative Agent, the Issuing Bank or any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks. SECTION 10.08.Termination . Each of the Lenders and the
Issuing Bank may continue to make loans or extend credit to the Borrowers based
on this Loan Guaranty until five (5) days after it receives written notice of
termination from any Loan Guarantor. Notwithstanding receipt of any such notice,
each Loan Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination. SECTION 10.09.Taxes . Any obligation
of any Borrower under Section 2.17 of this Agreement to pay any additional
amounts to, or indemnify, any Lender, Issuing Bank, or the Administrative Agent
for any Taxes that are required to be withheld or deducted from payments made to
any Lender, Issuing Bank, or the Administrative Agent or to pay for, or
indemnify any Lender, Issuing Bank, or the Administrative Agent for, any Other
Taxes, shall apply mutatis mutandis (and without duplication) to each Loan
Guarantor with respect to this Loan Guaranty and payments made with respect to
Guaranteed Obligations. SECTION 10.10.Maximum Liability . Notwithstanding any
other provision of this Loan Guaranty, the amount guaranteed by each Loan
Guarantor hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account. SECTION 10.11.Contribution . (a) To the extent that any Loan Guarantor
shall make a payment under this Loan Guaranty (a “Guarantor Payment ”) which,
taking into account all other Guarantor Payments then previously or 147



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi161.jpg]
concurrently made by any other Loan Guarantor, exceeds the amount which
otherwise would have been paid by or attributable to such Loan Guarantor if each
Loan Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Loan Guarantor’s “Allocable
Amount ” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Guarantors
as determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Guarantor Payment and the
Guaranteed Obligations (other than Unliquidated Obligations that have not yet
arisen), and all Commitments and Letters of Credit have terminated or expired
or, in the case of all Letters of Credit, are fully collateralized on terms
reasonably acceptable to the Administrative Agent and the Issuing Bank, and this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations
have terminated, such Loan Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Loan
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment. (b) As
of any date of determination, the “Allocable Amount ” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions. (c) This Section
10.11 is intended only to define the relative rights of the Loan Guarantors, and
nothing set forth in this Section 10.11 is intended to or shall impair the
obligations of the Loan Guarantors, jointly and severally, to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Loan Guaranty. (d) The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the Loan
Guarantor or Loan Guarantors to which such contribution and indemnification is
owing. (e) The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon satisfaction of
the Final Release Conditions. SECTION 10.12.Liability Cumulative . The liability
of each Loan Party as a Loan Guarantor under this Article X is in addition to
and shall be cumulative with all liabilities of each Loan Party to the
Administrative Agent, the Issuing Bank and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary. SECTION 10.13.Keepwell .
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guarantee in respect of a Swap Obligation
(provided , however , that each Qualified ECP Guarantor shall only be liable
under this Section 10.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 10.13 shall remain in full force and effect until
satisfaction of the Final Release Conditions. Each 148



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi162.jpg]
Qualified ECP Guarantor intends that this Section 10.13 constitute, and this
Section 10.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. ARTICLE XI The Borrower
Representative SECTION 11.01.Appointment; Nature of Relationship . The Company
is hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative ”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI .
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s); provided that, in the case of a Revolving Loan, such
amount shall not cause the Borrowers to violate the Revolving Exposure
Limitations. The Administrative Agent and the Lenders, and their respective
officers, directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 11.01 .
SECTION 11.02.Powers . The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative. SECTION 11.03.Employment of Agents .
The Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers. SECTION 11.04.Notices . Each Borrower shall immediately
notify the Borrower Representative of the occurrence of any Default or Event of
Default hereunder referring to this Agreement describing such Default or Event
of Default and stating that such notice is a “notice of default”. In the event
that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders. Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative. SECTION 11.05.Successor Borrower Representative . Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. The Administrative Agent shall give prompt
written notice of such resignation to the Lenders. SECTION 11.06.Execution of
Loan Documents; Borrowing Base Certificate . The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Aggregate Borrowing Base Certificate and the
Borrowing Base Certificate of each Borrower and the Compliance Certificates.
Each Borrower agrees that 149



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi163.jpg]
any action taken by the Borrower Representative or the Borrowers in accordance
with the terms of this Agreement or the other Loan Documents, and the exercise
by the Borrower Representative of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Borrowers. SECTION 11.07.Reporting . Each Borrower
hereby agrees that such Borrower shall furnish promptly after each fiscal month
to the Borrower Representative a copy of its Borrowing Base Certificate and any
other certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Aggregate Borrowing Base Certificate and the Borrowing Base Certificate of each
Borrower and Compliance Certificate required pursuant to the provisions of this
Agreement. [Signature Pages Follow ] 150



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi164.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. WINNEBAGO INDUSTRIES, INC., as Borrower By: Name: Title:
WINNEBAGO OF INDIANA, LLC, as Borrower By: Name: Title: GRAND DESIGN RV, LLC, as
Borrower By: Name: Title: NEWMAR CORPORATION, as Borrower By: Name: Title:
OCTAVIUS CORPORATION, as Loan Guarantor By: Name: Title: [Signature Page to
Amended and Restated Credit Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi165.jpg]
JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as an
Issuing Bank and as Administrative Agent By: Name: Title: [Signature Page to
Amended and Restated Credit Agreement – Winnebago Industries, Inc.]



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi166.jpg]
COMMITMENT SCHEDULE LENDER COMMITMENTS JPMORGAN CHASE BANK, N.A. $92,500,000 BMO
HARRIS BANK N.A. $60,000,000 GOLDMAN SACHS BANK USA $40,000,000 AGGREGATE
COMMITMENTS $192,500,000



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi167.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (the
“Assignment and Assumption ”) is dated as of the Effective Date set forth below
and is entered into by and between [ Insert name of Assignor ] (the “Assignor ”)
and [ Insert name of Assignee ] (the “Assignee ”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement ”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest ”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: _____________________________ 2. Assignee:
_____________________________ [and is an Affiliate/Approved Fund of [identify
Lender] 1] 3. Borrowers: Winnebago Industries, Inc., Winnebago of Indiana, LLC
and , Grand Design RV, LLC and Newmar Corporation 4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5. Credit Agreement: The Amended and Restated Credit Agreement dated
as of October 22, 2019 among Winnebago Industries, Inc., Winnebago of Indiana,
LLC and , Grand Design RV, LLC and Newmar Corporation , as Borrowers, the other
Loan Parties from time to time parties thereto, the Lenders parties thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent 6. Assigned Interest: 1
Select as applicable. Exhibit A-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi168.jpg]
Aggregate Amount of Amount of Percentage Assigned Commitment/Loans for
Commitment/ of all Lenders Loans Assigned Commitment/Loans 2 $ $ % $ $ % $ $ %
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.] The Assignee agrees to deliver to the Administrative Agent a
completed Administrative Questionnaire in which the Assignee designates one or
more Credit Contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF ASSIGNEE] By: Title: Consented
to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing
Bank and Swingline Lender By: Title: 2 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. Exhibit A-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi169.jpg]
[__________], as an Issuing Bank By: Title: [Consented to:] 3 WINNEBAGO
INDUSTRIES, INC. By: Title: 3 To be added only if the consent of the Borrower
Representative is required by the terms of the Credit Agreement. Exhibit A-3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi170.jpg]
ANNEX I STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1.
Representations and Warranties. 1.1. Assignor . The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time, or (v) the
performance or observance by the Company, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document. 1.2. Assignee . The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Lead Arranger or any other Lender or any of their respective Related Parties,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Lead
Arranger, the Syndication Agent, the Assignor or any other Lender or any of
their respective Related Parties, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender. Exhibit
A-4



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi171.jpg]
2. Payments . From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. 3. General Provisions .
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Acceptance and adoption of the terms
of this Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Approved Electronic Platform shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York. Exhibit A-5



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi172.jpg]
EXHIBIT B-1 FORM OF BORROWING BASE CERTIFICATE [Attached] Exhibit B-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi173.jpg]
EXHIBIT B-2 FORM OF AGGREGATE BORROWING BASE CERTIFICATE [Attached] Exhibit B-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi174.jpg]
EXHIBIT C COMPLIANCE CERTIFICATE To: The Lenders parties to the Credit Agreement
Described Below This Compliance Certificate is furnished pursuant to that
certain Amended and Restated Credit Agreement, dated as of October 22, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement ”), among Winnebago Industries, Inc. (the “Borrower Representative
”), Winnebago of Indiana, LLC and , Grand Design RV, LLC and Newmar Corporation
, as Borrowers (the “Borrowers ”), the other Loan Parties from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement. THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON
BEHALF OF THE BORROWERS, SOLELY IN SUCH PERSON’S CAPACITY AS AN OFFICER OF THE
COMPANY AND NOT IN AN INDIVIDUAL CAPACITY, THAT: 1. I am the duly elected
[__________] of the Borrower Representative; 2. I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly or monthly financial statements add: and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrowers and their consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes]; 3. The examinations described in paragraph 2 did not disclose,
except as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement; 4. I hereby certify that no Loan Party has
changed (i) its name, (ii) its chief executive office, (iii) principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement; 5. Schedule I attached hereto sets
forth financial data and computations evidencing the Borrowers’ compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct; 6. Schedule II hereto sets forth the computations
necessary to determine the Applicable Rate commencing on the date that is five
(5) Business Days after the date this certificate is delivered; and [for annual
or quarterly financial statements add: 7. Schedule III hereto sets forth the
computations necessary to determine the average daily Total Commitment
Utilization for the period referenced in paragraph 2 above.] Exhibit C-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi175.jpg]
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements: The foregoing certifications, together with the computations set
forth in Schedule I and Schedule II hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
___ day of __________, 20__. WINNEBAGO INDUSTRIES, INC., as Borrower
Representative By: Name: Title: Exhibit C-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi176.jpg]
EXHIBIT D LIST OF CLOSING DOCUMENTS WINNEBAGO INDUSTRIES, INC. WINNEBAGO OF
INDIANA, LLC GRAND DESIGN RV, LLC NEWMAR CORPORATION ABL CREDIT FACILITY October
22, 2019 LIST OF CLOSING DOCUMENTS 4 A. LOAN DOCUMENTS 1. Amended and Restated
Credit Agreement (the “Credit Agreement” ) by and among Winnebago Industries,
Inc., an Indiana corporation (the “Company” ), Winnebago of Indiana, LLC, and
Grand Design RV, LLC and Newmar Corporation , as Borrowers (the “Borrowers” ),
the other Loan Parties from time to time parties thereto, the institutions from
time to time parties thereto as Lenders (the “Lenders” ) and JPMorgan Chase
Bank, N.A. ( “JPMorgan” ), in its capacity as Administrative Agent (the
“Administrative Agent” ), evidencing an asset-based revolving credit facility to
the Borrowers from the Lenders in an initial aggregate principal amount of
$192,500,000. SCHEDULES Commitment Schedule Schedule 3.15 – Capitalization and
Subsidiaries Schedule 3.18 – Insurance Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.04 – Existing Investments Schedule
6.05 – Dispositions Schedule 6.08 – Transactions with Affiliates Schedule 6.11 –
Restrictive Agreements EXHIBITS Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Base Certificate Exhibit C – Form of Compliance
Certificate Exhibit D – List of Closing Documents Exhibit E – Form of Joinder
Agreement Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Not Partnerships) Exhibit F-2 – Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships) Exhibit F-3 – Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships) Exhibit F-4 – Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit G-1 – Form
of Borrowing Request Exhibit G-2 – Form of Interest Election Request 4 Each
capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel. Exhibit D-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi177.jpg]
2. Notes executed by the Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.
3. Amended and Restated Pledge and Security Agreement executed by the Loan
Parties in favor of the Administrative Agent, together with pledged instruments
and allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate. 4. Confirmatory Grant of
Security Interest in United States Patents made by certain of the Loan Parties
in favor of the Administrative Agent for the benefit of the Secured Parties.
Schedule A -- Registered Patents; Patent Applications; Other Patents 5.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties. Schedule A -- Registered Trademarks; Trademark and
Service Mark Applications; Other Trademarks 6. Certificates of Insurance listing
the Administrative Agent as (x) lender loss payee for the property and casualty
insurance policies of the initial Loan Parties, together with long-form lender
loss payable endorsements, as appropriate, and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements. B. UCC DOCUMENTS 7. UCC, tax lien and name variation
search reports naming each Loan Party from the appropriate offices in relevant
jurisdictions. 8. UCC financing statements naming each Loan Party as debtor and
the Administrative Agent as secured party as filed with the appropriate offices
in applicable jurisdictions. C. CORPORATE DOCUMENTS 9. Certificate of the
Secretary or an Assistant Secretary of each Loan Party certifying (i) that there
have been no changes in the Certificate of Incorporation or other charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement. 10. Good Standing Certificate (or analogous documentation
if applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction. D. OPINIONS Exhibit D-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi178.jpg]
11. Favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Faegre Baker Daniels, counsel for the
Loan Parties, covering such matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request. The Company hereby requests such counsel to deliver such opinion. E.
CLOSING CERTIFICATES AND MISCELLANEOUS 12. A Certificate signed by the
President, a Vice President or a Financial Officer of the Company certifying
that: (i) no Default has occurred and is continuing, (ii) setting forth
reasonably detailed calculations demonstrating pro forma compliance with Section
6.12 of the Credit Agreement, (iii) stating that the representations and
warranties contained in Article III of the Credit Agreement are true and correct
in all material respects (provided that any representation or warranty that is
qualified by materiality, Material Adverse Effect or similar language is true
and correct in all respects) on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar language are true and correct in all respects) as of
such earlier date and (iv) stating that the Borrower is in compliance with the
Revolving Exposure Limitations. 13. A Solvency Certificate of the chief
financial officer of the Company substantially in the form of Annex I hereto,
certifying that the Company and its Subsidiaries, on a consolidated basis after
giving effect to the Transactions, are solvent. 14. An Aggregate Borrowing Base
Certificate and a Borrowing Base Certificate for each Borrower, in each case,
prepared as of the last day of the most recent month ended at least twenty (20)
calendar days prior to the Effective Date. 15. Funding Account Notice. Exhibit
D-3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi179.jpg]
Annex I to Exhibit D FORM OF SOLVENCY CERTIFICATE [__________], 20[__] This
Solvency Certificate is being executed and delivered pursuant to Section 4.01(a)
of the Amended and Restated Credit Agreement (the “Credit Agreement ”), dated as
of October 22, 2019, among Winnebago Industries, Inc. (the “Company ”), the
other loan parties party thereto from time to time, the lenders party thereto
from time to time and JPMorgan Chase Bank, N.A., as the administrative agent;
the terms defined therein being used herein as therein defined. I, [__________],
the chief financial officer of the Company, solely in such capacity and not in
an individual capacity, hereby certify that I am the chief financial officer of
the Company and that I am generally familiar with the businesses and assets of
the Company and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and I am duly
authorized to execute this Solvency Certificate on behalf of the Company
pursuant to the Credit Agreement. I further certify, solely in my capacity as
chief financial officer of the Company, and not in my individual capacity, as of
the date hereof and after giving effect to the Transactions and the incurrence
of the indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions on the date hereof, that, with respect to the
Company and its Subsidiaries on a consolidated basis, (a) the sum of the
liabilities of the Company and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value of the assets of the Company and its
Subsidiaries, taken as a whole; (b) the capital of the Company and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Company and its Subsidiaries, taken as a whole, contemplated on
the date hereof and (c) the Company and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). [Remainder of
page intentionally left blank] Exhibit D-4



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi180.jpg]
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above. By:__________________________________ Name: Title: Chief
Financial Officer Exhibit D-5



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi181.jpg]
EXHIBIT E JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement ”), dated as
of [__________], 20__, is entered into between [__________], a [__________] (the
“New Subsidiary ”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent ”) under that certain Amended
and Restated Credit Agreement dated as of October 22, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement ”) among Winnebago Industries, Inc., Winnebago of Indiana, LLC and ,
Grand Design RV, LLC and Newmar Corporation , as Borrowers (the “Borrowers ”),
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent for the Lenders. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement. The New Subsidiary and the Administrative Agent, for the benefit of
the Lenders, hereby agree as follows: 1. The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a Loan Party under the Credit Agreement and a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation (a)
all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Sections 10.10 and 10.13 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms thereof
and agrees that if any of the Guaranteed Obligations are not paid or performed
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. 2. If required, the New Subsidiary is,
simultaneously with the execution of this Agreement, executing and delivering
such Collateral Documents (and such other documents and instruments) as
requested by the Administrative Agent in accordance with the Credit Agreement.
3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows: Exhibit E-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi182.jpg]
4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary. 5. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 6. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. IN WITNESS WHEREOF, the New Subsidiary has caused this
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written. [NEW SUBSIDIARY]
By: Name: Title: Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as
Administrative Agent By: Name: Title: Exhibit E-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi183.jpg]
EXHIBIT F-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Amended and Restated Credit Agreement dated as of October 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement ”), among Winnebago Industries, Inc., Winnebago of Indiana,
LLC and , Grand Design RV, LLC , and Newmar Corporation as Borrowers (the
“Borrowers ”), the other Loan Parties party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrowers with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: __________, 20[__] Exhibit F-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi184.jpg]
EXHIBIT F-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Amended and Restated Credit Agreement dated as of October 22,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement ”), among Winnebago Industries, Inc., Winnebago of
Indiana, LLC and , Grand Design RV, LLC and Newmar Corporation , as Borrowers
(the “Borrowers ”), the other Loan Parties party thereto, the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record and beneficial owner of the participation in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title: Date:
__________, 20[__] Exhibit F-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi185.jpg]
EXHIBIT F-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Amended and Restated Credit Agreement dated as of October 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement ”), among Winnebago Industries, Inc., Winnebago of Indiana,
LLC and , Grand Design RV, LLC and Newmar Corporation , as Borrowers (the
“Borrowers ”), the other Loan Parties party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record owner of the participation in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: __________, 20[__] Exhibit F-3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi186.jpg]
EXHIBIT F-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Amended and Restated Credit Agreement dated as of October 22, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement ”), among Winnebago Industries, Inc., Winnebago of Indiana,
LLC and , Grand Design RV, LLC and Newmar Corporation , as Borrowers (the
“Borrowers ”), the other Loan Parties party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Pursuant to the provisions of
Section 2.17 of the Credit Agreement, the undersigned hereby certifies that (i)
it is the sole record owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to the Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrowers with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: __________, 20[__] Exhibit F-4



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi187.jpg]
EXHIBIT G-1 FORM OF BORROWING REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below JPMorgan Chase Bank, N.A.
10 S. Dearborn St. Chicago, Illinois 60603 Attention: John Morrone Facsimile No:
(312) 548-1943 Re: Winnebago Industries, Inc. [Date] Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 22, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement ”), among Winnebago
Industries, Inc. (the “Borrower Representative ”), Winnebago of Indiana, LLC and
, Grand Design RV, LLC and Newmar Corporation , as Borrowers (the “Borrowers ”),
the other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower Representative hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower Representative specifies
the following information with respect to such Borrowing requested hereby: 1.
Name of the applicable Borrower: __________ 2. Aggregate principal amount of
Borrowing: 5 __________ 3. Date of Borrowing (which shall be a Business Day):
__________ 4. Type of Borrowing (ABR or Eurodollar): __________ 5. Interest
Period and the last day thereof (if a Eurodollar Borrowing): 6 __________ 6.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed: __________ [Signature Page Follows] 5 Not less than applicable
amounts specified in Section 2.02(c) . 6 Which must comply with the definition
of “Interest Period” and end not later than the Maturity Date. Exhibit G-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi188.jpg]
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] 7 4.02 of the Credit Agreement are satisfied
as of the date hereof. Very truly yours, WINNEBAGO INDUSTRIES, INC., as the
Borrower Representative By: Name: Title: 7 To be included only for Borrowings on
the Effective Date. Exhibit G-1



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi189.jpg]
EXHIBIT G-2 FORM OF INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders referred to below JPMorgan Chase Bank, N.A.
10 S. Dearborn St. Chicago, Illinois 60603 Attention: John Morrone Facsimile No:
(312) 548-1943 Re: Winnebago Industries, Inc. [Date] Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 22, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement ”), among Winnebago
Industries, Inc. (the “Borrower Representative ”), Winnebago of Indiana, LLC and
, Grand Design RV, LLC and Newmar Corporation , as Borrowers (the “Borrowers ”),
the other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent ”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower Representative hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby: 1. Name of Borrower: __________ 2.
List date, Type, Class, principal amount and Interest Period (if applicable) of
existing Borrowing: __________ 3. Aggregate principal amount of resulting
Borrowing: __________ 4. Effective date of interest election (which shall be a
Business Day): __________ 5. Type of Borrowing (ABR or Eurodollar): __________
6. Interest Period and the last day thereof (if a Eurodollar Borrowing):8
__________ [Signature Page Follows] 8Which must comply with the definition of
“Interest Period” and end not later than the Maturity Date. Exhibit G-2



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi190.jpg]
Very truly yours, WINNEBAGO INDUSTRIES, INC. as Borrower Representative By:
Name: Title: Exhibit G-3



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi191.jpg]
Annex B [see attached]



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi192.jpg]
UAMENDED AND RESTATED SCHEDULES TO CREDIT AGREEMENT Schedule 3.15 –
Capitalizations and Subsidiaries Schedule 3.18 – Insurance



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi193.jpg]
Schedule 3.15 Capitalizations and Subsidiaries UEntity UOwner(s) UClass of
Equity UType of Entity Interests Winnebago of Indiana, LLC Winnebago Membership
Iowa limited Industries, Inc. Interests liability company Octavius Corporation
Winnebago Common Stock Delaware Industries, Inc. corporation Grand Design RV,
LLC Octavius Membership Indiana limited Corporation Interests liability company
Chris Craft Limited* Winnebago Ordinary Shares Jersey Channel Industries, Inc.
Redeemable Pref. Islands private company limited by shares Chris Craft USA,
Inc.* Chris Craft Common Stock Delaware Limited corporation Chris-Craft
Corporation* Chris Craft USA, Common Stock Delaware Inc. corporation CC Marine
Brand Acquisition, Chris Craft USA, Membership Delaware LLC LLC* Inc. Interests
CC Property Acquisition, Chris-Craft Membership Delaware LLC LLC* Corporation
Interests Winnebago Industries Holdco Octavius Membership Delaware LLC LLC*
Corporation Interests Newmar Corporation Octavius 52,719 Common Indiana
Corporation Voting Stock Corporation 2,538,282 Common Non- Voting Stock * This
entity is a subsidiary, but not a Loan Party.



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi194.jpg]
Schedule 3.18 Insurance Coverage Type Policy # Policy Carrier Limits Retention
Term 1. Beazley Breach V26DB3190101 05/19- Beazley Legal, Forensic & Public
$10,000; but $5,000 Response 05/20 Insurance Relations/Crisis Management : for
Legal Company, Inc. $1,000,000 Policy Agg. Limit: $1,000,000 Add. Breach
Response Limit: $1,000,000 First Party Loss Business Interruption Loss: each
incident Resulting from Security Breach: $10,000 $1,000,000 each incident
Resulting from System Failure: $10,000 $1,000,000 Dependent Business Loss: each
incident Resulting from Dependent $10,000 Security Breach: $1,000,000 each
incident Resulting from Dependent System $10,000 Failure: $1,000,000 each
incident Cyber Extortion Loss: $1,000,000 $10,000 each incident Data Recovery
Loss: $1,000,000 $10,000 Each Claim: ULiability $10,000



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi195.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term Data & Network
Liability: $1,000,000 each Claim: $10,000 Regulatory Defense & Penalties:
$1,000,000 each Claim: Payment Card Liabilities & Costs: $10,000 $1,000,000
Media Liability: $1,000,000 each Claim: $10,000 UeCrime Fraudulent Instruction:
$100,000 each Claim: Funds Transfer Fraud: $250,000 $10,000 Telephone Fraud:
$250,000 each loss: $10,000 UCriminal Reward: U$50,000 each loss: $10,000 each
loss: $10,000 2. Excess Liability CEX09603159-01 05/19- Gemini $10,000,000 each
occurrence Retention: Subject ST (1P P) 05/20 Insurance to Underlying Company
$10,000,000 aggregate limit Coverage (where applicable) Retention(s) Limits
apply in excess of the “controlling underlying limits of insurance” as indicated
in the policy.



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi196.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 3. Director and
Officer 8172-5289 05/19- Federal Max. Agg. Limit of Liability for Individual
Non- Policy 05/20 Insurance D&O: $1,000,000 Indemnified Company Liability
Coverage: None Individual Indemnified Liability Coverage: $50,000 Entity
Liability Coverage: $50,000 4. General Liability MKLV3PBC00023 05/19- Markel/
General Liability (other than Commercial 7 05/20 Evanston Products/Completed
Operations): General Liability: Insurance $1,000,000 Per Occ $10,000 per occ
Company $2,000,000 Agg Limit Products/Completed Products/Completed Operations
Operations $1,000,000 Per Occ $150,000 per occ $2,000,000 Agg Limit All Other:
Personal and Advertising Injury $10,000 per occc Limit: $1,000,000 Damage to
Premises Rented to You Limit: $500,000 Medical Expense Limit: Excluded 5.
Property Policy ERP0239298-01 05/19- American Per Occurrence Policy Deductible
05/20 Guarantee and Liability $150,000,000 Property Damage $100,000 combined
Insurance PD and TE



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi197.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term Company Sublimit:
$100,000 Hail & $5,000,000 Extra Expense Wind excl Named $5,000,000 Leasehold
Interest Storm $100,000 Water $150,000,000 Breakdown of excluding flood
Equipment In the Annual Aggregate $100,000,000 Earth Movement $100,000,000 Flood
$100,000 Combined PD & TE $100,000,000 Named Storm $100,000 or $250,000
depending on the flood zone $30,000,000 PD and TE combined $100,000 Combined –
Inventory on Open Lot of PD & TE Insured Property 6. Umbrella Policy
XS2259861-01 05/19- Great American $10,000,000 each occurrence Subject to 05/20
E&S Insurance $10,000,000 agg. Underlying Company coverage limits 7. Auto Policy
Y-840-923J3724- 05/19- Travelers Corp. Covered Autos Liability: Comp Ded TCT-19
05/20 $1,000,000 CSL $2,000 Collision Ded Auto Medical Payments: $5,000 $2,000
or $2,500



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi198.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term each insured 8.
Excess Garage 795-00-96-71-0000 05/19- One Beacon Vehicles on Dealers Open Lot
per Subject to Policy 05/20 / Homeland schedule: Underlying (10 x 5) Insurance
$10,000,000 coverage Company of $5,000,000 New York 840-923J3724-tCT- 19 9.
Workers 1800011209 05/19- Accident Fund Bodily Injury by Accident: None
Compensation and 05/20 National $500,000 each accident Employers Liability
Insurance Bodily Injury by Disease: 500,000 Insurance Policy Company policy
limit Bodily Injury by Disease: $500,000 each employee



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi199.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 10 Property 154337
6/1/19-20 FM Global TIV $1,301,481,892 $1M PD/TE All Risk Company Form subject
to exceptions 11 Automobile MWTB314835 6/1/19-20 ORRM $2M Each Accident
Third-Party $250,000 Liability Liability Deductible Physical Damage: Phys
-Self-Insured Damage/Garage: -Actual Cash Value $1,000 Garage Keepers:
Comprehensive $1.5M - IA, OR, IN Deductible 12 General Liability MWZY314834
6/1/19-20 ORRM $1M Each Occurrence $1M Self Insured (Including $1M
Personal/Advertising Injury Retention Products/Completed $2M General Aggregate
Operations) Employee Benefits Injury Liability $1M Each 'claim' limit $1M
Aggregate - Subject to General Aggregate 13 Excess Liability XS2664711 6/1/19-20
Great American $10M Each Occurrence (10 M Lead E&S Insurance $10M Aggregate
(where Excess) Company applicable) 14 Excess Liability EXS 2001017 00 6/1/19-20
Swiss Re Group $15M Each Occurrence Subject to Great ($15M xs $10M) North
American $15M Aggregate Limit American $10M Capacity $15M Aggregate for
Products- Insurance Completed Operations Company 15 Excess Liability AR3461969
6/1/19-20 Colony $25M Each Occurrence Subject to ($25M xs $25M) Insurance Co.
$25M Aggregate Underlying Policies



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi200.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 16 Foreign Package
7315-69-83 MIN 6/1/19-20 Chubb and Son, $100,000 International Property- $1,000
ded Inc. (Great Personal Property Northern Insurance co) General Liability $1M
Each Occurrence $1M General Aggregate $1M Personal/Advertising Aggregate $1M
Dame to Premises Rented to You $10,000 Medical Expense Limit Employee Benefit
Programs Errors or Omissions $250K Each Claim/Aggregate Commercial Auto
Liability $1M BI/PD $10,000 Medical Payments Workers' Compensation Statutory
State of Hire Repatriation Expense: $250K Each Employee $500K Aggregate
Employers Liability $1M Limit Crime $1,000 Deductible $5,000 EE Theft Crime
$5,000 Credit Card Forgery



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi201.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term Blanket Accident
$300K Principal Sum (Employees) $1.5M Per Accident Maximum Kidnap/Ranson and
Extortion $100,000 Limit 17 Crime 106747087 6/1/19-20 Travelers $5M Each
Occurrence $100,000 Retention Each Loss



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi202.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 18 Fiduciary
Liability 106474520 6/1/19-20 Travelers $10M Aggregate All Claims $0 Retention
$100,000 each Settlement Program Notice $1,5M HIPAA Limit of Liability Add'l
Defense - not covered 19 Commercial Liquor LQRIAF15480864 6/1/19-20
Chubb/Illinois $1M Each Common Cause Limit Union $2M Aggregate 20 Directors &
Officers 106535745 6/1/19-20 Travelers $10M Aggregate $750,000 all Primary
(includes D&O Liability, Securities Retention Fiduciarly Liability, Crime)
$500,000 All Other Claims Retention 21 1st Excess Directors DOX10013130101
6/1/19-20 Sompo $10M xs $10M Subject to & Officers International Underlying
Policies 22 2nd Excess BPRO8040348 6/1/19-20 Berkley $10M xs $20M Subject to
Directors & Officers Insurance Underlying Policies Company 23 3rd Excess DOE
2001609 00 6/1/19-20 Swiss Re/North $10M xs $30M Subject to Directors & Officers
American Underlying Policies Specialty Insurance Company 24 4th Excess Directors
USF00105819 6/1/19-20 Allianz $10M xs ADIC D&O Subject to & Officers Underlying
Policies 25 Workers MWC 314832 00 6/1/19-20 ORRM Statutory $500,000 Large
Compensation - Deductible AOS 26 Workers MWXS314833 6/1/19-20 ORRM Statutory
$1.1 M Self-Insured Compensation - IA Retention 27 Workers 154583-00 Continuou
Washington L&I Statutory n/a Compensation s - Monopolistic WA State



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi203.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 28 Marine General
ZOL-16N53188- 3/1/19-20 Travelers $2M Gen Aggregate $10,000 Per Liability/Marina
19-ND Property $2M Prod-Comp Ops Aggregate Occurrence Ded Operators Legal
MRP0100469 Casualty of $1M Pers Inj - Advertising Inj Liability Coverage
America/RLI $1M Each Occurence Marine $300,000 Title E&O Annual Manufacturers
Aggregate Limit Legal Liability - CC Florida 29 Boat Dealers & Z0H-81P07877-19-
3/1/19-20 Travelers Estimated Monthly Ave Inv $10,000 ded - All Protection & ND
Property $1,250,000 other perid ded (per Indemnity - CC Casualty of occurrence)
Florida America $500,000 Any One Vessel 2.5% of total $1M at any unscheduled
premises insured value any $1M while in course of transit by one occurrence -
land, air and water Named Storm or Numbered Storm $1M any one trade, exhibition
or boat show $50,000 per occurrence for accessories/supplies/inventory at sched.
premises 30 Hull Builders Risk - ZOH-41N11891- 3/1/19-20 Travelers $500,000 Any
one vessel $50,000 ded (per CC Florida 19-ND Property $9,000,000 Any one
accident or occurrence) MRP0100469 Casualty of occurrence (Yard Limit) $5,000
ded America/RLI $1,000,000 Any one Occurrence- Protection & Protection &
Indemnity Indemnity ded $3,500,000 Molds (per schedule) 2.5% of total Ins
Coinsurance Molds n/a value (per occurrence) - Named or Numbered Storm Molds are
included in ded



--------------------------------------------------------------------------------



 
[amendmentno1toaandrcredi204.jpg]
Coverage Type Policy # Policy Carrier Limits Retention Term 31 Transportation &
P-660-8N064053- 3/1/19-20 Travelers $500,000 Motor Carrier Limit $10,000 ded -
All Equipment - CC TIL-19 Property $500,000 Railroad Limit other perils Florida
Casualty of $500,000 Land Vehicles Limit All Other Peril Ded America - Named
Storm $150,000 Leased or Rented Deductible Equipment $2,500 ded - Leased or
Rented Equip $250,000 Newly acquired equipment 32 Primary ZOB-91N1422A-
3/1/19-20 Travelers $10,000,000 Limit of Liability $25,000 Retentions
Bumbershoot - CC 19-ND Florida 33 Excess NY19LIA1513960 3/1/19-20 Navigators
$15M Excess $10M Bumbershoot - CC 1 Insurance Florida Company



--------------------------------------------------------------------------------



 